     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 1 of 122 Page ID
                                      #:3533


 1   R. Joseph Barton, California Bar # 212340
     BLOCKth& LEVITON LLP
 2   1735 20 Street NW
     Washington, DC 20009
 3   Tel: (202) 734-7046
     Fax: (617) 507-6020
 4   Email: jbarton@blockesq.com
 5   Attorney for Plaintiffs
 6   [additional counsel listed on signature pages]
 7
 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                             SOUTHERN (SANTA ANA) DIVISION
11 ANTONIO HURTADO, CHRISTOPHER                   Case No. 8:17-cv-01605-JLS-DFM
   ORTEGA, JOSE QUINTERO, MARITZA
12 QUINTERO, JORGE URQUIZA, and
   MARIA VALADEZ, individually and on             SECOND AMENDED COMPLAINT
13 behalf of a class of all others similarly      FOR VIOLATIONS OF ERISA
   situated,
14                                                CLASS ACTION
                 Plaintiffs,
15        vs.
16 RAINBOW DISPOSAL CO., INC.
   EMPLOYEE STOCK OWNERSHIP
17 PLAN COMMITTEE, GERALD
   MOFFATT, JEFF SNOW, GREGORY
18 RANGE, JON BLACK, CATHARINE
   ELLINGSEN, BILL EGGLESTON,
19 MICHAEL HUYCKE, MYNDI KORT,
   GREATBANC TRUST COMPANY,
20 RAINBOW DISPOSAL, CO. INC.,
   REPUBLIC SERVICES, INC.,
21
                 Defendants,
22
          and
23
   RAINBOW DISPOSAL CO., INC.
24 EMPLOYEE STOCK OWNERSHIP
   PLAN.
25               Nominal Defendant.
26
27
28



     2165423.1
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 2 of 122 Page ID
                                      #:3534


 1         Plaintiffs Antonio Hurtado, Christopher Ortega, Jose Quintero, Maritza
 2 Quintero, Jorge Urquiza, and Maria Valadez, by and through their attorneys, allege
 3 as follows:
 4                             JURISDICTION & VENUE
 5         Subject Matter Jurisdiction.
 6         1.    This Court has subject matter jurisdiction over this action pursuant to
 7 28 U.S.C. § 1331 because this action arises under the laws of the United States and
 8 pursuant to 29 U.S.C. § 1132(e)(1), which provides for federal jurisdiction of
 9 actions brought under Title 1 of ERISA.
10         Personal Jurisdiction.
11         2.    This Court has personal jurisdiction over Defendants because
12 Defendants transact business in and have significant contacts with this District, and
13 because ERISA provides for nationwide service of process pursuant to ERISA
14 § 502(e)(2), 29 U.S.C. § 1132(e)(2).
15         Venue.
16         3.    Venue is proper in this District pursuant to ERISA § 502(e)(2), 29
17 U.S.C. § 1132(e)(2), because the Rainbow ESOP is and was at the relevant times
18 administered in this District, the breaches and violations giving rise to the claims
19 occurred in this District, and at least one, and in fact many, of the Defendants may
20 be found in this District. Venue is also proper under 28 U.S.C. § 1391(b) and (c)
21 because a substantial part of the events or omissions giving rise to the claims
22 occurred in this District, and one or more of the Defendants reside in this District.
23                             NATURE OF THE ACTION
24         4.    This action is brought pursuant to the Employee Retirement Income
25 Security Act of 1974, as amended (“ERISA”), 29 U.S.C. § 1001 et seq., by
26 Plaintiffs on behalf a class of participants in and beneficiaries of the Rainbow
27 Disposal Co., Inc., Employee Stock Ownership Plan (“the ESOP” or “the Plan”) to
28

     HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
     OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 2
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 3 of 122 Page ID
                                      #:3535


 1 restore losses to the Plan and to remedy Defendants’ breaches of fiduciary duty and
 2 violations of ERISA arising out of an October 2014 transaction.
 3         5.     Prior to October 1, 2014, the Rainbow ESOP owned 100% of
 4 Rainbow Disposal. Plaintiffs are current and former employees of Rainbow
 5 Disposal and participants with many years of service (or their beneficiaries) and
 6 significant amounts of their retirement in the Rainbow ESOP and were invested in
 7 Rainbow Disposal, a 100% employee-owned company, through the employee
 8 stock ownership plan.
 9         6.     On October 1, 2014, Republic Services purchased 100% of the stock
10 of Rainbow Disposal from the Rainbow ESOP. This sale was accomplished
11 without the involvement or vote by the ESOP participants (despite those employee-
12 participants were referred to as “employee owners” of Rainbow Disposal), was
13 accompanied by self-dealing by Rainbow officers and directors, and was approved
14 by a trustee that has been the subject of multiple lawsuits by the Department of
15 Labor for breaches of fiduciary duty arising out of multiple ESOP transactions at
16 other companies. Both prior to and after the sale, the ESOP participants were
17 provided scant, and often confusing or misleading information by the ESOP
18 fiduciaries about the sale, the terms of the sale, the value of their stock, or status of
19 distributions of the assets from the sale. Despite relying on a stale June 30, 2014
20 valuation to determine fair market value, the sale price was significantly below the
21 June 30, 2014 valuation.
22         7.     The proceeds received by the Rainbow ESOP from the October 1,
23 2014 sale were not fully distributed to the ESOP participants as promised until
24 nearly three years later. ERISA-made disclosures in 2017 revealed that the current
25 fiduciaries of the Rainbow ESOP left approximately $15 million in Plan assets –
26 which were to be distributed to the ESOP participants – essentially uninvested and
27 undiversified for nearly three years.
28

     HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
     OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 3
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 4 of 122 Page ID
                                      #:3536


 1         8.    Prior to filing this lawsuit, Plaintiffs attempted to obtain information
 2 and documents about the sale and the status and expected distribution of the
 3 proceeds, but their efforts were rebuffed by the very fiduciaries who are supposed
 4 to be acting in their best interest. The information that Plaintiffs have been able to
 5 obtain from filings that the fiduciaries or Republic Services were legally required
 6 to disclose to the government has often conflicted with the scant information
 7 provided by the ESOP fiduciaries directly to Rainbow ESOP participants.
 8         9.    Through this action, Plaintiffs seek to enforce their rights under
 9 ERISA and the Plan, to recover the losses incurred by the Plan as a result of the
10 breaches of fiduciary duty under ERISA or other violations, and to ensure that the
11 Plan and its assets have been properly administered, managed, held in trust and
12 distributed. Among the relief sought for these breaches and violations, Plaintiffs
13 request that the breaching fiduciaries be ordered to pay the losses to the Plan, to
14 disgorge any profits, to provide an accounting, to have a surcharge imposed against
15 them, and appropriate equitable relief against any non-fiduciaries and that any
16 monies recovered for the Plan be allocated to the accounts of the Class.
17                                        PARTIES
18         Plaintiffs
19         10.   Plaintiff Antonio Hurtado is an employee of Republic Services and
20 Rainbow Disposal with over 40 years of service. As of October 1, 2014, he was a
21 vested participant in the Plan. As of October 17, 2014, Mr. Hurtado had
22 28,576.5027 shares in his Rainbow ESOP account. He is a participant of the
23 Rainbow ESOP within the meaning of ERISA § 3(7), 29 U.S.C. § 1002(7)
24 including because he has a colorable claim for additional benefits as a result of
25 Defendants’ fiduciary breaches. He currently resides in Westminster, California.
26         11.   Plaintiff Christopher Ortega is a former employee of Republic
27 Services and Rainbow Disposal with over 9 years of service. As of October 17,
28 2014, Ortega was a vested participant in the Plan and had 3,498.4898 shares in his

     HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
     OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 4
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 5 of 122 Page ID
                                      #:3537


 1 Rainbow ESOP account. He is a participant of the Rainbow ESOP within the
 2 meaning of ERISA § 3(7), 29 U.S.C. § 1002(7) including because he has a
 3 colorable claim for additional benefits as a result of Defendants’ fiduciary
 4 breaches. He currently resides in Huntington Beach, California.
 5         12.   Plaintiff Jose Quintero is an former employee of Defendant Republic
 6 Services and Rainbow Disposal with twenty-seven years of service. As of October
 7 17, 2014, Quintero was a vested participant in the Plan and had 17,960.7073 shares
 8 in his Rainbow ESOP account. He is a participant of the Rainbow ESOP within the
 9 meaning of ERISA § 3(7), 29 U.S.C. § 1002(7) including because he has a
10 colorable claim for additional benefits as a result of Defendants’ fiduciary
11 breaches. He currently resides in Santa Ana, California.
12         13.   Plaintiff Maritza Quintero is the daughter and beneficiary of Plaintiff
13 Jose Quintero. She is a beneficiary of the Rainbow ESOP within the meaning of
14 ERISA § 3(8), 29 U.S.C. § 1002(8) because she has been designated by her father
15 as one of his beneficiaries in the Rainbow ESOP. She currently resides in Santa
16 Ana, California.
17         14.   Plaintiff Jorge Urquiza is an employee of Republic Services and
18 Rainbow Disposal with over twenty years of service. As of October 17, 2014,
19 Urquiza was a vested participant in the Plan and had approximately 25,004.9317
20 shares in his Rainbow ESOP account. He is a participant of the Rainbow ESOP
21 within the meaning of ERISA § 3(7), 29 U.S.C. § 1002(7) including because he
22 has a colorable claim for additional benefits as a result of Defendants’ fiduciary
23 breaches. He currently resides in Huntington Beach, California.
24         15.   Plaintiff Maria Valadez is an employee of Republic Services and
25 Rainbow Disposal with ten years of service. As of October 17, 2014, Valdez was a
26 vested participant in the Plan and had 2,336.4928 shares in her Rainbow ESOP
27 account. She is a participant of the Rainbow ESOP within the meaning of ERISA §
28 3(7), 29 U.S.C. § 1002(7) including because she has a colorable claim for

     HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
     OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 5
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 6 of 122 Page ID
                                      #:3538


 1 additional benefits as a result of Defendants’ fiduciary breaches. She currently
 2 resides in Anaheim, California.
 3         Defendants
 4         16.    Defendant Rainbow Disposal Co., Inc. Employee Stock Ownership
 5 Plan Committee (“ESOP Committee”) is identified as the plan administrator in the
 6 “October 2014 Summary Plan Description” within the meaning of ERISA §
 7 3(16)(A), 29 U.S.C § 1002(16)(A). The ESOP Committee meets the definition of a
 8 person within the meaning of ERISA § 3(9), 29 U.S.C. § 1002(9) because ERISA
 9 defines the term person broadly and because a Committee meets the definition of
10 an association or an unincorporated organization. As a result, the Committee and
11 its members are and were fiduciaries of the Rainbow ESOP within the meaning of
12 ERISA § 3(21), 29 U.S.C § 1002(21), because the Committee and its members
13 have discretionary authority or discretionary responsibility for the administration
14 of the Plan.
15         Prior ESOP Committee & Prior Board of Director Defendants
16         17.    Defendant Gerald (“Jerry”) Moffatt is the former Executive Chairman
17 for Rainbow Disposal, where he worked for 20 years. According to a Statement of
18 Information filed by Rainbow Disposal with the State of California Secretary of
19 State on February 3, 2014, Moffatt was the Chief Executive Officer and a member
20 of the Board of Directors at least until October 1, 2014. After Republic Services
21 acquired Rainbow Disposal on October 1, 2014, Moffatt became the General
22 Manager of Rainbow Disposal, a Division of Republic Services. Between at least
23 March 2009 until at least October 1, 2014, Moffatt was a member of the ESOP
24 Committee. As a result of his position on the ESOP Committee, and as a member
25 of the Board of Directors, Moffat was a fiduciary of the Plan within the meaning of
26 ERISA § 3(21), 29 U.S.C § 1002(21) at least until October 1, 2014. Mr. Moffat is
27 believed to own and maintain a residence at 6151 Hamshire Drive, Huntington
28 Beach, California 92647.

     HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
     OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 6
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 7 of 122 Page ID
                                      #:3539


 1         18.   Defendant Jeff Snow was, according to his Linked-In Profile, the
 2 President of Rainbow Disposal between October 2010 and October 2014.
 3 According to a Statement of Information filed by Rainbow Disposal with the State
 4 of California Secretary of State on February 3, 2014, Moffatt was the Secretary and
 5 a member of the Board of Directors at least until October 1, 2014. After Republic
 6 Services acquired Rainbow Disposal, Snow became a Municipal Relationship
 7 Manager at Rainbow Disposal, a division of Republic Services. As a result of his
 8 position on the Board of Directors, Snow was a fiduciary of the Plan within the
 9 meaning of ERISA § 3(21), 29 U.S.C § 1002(21) at least until October 1, 2014.
10 Mr. Snow is believed to reside at 7 2nd Street, Leadera Ranch, California 92694.
11         19.   Defendant Gregory P. Range was a member of the Board of Directors
12 of Rainbow Disposal from at least February 3, 2014 to October 1, 2014 according
13 a Statement of Information filed by Rainbow Disposal with the State of California
14 Secretary of State. Mr. Range was the Managing Director and head of the Los
15 Angeles office of Stout (f/k/a Stout Risius Ross or SRR) a financial advisory firm
16 that among other activities provides advice to and performs valuations for ESOP-
17 owned companies. According to a January 8, 2015 news release on Stout’s
18 website, “Stout served as exclusive financial advisor to Rainbow in connection
19 with [its sale to Republic Services]” and Mr. Stout “led the execution of the
20 transaction.” Mr. Range is believed to reside at 3209 Laurel Avenue in Manhattan
21 Beach, California, 90266.
22         20.   The “Prior ESOP Committee Defendants” refers to Defendant
23 Moffatt, any other members of the Committee between January 1, 2014 and prior
24 to the sale closing on October 1, 2014, and the Committee as it existed between
25 January, 1, 2014 and prior to the appointment of the New ESOP Committee
26 Defendants on or about October 1, 2014.
27         21.   Defendants Moffatt, Snow and Range are collectively referred to as
28 the “Prior Director Defendants.” Pursuant to Section 2 and 17 of the Plan

     HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
     OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 7
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 8 of 122 Page ID
                                      #:3540


 1 Document, the Rainbow Board of Directors had the power and authority to appoint
 2 the members of the ESOP Committee and the Trustee, and also to accept the
 3 resignation of the ESOP Committee. Pursuant to that authority, the Rainbow Board
 4 of Directors had a duty to monitor the conduct of the Trustee and the ESOP
 5 Committee, to take appropriate action if those fiduciaries were not adequately
 6 protecting the interests of the ESOP participants. At least prior to August 25, 2014,
 7 Section 5(d) of the written terms of the Rainbow ESOP provided that the power of
 8 either the Committee or the Trustee “to sell shares of Company Stock to any
 9 person” was “[s]ubject to the approval of the Board of Directors.” By virtue of the
10 authority pursuant to the Plan Document and actually exercised by the Director
11 Defendants (including negotiations to sell Rainbow Disposal or its stock), the Prior
12 Board of Directors and its members were fiduciaries of the ESOP within the
13 meaning of ERISA § 3(21), 29 U.S.C § 1002(21). As explained by Mr. Moffatt at a
14 meeting of employees on June 7, 2013, the Rainbow Board of Directors were
15 “appointed” by the Trustee (GreatBanc). GreatBanc had that authority as Trustee
16 of the ESOP because the ESOP was the sole shareholder of Rainbow Disposal.
17 Thus, the Board of Directors appointed the Trustee and the Trustee then elected or
18 appointed the Board of Directors.
19         Rainbow ESOP Committee After October 1, 2014
20         22.   Defendant Jon Black became a member of the ESOP Committee as of
21 October 1, 2014. Defendant Black is and has been from at least August 2011 to the
22 present Vice President, Total Rewards & HR Systems at Republic Services Inc. As
23 a result of his position on the ESOP Committee, Defendant Black was a fiduciary
24 of the Rainbow ESOP within the meaning of ERISA § 3(21), 29 U.S.C. §
25 1002(21).
26         23.   Defendant Catharine Ellingsen became a member of the ESOP
27 Committee as of October 1, 2014. Defendant Ellingsen also is and has been since
28 at least August 2011 to the present a Senior Vice President, Human Resources at

     HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
     OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 8
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 9 of 122 Page ID
                                      #:3541


 1 Republic Services Inc. From June 16, 2016 to the present, Ms. Ellingsen has been
 2 Executive Vice President, Chief Legal Officer and Corporate Secretary of Republic
 3 Services. As a result of her position on the ESOP Committee, Defendant Ellingsen
 4 was a fiduciary of the Rainbow ESOP within the meaning of ERISA § 3(21), 29
 5 U.S.C. § 1002(21).
 6         24.   Defendant Bill Eggleston became a member of the ESOP Committee
 7 as of October 1, 2014. Defendant Eggleston was from at least January 2010 to at
 8 least December 2016, Vice President & Deputy General Counsel at Republic
 9 Services Inc. As a result of his position on the ESOP Committee, Defendant
10 Eggleston was a fiduciary of the Rainbow ESOP within the meaning of ERISA §
11 3(21), 29 U.S.C. § 1002(21).
12         25.   Defendant Michael Huycke became a member of the ESOP
13 Committee as of July 29, 2016. As a result of his position on the ESOP Committee,
14 Defendant Huycke was a fiduciary of the Rainbow ESOP within the meaning of
15 ERISA § 3(21), 29 U.S.C. § 1002(21).
16         26.   Defendant Myndi Kort became a member of the ESOP Committee as
17 of January 17, 2017. As a result of her position on the ESOP Committee,
18 Defendant Kort was a fiduciary of the Rainbow ESOP within the meaning of
19 ERISA § 3(21), 29 U.S.C. § 1002(21).
20         27.   Defendants Black, Ellingsen, Eggleston, Huycke, Kort, and the
21 Committee are referred to as the “New ESOP Committee Defendants.” By virtue
22 of the authority pursuant to the Plan Document and actual exercised by the New
23 ESOP Committee Defendants, the Committee and its members were or are
24 fiduciaries of the ESOP within the meaning of ERISA § 3(21), 29 U.S.C §
25 1002(21), because they have discretionary authority or discretionary responsibility
26 in administering the Rainbow ESOP.
27
28

     HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
     OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 9
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 10 of 122 Page ID
                                       #:3542


 1         The ESOP Trustee
 2         28.   Defendant GreatBanc Trust Company (“GreatBanc”) is, and has been
 3 since October 2002, the trustee of the ESOP and is a fiduciary of the ESOP within
 4 the meaning of ERISA § 3(21), 29 U.S.C § 1002(21), because it has discretionary
 5 authority and discretionary responsibility in the administration of the ESOP.
 6 GreatBanc’s headquarters are located at 801 Warrenville Road, Suite 500, Lisle,
 7 Illinois 60532.
 8         Republic Services
 9         29.   Defendant Republic Services, Inc. (“Republic Services”) is a
10 Delaware corporation with its principal executive office located in Phoenix,
11 Arizona. As a result of its purchase of Rainbow Disposal on October 1, 2014,
12 Republic Services is now the parent corporation of Rainbow Disposal. Republic
13 Services does business in this District and after its purchase of Rainbow Disposal,
14 has rebranded Rainbow Disposal as Republic Services, including by having
15 Rainbow Disposal’s prior website redirect to a Republic Services website and
16 announcing that Rainbow Disposal “is now Republic Services.”
17         Rainbow Disposal
18         30.   Rainbow Disposal Co. Inc. (“Rainbow Disposal”) is and has been a
19 California corporation with its principal place of business located in Huntington
20 Beach, California. As of October 1, 2014, Rainbow Disposal is a wholly-owned
21 subsidiary of Republic Services. Rainbow Disposal is the plan sponsor, as defined
22 in ERISA § 3(16)(B), 29 U.S.C § 1002(16)(B) of the Rainbow ESOP. Rainbow
23 Disposal is named as a defendant only to the extent that it is determined that
24 Rainbow Disposal is determined to be the Plan Administrator of the Rainbow
25 ESOP within the meaning of ERISA § 3(16)(A), 29 U.S.C. § 1002(16)(A).
26                              NOMINAL DEFENDANT
27         31.   Rainbow Disposal Co., Inc. Employee Stock Ownership Plan is an
28 “employee pension benefit plan” within the meaning of ERISA § 3(2)(A), 29

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 10
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 11 of 122 Page ID
                                       #:3543


 1 U.S.C. § 1002(2)(A) (“the Rainbow ESOP”). Upon information and belief, the
 2 Plan is or at least until October 1, 2014 was, administered in Huntington Beach,
 3 California. At least prior to October 1, 2014, the Rainbow ESOP purported to be a
 4 “defined contribution plan” within the meaning of ERISA § 3(34), 29 U.S.C. §
 5 1002(34) and, at least until October 1, 2014, an employee stock ownership plan
 6 (“ESOP”) under ERISA § 407(d)(6) that was intended to meet the requirements of
 7 Section 4975(e)(7) of the Internal Revenue Code (the “Code”) and IRS
 8 Regulations § 54.4975-11. The written instrument, within the meaning of ERISA §
 9 402, 29 U.S.C. §1102, by which the Plan is believed to be maintained is the
10 Rainbow Disposal Co., Inc. Employee Stock Ownership Plan (the “Plan
11 Document”), as amended and restated effective as of July 1, 2004. The Rainbow
12 ESOP Plan Document has been amended several times since July 1, 2004,
13 including most recently by Amendment No. 5 on October 1, 2014. The Rainbow
14 ESOP Plan Document has not been restated since July 1, 2004. The Rainbow
15 ESOP is named as a nominal defendant pursuant to Rule 19 to ensure that
16 complete relief can be granted as to claims brought on behalf of the Rainbow
17 ESOP.
18                      CERTAIN IMPORTANT NON-PARTIES
19          32.   Bruce Shuman was the Chief Executive Officer for Rainbow
20 Disposal. Shuman was a member of the Administrative Committee from at least
21 July 2007 until his termination from Rainbow Disposal in September 2013.
22          33.   Jeff Feltch was the Chief Financial Officer for Rainbow Disposal
23 between at least February 3, 2014 and October 1, 2014 according to the Statement
24 of Information filed by Rainbow Disposal with the State of California Secretary of
25 State.
26                          CLASS ACTION ALLEGATIONS
27          34.   Plaintiffs bring this action as a class action pursuant to Rule 23 of the
28 Federal Rules of Civil Procedure on behalf the following persons Class:

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 11
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 12 of 122 Page ID
                                       #:3544


 1         All persons who were vested participants in the Rainbow ESOP as of
 2         October 1, 2014 and the beneficiaries of any such participants.
 3         35.   Excluded from the Class are Defendants and persons who were named
 4 fiduciaries of the Rainbow ESOP, who are alleged to have engaged in prohibited
 5 transactions or breaches of corporate fiduciary duties, or who had decision-making
 6 or administrative authority relating to the administration, modification, funding, or
 7 interpretation of the Rainbow ESOP, or relating to the decision to sell Rainbow.
 8         Impracticability of Joinder
 9         36.   The members of the Class are so numerous that joinder of all
10 members is impracticable. According to a Form 5310 Rainbow Disposal filed with
11 the Internal Revenue Service (“IRS”) on November 21, 2014, the ESOP had 460
12 participants at the time Republic Services acquired Rainbow Disposal. Most, if not
13 all, of the ESOP participants likely had at least one beneficiary because every
14 married participant had at least one beneficiary (a spouse) and some participants
15 likely designated more than one beneficiary. As such, the class consists of at least
16 several hundred persons.
17         Commonality
18         37.   The issues of liability are common to all members of the Class and are
19 capable of common answers as those issues primarily focus on defendants’ acts (or
20 failure to act). The common issues include whether the fiduciary defendants
21 breached various fiduciary duties to the Rainbow ESOP, whether Defendants
22 Moffatt, Snow and Range engaged in prohibited transactions, whether the fiduciary
23 defendants are liable for their co-fiduciaries breaches, whether Republic Services
24 knowingly participated in these breaches, whether the Rainbow ESOP suffered
25 losses as a result of the fiduciary breaches and other violations and what is the
26 appropriate relief for Defendants’ violations of ERISA.
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 12
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 13 of 122 Page ID
                                       #:3545


 1         Typicality
 2         38.     Plaintiffs’ claims are typical of the claims of other members of the
 3 Class because their claims arise from the same event, practice and/or course of
 4 conduct. Specifically, Plaintiffs, on behalf of the Class, alleged that Defendants
 5 breached their fiduciary duties or otherwise violated ERISA in connection with the
 6 sale of Rainbow Disposal to Republic Services, management of the assets of the
 7 Plan or in performing their fiduciary duties to the Plan. Plaintiffs’ claims are also
 8 typical of the claims of the Class because they generally seek recovery and relief
 9 on behalf of the Plan.
10         Adequacy
11         39.     Plaintiffs will fairly and adequately represent and protect the interests
12 of the Class.
13         40.     Plaintiffs do not have any interests antagonistic to or in conflict with
14 those of the Class.
15         41.     Defendants have no unique defenses against Plaintiffs that would
16 interfere with Plaintiffs’ representation of the Class.
17         42.     Plaintiffs are represented by counsel with extensive experience
18 prosecuting class actions in general and ERISA class actions and particular
19 experience and expertise in ESOP litigation.
20         Fed. R. Civ. P 23(b)(1)(A)
21         43.     The requirements of Fed. R. Civ. P 23(b)(1)(A) are satisfied.
22 Fiduciaries of ERISA-covered plans have a legal obligation to act consistently with
23 respect to all similarly situated participants and to act in the best interests of the
24 Plan and their participants. This action challenges whether Defendants acted
25 consistently with their fiduciary duties or otherwise violated ERISA as to the
26 Rainbow ESOP as a whole. As a result, prosecution of separate actions by
27 individual members would create the risk of inconsistent or varying adjudications
28 that would establish incompatible standards of conduct relating to the Plan.

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 13
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 14 of 122 Page ID
                                       #:3546


 1         Fed. R. Civ. P 23(b)(1)(B)
 2         44.   The requirements of Fed. R. Civ. P. 23(b)(1)(B) are also satisfied.
 3 Administration of an ERISA-covered plan requires that all similarly situated
 4 participants be treated the same. Resolving whether Defendants fulfilled their
 5 fiduciary obligations to the Plans, engaged in prohibited transactions with respect
 6 to the Plan or knowingly participated in such breaches or violations as to Plaintiffs’
 7 claims would, as a practical matter, be dispositive of the interests of the other
 8 participants in the Rainbow ESOP even if they are not parties to this litigation and
 9 would substantially impair or impede their ability to protect their interests if they
10 are not made parties to this litigation by being included in the Class.
11         Fed. R. Civ. P. 23(b)(2)
12         45.   The requirements of Fed. R. Civ. P. 23(b)(2) are satisfied as to the
13 Class because Defendants have acted and/or failed to act on grounds generally
14 applicable to the Class, making declaratory and injunctive appropriate with respect
15 to the Class as a whole. This action challenges whether Defendants acted
16 consistently with their fiduciary duties or otherwise violated ERISA as to the
17 Rainbow ESOP as a whole. The relief sought in this case primarily consists of
18 declarations that Defendants breached their fiduciary duties or engaged in other
19 violations of ERISA and injunctive relief. As ERISA is based on trust law, any
20 monetary relief is consists of equitable monetary relief and is either provided
21 directly by the declaratory or injunctive relief or flows as a necessary consequence
22 of that relief.
23         Fed. R. Civ. P 23(b)(3)
24         46.   The requirements of Fed. R. Civ. P. 23(b)(3) are also satisfied. The
25 common questions of law and fact concern whether Defendants breached their
26 fiduciary duties or violated ERISA to the Rainbow ESOP. As the members of the
27 Class were participants in that Plan, their accounts were affected by those breaches
28 and violations. Common questions related to liability will necessarily predominate

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 14
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 15 of 122 Page ID
                                       #:3547


 1 over any individual questions precisely because Defendants’ duties and obligations
 2 were uniform to all participants and therefore all members of the Class. As relief
 3 and any recovery will be on behalf of the Plan, common questions as to remedies
 4 will likewise predominate over any individual issues.
 5         47.      A class action is a superior method to other available methods for the
 6 fair and efficient adjudication of this action. As the claims generally are brought on
 7 behalf of the Plan, resolution of the issues in this litigation will be efficiently
 8 resolved in a single proceeding rather than multiple proceedings and each of those
 9 individual proceedings could seek recovery for the entire Plan. Class certification
10 is a superior method of proceeding because it will obviate the need for unduly
11 duplicative litigation which might result inconsistent judgments about Defendants’
12 duties with regard to the Rainbow ESOP.
13         48.      The following factors set forth in Rule 23(b)(3) also support
14 certification:
15                  a.     The members of the Class have an interest in a unitary
16         adjudication of the issues presented in this action for the reasons that this
17         case should be certified under Rule 23(b)(1).
18                  b.     No other litigation concerning this controversy has been filed
19         by any other members of the Class
20                  c.     This District is the most desirable location for concentrating
21         this litigation because (i) Rainbow Disposal is located in this District; (ii) the
22         Rainbow ESOP was administered in this District at least until October 1,
23         2014, (iii) the majority of the participant class members are located in this
24         District, and (iv) a number of the witnesses, including a number of relevant
25         non-party witnesses, are located in this District.
26                  d.     There are no anticipated difficulties in managing this case as a
27         class action.
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 15
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 16 of 122 Page ID
                                       #:3548


 1                            FACTUAL ALLEGATIONS
 2 Background of Rainbow Disposal
 3         49.   Rainbow Disposal Co. Inc. was formed in 1970 by Henry Hohnstein,
 4 Philip Hohnstein and Paul Loumena under the Corporation Code of the State of
 5 California. Pursuant to its Articles of Incorporation filed January 19, 1970,
 6 Rainbow Disposal “primarily to engage[s]” in “the picking up, transporting and
 7 disposing of trash and rubbish materials from residential, commercial and income
 8 properties.” From 1970 until at least October 1, 2014, the principal office of
 9 Rainbow Disposal has been located in Orange County, California. By 2004 and
10 through at least 2014, Rainbow became and was one of the largest Southern
11 California waste disposal and recycling companies.
12 Rainbow Disposal Establishes the Rainbow ESOP
13         50.   According to Section 1 of the Plan Document Rainbow Disposal
14 established the Rainbow ESOP as of July 1, 1995. The Plan Document was
15 amended and restated as of July 1, 1999 and as of July 1, 2004. The Plan
16 Document has been amended several times, but has not been restated since 2004.
17         51.   According to the 2007 Form 5500, there were 3,716,525.1921 shares
18 allocated to participant accounts in the Rainbow ESOP as of June 30, 2004. As of
19 June 30, 2004, the ESOP purchased 1,600,176 Class A common stock of the
20 Company at $15.61 per share for a total price of $24,977,747.36. The Plan
21 borrowed the entire purchase price, $24,977,747.36, from Rainbow Disposal under
22 a loan agreement that was collaterized by the Class A common stock.
23         52.   According to the Form 5500s (which is the report and financial
24 statements for employee benefit plans filed under penalty of perjury with the
25 Department of Labor and Department of Treasury), the Rainbow ESOP purchased
26 all Rainbow stock in leveraged ESOP transactions. Rainbow Disposal loaned those
27 funds to the ESOP, which the ESOP used to finance its purchase of Rainbow stock.
28 It is not clear whether Rainbow Disposal also borrowed the funds to loan to the

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 16
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 17 of 122 Page ID
                                       #:3549


 1 ESOP, but if so, as Rainbow Disposal makes contributions to the ESOP, the
 2 Rainbow ESOP makes payments on its loan with Rainbow Disposal, and Disposal
 3 makes payments on its loan with the private lender.
 4         53.   As explained and as provided Section 5(b) of the Plan Document, the
 5 Rainbow shares in the ESOP that served as collateral on the loan were held in a
 6 separate Loan Suspense Account. Section 5(b) of the Plan Document specifically
 7 provides that no other Trust Assets, including shares that have been allocated by
 8 participants could be pledged as collateral for an Acquisition Loan. Section 5(b) of
 9 the Plan Document also requires that as payments are made on the loan by the
10 Trustee, any Financed Shares must be released from the Loan Suspense Account
11 and distributed to ESOP participants’ accounts. Once those shares have been
12 released to Participant Accounts, those accounts no longer serve as collateral for
13 the acquisition loan.
14         54.   According to the Form 5500s, the assets of the Rainbow ESOP had
15 predominantly been composed of Rainbow stock. As explained in the Section 6 of
16 the Plan Document, ESOP Participants each had two accounts in the trust: a
17 Company Stock Account and an Other Investments Account. Company stock is
18 allocated to individual participants’ Company Stock Accounts as they accrue
19 shares, which the ESOP states is based on a ratio of each participant’s
20 compensation to the total compensation of all such participants. Participants also
21 shared in the net income or loss of the Trust, which included the increase or
22 decrease in the fair market value of Company Stock and any ESOP expenses. Any
23 increase or decrease in stock was accounted for in a participant’s Other
24 Investments Account. As a result, an increase or decrease in Rainbow Disposal’s
25 performance during any given year directly affected the ESOP’s participants by
26 increasing or decreasing the value of Rainbow stock held in their accounts.
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 17
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 18 of 122 Page ID
                                       #:3550


 1 Rainbow’s Articles of Incorporation Required Employee Ownership
 2         55.   Rainbow Disposal’s Articles of Incorporation were properly amended
 3 on February 12, 1999 and filed with the Secretary of State of California on
 4 February 18, 1999. Among the changes to Rainbow Disposal’s Articles of
 5 Incorporation in February 1999 was to add an Eighth Article which required that
 6 Rainbow Disposal must be owned by its employees as follows:
 7         EIGHTH. Substantially all of the outstanding shares of capital stock
 8         of the Corporation shall at all times be owned by: (a) employees of the
 9         Corporation (or of a subsidiary of the Corporation); (b) any trust with
10         respect to which an employee of the Corporation (or of a subsidiary of
11         the Corporation) is treated as the owner of such shares for federal
12         income tax purposes; (c) the Corporation’s Employee Stock
13         Ownership Plan and Trust; and/or (d) individuals or entities receiving
14         such shares as a benefit distribution pursuant to the provisions of the
15         Corporation’s Employee Stock Ownership Plan and Trust (provided
16         that such individuals or entities must immediately resell such shares to
17         the Corporation). The Corporation shall enter into such agreements
18         containing restrictions on subsequent transfer of such shares and other
19         provisions as may be necessary or appropriate to ensure compliance
20         with this Article EIGHTH.
21         56.   Rainbow Disposal’s Restated Articles of Incorporation were properly
22 amended on June 24, 2004 and filed on filed with the Secretary of State of
23 California on June 28, 2004. The June 2004 Amendment to Rainbow Disposal’s
24 Restated Articles of Incorporation included an Eighth Article to require that
25 Rainbow Disposal must be owned by its employees as follows:
26         EIGHTH. Substantially all of the outstanding shares of capital stock
27         of the Corporation shall at all times be owned by: (a) employees of the
28         Corporation (or a subsidiary of the Corporation); (b) any trust,

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 18
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 19 of 122 Page ID
                                       #:3551


 1         partnership or limited liability company with respect to which an
 2         employee of the Corporation (or a subsidiary of the Corporation) is
 3         treated as the owner of such shares for federal income tax purposes;
 4         (c) the Corporation’s Employee Stock Ownership Plan and Trust;
 5         and/or (d) individuals or entities receiving such shares as a benefit
 6         distribution pursuant to the provisions of the Corporation’s Employee
 7         Stock Ownership Plan and Trust (provided that such individuals or
 8         entities must immediately resell such shares to the Corporation). The
 9         Corporation shall enter into such agreements containing restrictions
10         on subsequent transfer of such shares and other provisions as may be
11         necessary or appropriate to ensure compliance with this Article
12         EIGHTH.
13 (italics indicating the changes)
14         57.   The Eighth Article of Rainbow Disposal’s Articles of Incorporation,
15 which required that ownership of Rainbow Disposal be limited to its employees
16 directly or indirectly (e.g. through a trust or the Rainbow ESOP), remained
17 unchanged and in full force and effect on and after October 1, 2014, the date on
18 which the Rainbow ESOP was sold to Republic Services. Contrary to the Eighth
19 Article, the sale on October 1, 2014 purported to divest Rainbow employees and
20 the ESOP of ownership of Rainbow Disposal. Prior to the October 1, 2014 sale,
21 there was no vote by the Board to amend the Articles of Incorporation nor, more
22 importantly, any vote by either the shareholders of Rainbow Disposal nor any vote
23 by participants of the Rainbow ESOP to amend the Articles of Incorporation.
24 Rainbow Disposal After the 2004 ESOP Transaction
25         58.   Prior to June 30, 2004, James Brownell and Stanley Tkaczk were the
26 Co-Presidents of Rainbow Disposal and Bruce Shuman was the Secretary.
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 19
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 20 of 122 Page ID
                                       #:3552


 1         59.    Sometime after the June 30, 2004 ESOP Transaction, Rainbow
 2 Disposal came under new management, except for Bruce Shuman who remained as
 3 CEO and Secretary of the company until he left in 2013.
 4         60.    As a result of the June 30, 2004 ESOP Transaction, Rainbow Disposal
 5 owned 100% of the outstanding shares of Rainbow stock.
 6         61.    As reflected in the Benefits Payments and Withdrawals section in the
 7 Notes to Financial Statements of the Form 5500s between 2006 and 2010, the per
 8 share value of Rainbow Disposal’s stock was as follows:
 9                2006: $9.19 per share
10                2007: $9.47 per share
11                2008: $11.21 per share
12                2009: $8.44 per share
13                2010: $10.77 per share
14                2011: $11.43 per share
15 Rainbow Directors & Officers Shuman and Moffatt Use Rainbow Disposal
16 Assets to Pursue Their Own Financial Gain
17         62.    By 2009 Rainbow Disposal was under the management of Defendants
18 Moffatt and Snow, as well as Bruce Shuman. At approximately that time, Moffat
19 and Shuman, if not also Snow, began to have Rainbow Disposal expand into other
20 geographic areas outside its core business areas. Among other ventures, Rainbow
21 Disposal formed certain subsidiaries including Southeast Renewables, West
22 Florida Recycling, Agromin and a venture in New Mexico.
23         Southeast Renewables
24         63.    In early 2010, Shuman and Moffatt formed an LLC called Southeast
25 Renewables, LLC (“Southeast Renewables”). Southeast Renewables was
26 incorporated on March 25, 2010, and formed to construct, own, and operate solid
27 waste recycling facilities and/or waste-to-energy facilities, including material
28 recovery facilities, transfer stations, refuse collection operations, recycling

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 20
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 21 of 122 Page ID
                                       #:3553


 1 operations, and transfer operations in the southeastern United States. These are the
 2 same business activities in which Defendant Rainbow Disposal engages.
 3 According to Larry Hoover and the deposition of Moffatt in other litigation,
 4 Rainbow Disposal owned 25 percent of Southeast Renewables.
 5         64.   According to his deposition, Shuman was an accountant by education
 6 and training. According to Larry Hoover, Shuman obtained a 12 to 12.5 percent
 7 ownership interest in Southeast Renewables. In exchange for his ownership
 8 interest, he provided no capital and instead only provided recycling and waste-to-
 9 energy expertise – the same skills and expertise that he developed, was
10 compensated for, and that he utilized in his employment with Rainbow Disposal.
11         65.   According to Larry Hoover, Defendant Moffatt also obtained a 12 to
12 12.5 percent of Southeast Renewables beginning in 2010. In exchange for his
13 ownership interest, he provided no capital and instead provided “facilities
14 management” – the same skills that he developed, was compensated for, and was
15 supposed to be utilizing in his employment on behalf of Rainbow Disposal. As Mr.
16 Moffat explained in a deposition in other litigation, he “did not provide any capital
17 to Southeast Renewables. The only thing that [he] provided [was] knowledge.”
18         66.   As Mr. Shuman and Mr. Moffat were already obligated as officers and
19 directors of Rainbow Disposal to provide those skills to Rainbow Disposal, there
20 was no legitimate reason why they should have been provided an ownership
21 interest.
22         67.   According to a deposition of Mr. Moffat in other litigation, Moffatt
23 and Shuman obligated Rainbow Disposal to provide capital and operational
24 expertise in exchange for a 25 percent interest. Rainbow Disposal was the sole
25 member of the LLC to provide capital for the venture.
26         68.   According to his deposition in other litigation, Mr. Moffat ceased
27 being an owner of Southeast in 2013 because he did not want the liability. Bruce
28 Shuman also ceased being an owner at approximately the same time.

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 21
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 22 of 122 Page ID
                                       #:3554


 1         West Florida Recycling
 2         69.   As set forth in the Application by Foreign Limited Liability Company
 3 for Authorization to Transact Business in Florida filed with the Florida Secretary
 4 of State, Shuman and Defendant Moffatt caused Rainbow Disposal to form West
 5 Florida Recycling in May 2010 and were both managers or managing members of
 6 West Florida Recycling. Rainbow Disposal owned 55% of West Florida
 7 Recycling. As with Southeast Renewables, Rainbow Disposal contributed financial
 8 capital for West Florida Recycling and neither Moffat nor Shuman invested any
 9 significant financial capital in West Florida Recycling.
10         70.   According to Larry Hoover, Rainbow Disposal worked jointly with
11 Southeastern Renewables on many projects in southern Alabama and the north-
12 western part of Florida.
13         71.   According to annual reports filed with the Florida Secretary of State,
14 Larry Hoover, a 26 percent owner in Southeastern Renewables, was the manager
15 of West Florida Recycling and received $30,000 per month in compensation.
16         72.   During the time that Rainbow Disposal was an owner, West Florida
17 Recycling never made a profit. During the time that Rainbow Disposal owned
18 West Florida Recycling it lost an average of $50,000 to $100,000 per month.
19         73.   According to a July 31, 2013 letter from the Florida Department of
20 Environmental Protection, West Florida Recycling was warned of possible
21 violations of Chapter 403, Florida Statutes and Chapters 62-620 and 62-621,
22 Florida Administrative Code following a National Pollutant Discharge Elimination
23 System Stormwater inspection. The Florida Fish and Wildlife Conservation
24 Commission found West Florida Recycling was dumping the waste on commercial
25 and residential lots in a neighboring city although customers had paid the company
26 to pick up and recycle their waste.
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 22
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 23 of 122 Page ID
                                       #:3555


 1         74.   According to a letter from Shuman dated April 8, 2013, Southeastern
 2 Renewables purchased West Florida Recycling. Less than a year later, West
 3 Florida Recycling filed for bankruptcy on March 31, 2014.
 4         75.   Rainbow Disposal is listed as a creditor on the petition for bankruptcy
 5 by West Florida Recycling. Rainbow Disposal incurred losses from this deal
 6 because Rainbow Disposal lost the $6-to-8 million of capital it had contributed to
 7 establish West Florida Recycling. These losses also resulted in decreases to the
 8 value of the Rainbow stock held by the Rainbow ESOP.
 9 Rainbow Disposal’s Stock Value 2012-2014
10         76.   As a result of its investments in Southeastern and West Florida
11 Recycling and other non-core subsidiary businesses, during 2012 or 2013 Rainbow
12 Disposal began to default on its loan covenants, according to a deposition of Mr.
13 Shuman in other litigation. According to the depositions of Mr. Moffat and Mr.
14 Shuman in other litigation, one of Rainbow Disposal’s lenders, Bank of America,
15 provided Rainbow Disposal a directive, in May 2013, to cease funding to all
16 subsidiaries that were not in Huntington Beach, California.
17         77.   In 2012 and 2013, the value of Rainbow stock decreased dramatically
18 from $11.43 per share in 2011 to $7.48 per share in 2012 and then further declined
19 to $6.71 per share by 2013. The decline in Rainbow Disposal’s stock value
20 coincided with and, upon information and belief, was caused at least in part by the
21 investments in Southeast Renewables and West Florida Recycling.
22         78.   Based on statements made by Jeff Feltch to Rainbow employees in
23 June 2014, Rainbow Disposal “got killed on West Florida” and also incurred
24 significant losses in New Mexico as well.
25         79.   According to statements made by Jeff Feltch in July 2014, the
26 “Florida stuff” (meaning Southeast Renewables and West Florida Recycling)
27 caused the financial problems of Rainbow Disposal. Those investments caused
28 distractions from the core business of Rainbow Disposal, required Rainbow

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 23
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 24 of 122 Page ID
                                       #:3556


 1 Disposal to restructure and caused Rainbow Disposal’s bankers to have concern
 2 because the banks “felt they were lied to.”
 3         80.    Despite these losses (which Rainbow Disposal did not recover), by
 4 June 30, 2014, Rainbow stock was valued at $16.67 per share according to the
 5 2013 Form 5500 filed with the Department of Labor on April 15, 2015. Had
 6 Rainbow Disposal not incurred these losses or recovered these losses, its stock
 7 price would have been higher.
 8         81.    The Rainbow ESOP’s investment in company stock represented 97%
 9 of the Plan’s assets. The 2013 Form 5500 reported that as of June 30, 2014, the
10 3,536,952 shares allocated to participants’ ESOP accounts had a reported value of
11 $58,960,998 (or $16.67 per share) and the 136,668 unallocated shares had a value
12 of $2,278,252 (or $16.67 per share) despite being the only shares serving as
13 collateral for the debt; however, that amount improperly attributes the debt to all
14 shares rather than just the unallocated shares, which were the only shares that
15 served as collateral for the debt. As such, the allocated shares should have been
16 valued higher.
17         82.    By June 30, 2014, there was only $4,683,302 outstanding on the
18 ESOP loan, which was scheduled to be paid on the last day of each quarter,
19 according to the 2013 Form 5500.
20 RELEVANT PROVISIONS OF THE ESOP
21         Definitions
22         83.    Section 2 of the Plan Document includes the following definitions:
23               Committee              The Committee appointed by the Board of
24                                      Directors to administer the Plan.
25
26
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 24
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 25 of 122 Page ID
                                       #:3557


 1
                 Fair Market Value     The fair market value of Company Stock, as
 2
                                       determined by the Trustee for all purposes
 3
                                       under the Plan based upon a valuation by an
 4
                                       independent appraiser (within the meaning of
 5
                                       Section 401(a)(28)(C) of the Code).
 6
                 Investment Manager    A person (1) registered as an investment
 7
                                       adviser under the Investment Advisers Act of
 8
                                       1940, (2) a bank, or (3) an insurance company
 9
                                       qualified to manage, acquire or dispose of
10
                                       Trust Assets under the laws of more than one
11
                                       state, who is appointed by the Committee
12
                                       pursuant to Section 402(c)(3) of ERISA to
13
                                       manage the investment of Trust Assets other
14
                                       than Company Stock, provided that such
15
                                       person acknowledges in writing that he is a
16
                                       fiduciary with respect to the Plan.
17
18               Trust Assets          The Company Stock (and any other asset held

19                                     in Trust for the benefit of Participants as set

20                                     forth in Section 5 of the Plan Document.

21               Trustee               Trustee or Trustees appointed by the Board of
22                                     Directors of Rainbow Disposal Co., Inc. to
23                                     serve as the trustee(s) of the Trust as set forth
24                                     in Section 17 of the Plan Document.
25         Fiduciaries of the ESOP
26         The Rainbow ESOP Committee
27         84.    Section 17(a) of the 2004 Plan Document provides that the Rainbow
28 ESOP will be administered by a Committee composed of one or more individuals

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 25
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 26 of 122 Page ID
                                       #:3558


 1 appointed by the Board of Directors. Pursuant to Section 17(a) of the 2004 Plan
 2 Document, the members of the Committee are named fiduciaries with authority to
 3 control and manage the operation and administration of the Rainbow ESOP. Once
 4 appointed, members of the Committee can only resign by providing notice, in
 5 writing, to the Board of Directors. No documents have been provided to Plaintiffs
 6 in response to their pre-litigation requests for documents evidencing that the Prior
 7 Committee Defendants properly resigned under the terms of the Plan.
 8         85.   Section 17(b) of the 2004 Plan Document requires that any Committee
 9 action will be by a vote of a majority of the members at a meeting or by unanimous
10 written consent without a meeting. Section 17(b) of the Plan Document also
11 prohibits any member of the Committee from voting “on any matter relating
12 specifically to himself.”
13         86.   Section 17(b) of the 2004 Plan Document also requires the Committee
14 to designate both a Chair and a Secretary. Section 17(b) authorizes only the Chair
15 or the Secretary to execute any certificate or other written direction on behalf of
16 the Committee.
17         87.   Section 17(b) of the 2004 Plan Document requires that the Secretary
18 of the Committee must keep a record of the Committee’s proceedings and all dates,
19 records and documents pertaining to the administration of the Plan. No minutes of
20 any meetings discussing the sale of stock by the Rainbow ESOP have been
21 provided to Plaintiffs.
22         88.   Section 17(c) of the 2004 Plan Document provides that the Committee
23 shall have all powers necessary to enable it to administer the Plan Document and
24 Trust Agreement in accordance with the provisions of those documents, and
25 specifically enumerates the following powers, among others:
26               a.     authorizing and directing all disbursements of Trust Assets by
27                the Trustee
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 26
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 27 of 122 Page ID
                                       #:3559


 1               b.      engaging any administrative, legal, accounting, clerical or other
 2                services that it may deem appropriate
 3               c.      reviewing the performance of the Trustee with respect to the
 4                Trustee’s administrative duties, responsibilities and obligations under
 5                the Plan and Trust Agreement
 6         The Trustee
 7         89.   Section 17(c) of the 2004 Plan Document provided that the
 8 Committee was responsible for directing the Trustee as to the investment of Trust
 9 Assets. Section 17(c) permitted the Committee to delegate to the Trustee the
10 responsibility for investing all or any portion of the Trust Assets; however, Section
11 17(c) required that the Committee establish a funding policy and method for
12 directing the Trustee to acquire Company Stock and for otherwise investing the
13 Trust Assets in a manner that is consistent with the objectives of the Plan and
14 requirements of ERISA. In response to Plaintiffs’ request for documents pursuant
15 to ERISA, no such funding policy or investment policy has been provided.
16         The Investment Manager
17         90.   Section 17(c) of the 2004 Plan Document provided that the
18 Committee may delegate to an Investment Manager the responsibility for investing
19 Trust Assets other than Company Stock. Between at least 2014 and the present,
20 there was no Investment Manager, within the meaning of Section 2 of the ESOP
21 Plan Document, appointed for the Rainbow ESOP.
22         The Plan Administrator
23         91.   ERISA § 402, 29 U.S.C. § 1102(a), requires that the written
24 instrument of the Plan “provide for one or more named fiduciaries who jointly or
25 severally shall have authority to control and manage the operation of the plan.”
26         92.   Section 17(a) of the 2004 Plan Document provides that the Rainbow
27 ESOP “will be administered by a Committee composed or one or more individuals
28 appointed by the Board of Directors” and that “[t]he members of the Committee

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 27
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 28 of 122 Page ID
                                       #:3560


 1 will be the named fiduciaries with authority to control and manage the operation
 2 and administration of the Plan. At least prior to October 1, 2014, Section 17(h) of
 3 the 2004 Plan Document purports to designate Rainbow Disposal at the Plan
 4 Administrator as defined in ERISA § 3(16)(A) “for purposes of reporting and
 5 disclosure requirements of ERISA and the Code.”
 6         93.   ERISA § 102(b), 29 U.S.C. § 1022(b) mandates that an SPD identify
 7 “the name and address of the administrator” of the Plan. The DOL Regulation
 8 governing the “contents of the summary plan description,” 29 C.F.R. § 2520.102-3
 9 requires that “the summary plan description must accurately reflect the contents of
10 the plans” and requires in Section 2520.102-3(f) that the SPD accurately disclose
11 “the name, business address and business telephone number of the plan
12 administrator as that term is defined by section 3(16) of the Act.”
13         94.   The 2014 SPD identifies the Plan Administrator as the “Employee
14 Stock Ownership Plan Committee.” For every Form 5500 filed after October 1,
15 2014 for the Rainbow ESOP (which is filed under penalty of perjury), including
16 the one filed April 18, 2017 (the most recent one before this litigation was filed),
17 the Plan Administrator has been identified as “RAINBOW DISPOSAL CO, INC
18 ESOP COMMITTEE.”
19         95.   Based on the terms of the Plan and the above disclosures the term
20 “administrator” within the meaning of ERISA § 3(16)(A)(i) for the Rainbow ESOP
21 prior to October 1, 2014 was Defendant Rainbow Disposal and/or the Prior ESOP
22 Committee Defendants. The “Pre-October 1, 2014 Plan Administrator” refers to
23 Defendant Rainbow Disposal and the Prior ESOP Committee Defendants.
24         96.   Based on the terms of the Plan and the above disclosures, the term
25 “administrator” within the meaning of ERISA § 3(16)(A)(i) for the Rainbow ESOP
26 on and after October 1, 2014 was the Rainbow ESOP Committee. The “Post-
27 Transaction Plan Administrator” refers to the New ESOP Committee Defendants
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 28
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 29 of 122 Page ID
                                       #:3561


 1 or to the extent the New ESOP Committee Defendants (or some subset) are not the
 2 Plan Administrator, then it refers to Defendant Rainbow Disposal.
 3         Delegation of Powers
 4         97.   In the event that there was an allocation or delegation of any the
 5 rights, powers, duties, and responsibilities of the Committee to any other person
 6 (including the Trustee or any subset of the Committee) that allocation or delegation
 7 was required pursuant to Section 17(f) of the Plan Document to be made in writing.
 8 In addition, Section 17(f) of the Plan Document required that the allocation and
 9 delegation “be reviewed periodically by the Committee” and any such allocation or
10 delegation be terminable by the Committee in the Committee’s discretion.
11         Investment of the Assets of the Plan
12         98.   Section 5(a) of the Plan Document both before and after October 1,
13 2014 required that Trust Assets will be invested by the Trustee primarily (or
14 exclusively) in Company Stock in accordance with directions from the Committee.
15         99.   Section 5(a) of the Plan Document both before and after October 1,
16 2014 requires the Trustee to “invest any Trust Assets that are not invested in
17 Company Stock in such prudent investments as the Committee deems to be
18 desirable for the Trust.” Section 5(a) only allows Trust Assets to be held
19 “temporarily in cash.”
20         Sale of Company Stock Must Be For Fair Market Value
21         100. Section 5(d) of the 2004 Plan Document governs the sale of the
22 Rainbow stock held by the Rainbow ESOP. Prior to August 25, 2014, Section 5(d)
23 provided that “[s]ubject to the approval of the Board of Directors, the Committee
24 may direct the Trustee to sell shares of Company Stock to any person (including
25 the Company), provided that any such sale must be made at a price not less than
26 Fair Market Value as of the date of the sale.” (emphasis added)
27         101. On August 25, 2014, Gerald Moffatt executed Amendment No. 4 of
28 the Plan which purported to be retroactive to August 8, 2014. Amendment No. 4

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 29
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 30 of 122 Page ID
                                       #:3562


 1 modified the language in Section 5(d), entitled Sales of Company Stock, to add the
 2 following paragraph:
 3         Notwithstanding the foregoing provisions or any other provision in the
 4         Plan or Trust to the contrary, the Trustee shall have the discretionary
 5         authority (without directions from the ESOP Committee, the Board of
 6         Directors or any other party) to: (i) sell all or substantially all of the
 7         outstanding shares of the Company to a third party in a change of
 8         control transaction, and (ii) execute and deliver instruments to effect
 9         such a sale.
10 Nothing in this additional language modified the requirement that “any such
11 sale must be made at a price not less than Fair Market Value as of the date of
12 the sale.”
13         102. Both before and after August 25, 2014 (at least until the Closing on
14 October 1, 2014), Section 5(d) required that any “decision to sell Company Stock
15 under this Section 5(d) must comply with the fiduciary duties applicable under
16 Section 404(a)(1) of ERISA and with the primary benefit rule of Section
17 408(b)(3)(A) of ERISA and Section 4975(d)(3)(A) of the Code.”
18         103. Section 2 of the ESOP defines “Fair Market Value” as the “fair
19 market value of Company Stock, as determined by the Trustee for all purposes
20 under the Plan based upon a valuation by an independent appraiser (within the
21 meaning of Section 401(a)(28)(C) of the Code.”
22         104. IRC § 401(a)(28)(C) requires that “all valuations of employer
23 securities which are not readily tradable on an established securities market with
24 respect to activities carried on by the plan are by an independent appraiser” which
25 means an appraiser meeting the requirements of the regulations prescribed under
26 section 170(a)(1).
27         105. Rainbow stock was not readily tradeable on an established securities
28 market.

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 30
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 31 of 122 Page ID
                                       #:3563


 1         Voting
 2         106. Section 8 of the 2004 Plan document provides Plan participants voting
 3 rights with respect to corporate matters as follows:
 4         With respect to any corporate matter which involves the voting of
 5         such shares at a shareholder meeting and which constitutes a merger,
 6         consolidation, recapitalization, reclassification, liquidation,
 7         dissolution, or the sale of substantially all the assets of a trade or
 8         business or a similar transaction specified in the regulations under
 9         Section 409(e)(3) of the Code . . . each Participant (or Beneficiary)
10         will be entitled to give confidential instructions as to the voting of
11         shares of Company Stock then allocated in his Company Stock
12         Account. In that event, each Participant (or Beneficiary) shall be
13         provided with the information statement and other materials provided
14         to Company shareholders in connection with each shareholder
15         meeting, together with a form upon which confidential voting
16         instructions may be given to the Trustee. The trustee shall vote shares
17         of allocated Company Stock as directed by Participants (or
18         Beneficiaries) and shall not disclose the confidential voting directions
19         of any individual Participant (or Beneficiary) to the Company, an
20         Employer or the Committee.
21         107. The March 2009 SPD, which was the one in effect prior to the October,
22 1, 2014 sale, explains as follows: “The committee usually decides how shares of
23 Company Stock held by the ESOP will be voted. In certain important corporate
24 matters however, such as a merger or liquidation of the Company, you may have the
25 right to decide how shares of Company Stock allocated to your Company Stock
26 Account will be voted.” (emphasis added).
27         108. The notes to the financial statements to the Forms 5550 filed with the
28 Department of Labor between at least 2009 and 2014 describe the voting provision

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 31
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 32 of 122 Page ID
                                       #:3564


 1 in the Plan Document as follows: “Each participant is entitled to exercise voting
 2 rights attributable to the shares allocated to his or her account.”
 3         Administrative Expenses
 4         109. Section 17(d) of the Plan Document allows only “reasonable expenses
 5 of administering the Plan and Trust [to] be charged to and paid out of the Trust
 6 Assets. The Company may, however, pay all or any portion of such expenses
 7 directly, and payment of expenses by the Company shall not be deemed to be
 8 Employer Contributions.”
 9         110. Section 6(c) of the 2004 Plan document provides that each
10 participant’s Other Investment Account will be “reduced by any expenses charged
11 to the Trust Assets for that Plan Year.” Thus, expenses charged to Trust Assets are
12 passed on to and paid for by each Participant or Beneficiary.
13 GreatBanc Is Hired as the Trustee
14         111. GreatBanc was hired as the successor Trustee of the Rainbow ESOP
15 pursuant to a Successor Trust Agreement dated October 7,, 2002. GreatBanc has
16 acted as the sole Trustee of the ESOP since the Board of Directors of Rainbow
17 appointed GreatBanc as the Trustee on October 11, 2002.
18         112. Section 14 of the October 7, 2002 Successor Trustee Engagement
19 Agreement between GreatBanc and Rainbow Disposal purports to disclaim any
20 responsibility by GreatBanc to pay for “any loss, cost, expense, or other damage,
21 including attorneys’ fees suffered by any of the Indemnitees [defined as GreatBanc
22 and its officers, directors, employees, and agents] resulting from or incurred with
23 respect to any legal proceedings related in any way to the performance of services
24 by any one or more of the Indemnitees.” Subsection (b) of Section 15, requires
25 Rainbow Disposal to “reimburse the Indemnitees for all reasonable costs that they
26 incur in connection with any Proceeding.”
27         113. Section 17 of the Successor Trustee Engagement Agreement provides:
28 “If a court of competent jurisdiction shall hold that any payment or award of

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 32
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 33 of 122 Page ID
                                       #:3565


 1 indemnification pursuant to the terms of this Agreement shall be unavailable to any
 2 one or more of the Indemnitees from the Company for any reason other than their
 3 gross negligence or willful misconduct, the Company then shall reimburse the
 4 affected Indemnitees, as required by Section 14, but taking into account the basis
 5 for the denial of full indemnification by the court.”
 6         Relevant Sections of the Trust Agreement
 7         114. The operative Trust Agreement is entitled “Rainbow Disposal Co. Inc.
 8 Employee Stock Ownership Trust Agreement As Amended and Restated Effective
 9 as of January 1, 1999.” Since 1999, there have been three amendments to that
10 Agreement, but the Trust Agreement has not been restated.
11         115. Paragraph A of the Trust Agreement requires that the assets of the
12 Trust be held in trust by the Trustee. Paragraph A also specifies that, except as
13 provided in Paragraphs B(3) and B(6), the Trust Assets will be invested by the
14 Trustee as directed by the Committee (appointed to administer the Plan) pursuant
15 to the terms of the Plan and the Trust Agreement. Paragraph A also provides that
16 the Trustee will “hold, invest, reinvest, manage, administer and distribute the Trust
17 Assets as directed by the Committee.”
18         116. Paragraph B of the Trust Agreement also provides that the following
19 of the Trustee’s actions will be as directed by the Committee: (1) investment and
20 reinvestment of Trust Assets in Company Stock; and (2) investment of Trust
21 Assets in other investments, but also provides that Trust Assets may only “be held
22 temporarily in cash.” Paragraph B(3) of the Trust Agreement provides that the
23 Committee will have responsibility and liability for the prudence of investments
24 directed by the Committee under Paragraph B.
25         117. Paragraph B(6) of the Trust Agreement provides that the Rainbow
26 Board may engage the Trustee in writing to act on any matter (without direction
27 from the Committee) based upon the Trustee’s determination that the terms of the
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 33
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 34 of 122 Page ID
                                       #:3566


 1 transaction are fair and reasonable and in the best interests of Participants and in
 2 compliance with all applicable provisions of the IRC and ERISA.
 3         118. Paragraph C of the Trust Agreement provides that “as directed by the
 4 Committee,” the Trustee will have the following powers among others:
 5               (1)    enter into transactions to acquire or sell stock;
 6               (2)    vote on any stocks (including Company Stock, but only as
 7               provided in Section 8 of the Plan);
 8               (8)    “sue, defend, compromise, arbitrate or settle any suit or legal
 9               proceeding or any claim due it on which it may be liable;”
10               (9)    “exercise any powers of an owner with respect to Company
11               Stock and other Trust Assets;” and
12               (10) employ agents, legal counsel, independent appraisers, actuaries,
13               or other persons.
14         119. Paragraph J of the Trust Agreement purports to disclaim any liability
15 for the Trustee for action the Trustee takes or refrains from taking based on proper
16 direction from the Committee. Paragraph J includes an indemnification provision,
17 but exempts breaches of fiduciary duty under ERISA.
18         120. Paragraph K of the Trust Agreement provides that “the Company
19 (through its Board of Directors)” has the ability to modify the Trust Agreement,
20 but that any amendment altering the Trustee’s duties, powers or liabilities must be
21 done only with the Trustee’s written consent.
22         121. Paragraph M of the Trust Agreement provides that the Trustee may be
23 removed by the Company and that the Board of Directors will appoint a successor
24 trustee.
25         122. Amendment No. 2 to the Trust Agreement purports to amend the
26 Trust “effective as of July 1, 2014 by adding the following sentence to the end of
27 Paragraph B” of the Trust Agreement:
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 34
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 35 of 122 Page ID
                                       #:3567


 1         Notwithstanding the foregoing provisions or any other provision in the
 2         Plan or Trust to the contrary, the Trustee shall have the discretionary
 3         authority (without directions from the ESOP Committee, the Board of
 4         Directors or any other party) to: (i) sell all or substantially all of the
 5         outstanding shares of the Company to a third party in a change of
 6         control transaction, and (ii) execute and deliver instruments to effect
 7         such a sale.
 8 Amendment No. 2 has one signature, which appears to be Mr. Moffat’s but does
 9 not indicate when it was signed. Nothing in Amendment No. 2 states that the
10 amendment has been approved by the Board of Directors as required by Paragraph
11 K of the Trust Agreement in order to make the Amendment effective.
12 GreatBanc’s Settlement Agreement with the Department of Labor
13         123. The Department of Labor has instituted a number of lawsuits against
14 GreatBanc, at least as far back as 2006 in Chao v. Hagemeyer North America, Inc.,
15 No. 06-cv-01173 (D.S.C.), alleging that GreatBanc breached its fiduciary duties or
16 otherwise violated ERISA in connection with transactions involving employee
17 stock ownership plans owning privately held or closely held employer stock.
18         124. In 2012, the Department of Labor filed litigation against GreatBanc
19 concerning its role in the purchase of Sierra Aluminum Company stock by the
20 Sierra Aluminum Company Employee Stock Ownership Plan, entitled Perez v.
21 GreatBanc Trust Company, No. 5:12-cv-01648-R-DTB (C.D. Cal.). In the lawsuit,
22 the Department of Labor alleged that GreatBanc (a) failed to adequately inquire
23 into an appraisal that presented unrealistic and aggressively optimistic projections
24 of Sierra Aluminum's future earnings and profitability; (b) failed to investigate the
25 credibility of the assumptions, factual bases and adjustments to financial
26 statements that went into the appraisal; and (c) asked for a revised valuation
27 opinion in order to reconcile the ESOP's higher purchase price with the lower fair
28 market value of the company stock.

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 35
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 36 of 122 Page ID
                                       #:3568


 1         125. In a settlement agreement filed June 6, 2014 in Perez v. GreatBanc
 2 Trust Company, No. 5:12-cv-01648-R-DTB (C.D. Cal.) (Dkt No. 166-1),
 3 GreatBanc agreed to pay over $4.7 million to the Sierra ESOP plus $477,273 in
 4 fines to the U.S. Department of Labor. Most significantly, and as many in the
 5 ESOP “industry” have noted, as part of the settlement agreement, GreatBanc was
 6 required to implement very specific policies and procedures whenever it serves as
 7 a trustee or other fiduciary of an ESOP in connection with transactions in which
 8 the ESOP is purchasing or selling, is contemplating purchasing or selling, or
 9 receives an offer to purchase or sell employer securities that are not publicly
10 traded.
11         126. As then U.S. Secretary of Labor Thomas E. Perez observed in the
12 Department of Labor press release announcing the settlement, the “more
13 important[]” part of the settlement was to ensure “safeguards will be put in place to
14 protect ESOPs involved in any future GreatBanc transactions."
15         127. Attachment A to the Settlement in Perez v. GreatBanc Trust Co.,
16 entitled “AGREEMENT CONCERNING FIDUCIARY ENGAGEMENTS AND
17 PROCESS REQUIREMENTS FOR EMPLOYER STOCK TRANSACTIONS”
18 consists of a 10-page set of very detailed and highly proscriptive policies that
19 GreatBanc is required to implement whenever it serves as a trustee of an ESOP and
20 is considering the purchase or sale of employer securities that are not publicly
21 traded. These policies and procedures are summarized as follows:
22               a.     Selection and Use of Valuation Advisor.
23                     i.       GreatBanc is required to hire a qualified valuation
24               advisor, investigate the advisor's qualifications, and prudently
25               determine that it can rely on the advisor before entering into the
26               transaction.
27                    ii.       GreatBanc cannot use an advisor for a transaction which
28               has previously performed work for the ESOP sponsor (distinguished

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 36
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 37 of 122 Page ID
                                       #:3569


 1               from the ESOP), any counterparty to the ESOP involved in the
 2               transaction, or any other entity that is structuring the transaction (such
 3               as an investment bank).
 4                    iii.     GreatBanc is prohibited from using an advisor that has a
 5               familial or corporate relationship to itself and other transaction parties.
 6                    iv.      In selecting an advisor for a transaction involving the
 7               purchase or sale of employer securities, GreatBanc has to prepare
 8               a written analysis addressing specified topics such as the reason for
 9               selecting the particular advisor.
10                     v.      GreatBanc has to oversee the valuation process and make
11               sure the advisor documents certain required items; if the advisor does
12               not do so, GreatBanc then has to prepare supplemental documentation
13               addressing a number of matters relating to the analysis.
14               b.      Financial Statements.
15                       i.    GreatBanc must request that the company provide
16               GreatBanc and its valuation advisor with audited unqualified financial
17               statements prepared by a CPA for the preceding five fiscal years,
18               unless financial statements extending back five years are unavailable.
19                      ii.    In the absence of such audited financial statements,
20               GreatBanc is required to take certain steps before proceeding with the
21               transaction, including additional documentation of why it has chosen
22               to proceed.
23               c.      Fiduciary Review Process.
24                      i.     GreatBanc must follow a specified process and document
25               the valuation analysis that includes (a) determine the prudence of
26               relying on the financial statements, (b) critically assess the
27               reasonableness of any projections, and (c) document the basis for its
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 37
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 38 of 122 Page ID
                                       #:3570


 1               conclusion that the information provided was current, complete and
 2               accurate.
 3                     ii.     GreatBanc must document its analysis of the valuation
 4               report in writing by assessing 16 specific items.
 5                    iii.     GreatBanc must document that its personnel have (a)
 6               read and understand the report, (b) identify and question the reports
 7               assumptions, (c) make reasonable inquiry about whether the
 8               information is consistent with information in the GreatBanc’s
 9               possession, (d) analyze whether the report’s conclusions are consistent
10               with the data and analysis, and (e) analyze whether the report is
11               internally consistent.
12                    iv.      If the valuation report does not meet these criteria, then
13               GreatBanc must not proceed with the transaction.
14               d.      Fair Market Value. GreatBanc specifically agreed that it
15               would not cause an ESOP to purchase employer securities for more
16               than their fair market value or sell employer securities for less than
17               their fair market value.
18         128. Given the publicity of the GreatBanc-DOL Settlement Agreement at
19 least within the ESOP community, the Prior ESOP Committee Defendants should
20 have known about this Settlement. Given the attention that this settlement received
21 from the firms that regularly perform valuations for ESOPs, Defendant Range must
22 have been aware of this settlement. As a member of the Board of Directors of
23 Rainbow and as such a fiduciary of the Rainbow ESOP, Defendant Range would
24 have had a fiduciary duty to communicate such information to his fellow members
25 of the Board as well as to the members of the Rainbow ESOP Committee. In
26 addition, GreatBanc would have had a fiduciary duty as the Trustee to provide this
27 information, if not the settlement agreement itself, to the ESOP Committee and to
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 38
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 39 of 122 Page ID
                                       #:3571


 1 the Rainbow Board of Directors. As such, the Prior ESOP Committee Defendants
 2 and the Board should have been aware of this Agreement.
 3 GreatBanc’s Trustee Engagement Letter is Modified
 4         129. A little over a month after the DOL’s unique and comprehensive
 5 settlement with GreatBanc, on July 10, 2014, Defendant Moffat on behalf of
 6 Rainbow Disposal and the Rainbow ESOP entered into an Amendment to the
 7 Trustee Engagement Agreement with GreatBanc. Section 2 of the Plan Document
 8 requires the Trustee to be appointed by the Rainbow Disposal Board of Directors,
 9 but neither the Amendment nor any other document provided to Plaintiffs prior to
10 this litigation recites that the Board had authorized the Trustee to have expanded
11 authority on July 10, 2014.
12         130. The July 10, 2014 Amendment to the Trustee Engagement Agreement
13 recites that the Amendment is being made to Original Engagement Agreement for
14 GreatBanc to “review a proposed transaction involving a sale of all of the issued
15 and outstanding stock of the Company to Republic Services.” By the time of this
16 Amended Trustee Engagement Agreement, a proposed buyer had been selected
17 and the terms of a sale had already been proposed if not negotiated.
18         131. From July 10, 2014 to at least until August 25, 2014, GreatBanc as the
19 Trustee did not have authority, without direction of the Committee to make
20 decisions pursuant to Section 5(a) of the Plan Document regarding the investment
21 of Plan assets in Company Stock. Unless authorized by the Board of Directors as
22 provided by the Plan Document, GreatBanc did not have such authority.
23 The Plan Document Is Amended & A Stock Purchase Agreement is Executed
24         132. On August 25, 2014, Gerald Moffatt executed Amendment No. 4 of
25 the Plan which purported to be retroactive to August 8, 2014. Amendment No. 4
26 purported to modify the language in Section 5(d), entitled Sales of Company
27 Stock, to add the following paragraph:
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 39
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 40 of 122 Page ID
                                       #:3572


 1         Notwithstanding the foregoing provisions or any other provision in the
 2         Plan or Trust to the contrary, the Trustee shall have the discretionary
 3         authority (without directions from the ESOP Committee, the Board of
 4         Directors or any other party) to: (i) sell all or substantially all of the
 5         outstanding shares of the Company to a third party in a change of
 6         control transaction, and (ii) execute and deliver instruments to effect
 7         such a sale.
 8         133. Neither the text of Amendment No. 4 nor any other document
 9 indicates that Amendment No. 4 was amended in conformance with Section 20 of
10 the Plan Document, which required “action by the Board of Directors.” Prior to
11 and without Amendment No. 4, the Trustee did not have authority to sell the
12 Company stock held by the Rainbow ESOP under the terms of the Plan Document
13 except as directed by the Committee.
14         134. The very next day after Amendment No. 4 was purportedly adopted,
15 Republic Services, the Rainbow ESOP and Rainbow Disposal entered into a Stock
16 Purchase Agreement dated August 26, 2014 setting forth that Republic Services
17 would purchase all of the outstanding company stock from the Rainbow ESOP
18 contingent upon a closing of the sale. The Stock Purchase Agreement was
19 described in the Unanimous Written Consent of the Directors of Rainbow by
20 Defendants Moffat, Snow and Range “effective of October 1, 2014,” was attached
21 as an Exhibit thereto, but has not been provided to Plaintiffs and was not provided
22 to ESOP Participants.
23 The Transaction Closes & The Plan Document Is Amended Again
24         135. Effective October 1, 2014, Republic Services acquired all of the
25 shares of Rainbow Disposal, either “for net proceeds of $50,829,073” according to
26 the 2014 Form 5500 filed with the DOL on April 18, 2016” or “$48,815,131.29”
27 according to both the Form 5310 filed with the IRS on November 26, 2014 and
28 according to the May 26, 2016 letter from the ESOP Committee. No explanation

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 40
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 41 of 122 Page ID
                                       #:3573


 1 was provided for the discrepancy. According to the 2014 Form 5500, in addition to
 2 the net proceeds, $16,800,000 was placed into an escrow account pursuant to a
 3 “holdback arrangement” whereby the proceeds were “scheduled to be disbursed
 4 approximately equally over the 36-month period ending October 1, 2017.”
 5         136. According to the 2014 Form 5500, the Plan Document was amended
 6 “pursuant to the Stock Purchase Agreement.” On October 1, 2014, Defendant
 7 Moffatt executed Amendment No. 5 of the Plan Document and Amendment No. 3
 8 to the Trust Agreement.
 9         Amendment No. 5 to the Plan Document
10         137. Amendment No. 5 amended Section 1 of the Plan Document to
11 convert the plan from an ESOP to a Profit Sharing Plan and stated that the
12 following provisions were no longer effective among others: Section 2 definition
13 of Fair Market Value; Section 8 (Voting Company Stock).
14         138. Amendment No. 5 amended Section 4 of the Plan Document to
15 provide that a “final Employer Contribution shall be made to the Plan immediately
16 prior to effective with the Closing to be used by the Trustee to repay the
17 Acquisition Loan.” Amendment No. 5 also amended Section 6(a) of the Plan
18 Document by adding the following verbiage, “Financed Shares released from the
19 Loan Suspense Account as a result of [a final contribution by Rainbow Disposal]
20 will be allocated as of the Closing among the Accounts of Participants.” Pursuant
21 to Section 6 (b) of the 2004 Plan document and Sections 4 and 6(a) as amended by
22 Amendment No. 5, all of the remaining shares that were being held in the Loan
23 Suspense Account should have then been allocated to ESOP participants’ accounts.
24         139. Amendment No. 5 amended Section 5(d) of the Plan Document delete
25 the first and last sentences and add that the Trustee had discretionary authority to
26 enforce the provisions of the SPA “for the benefit of the Participants including
27 decisions related to any payments of escrowed funds under the SPA.” Section 5(d)
28 was also amended to expressly provide that the escrowed funds were “owned

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 41
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 42 of 122 Page ID
                                       #:3574


 1 solely by Purchaser” and neither the Plan nor any participant or beneficiary had
 2 any interest in those funds and were not assets of the Plans until disbursed and
 3 received by the Trustee.” Thus, the amounts in Escrow were not held by the
 4 Trustee and were not listed as the assets on the Form 5500s.
 5         140. Amendment No. 5 also amended Section 5(d) to provide that “after
 6 Closing, Trust Assets will be invested primarily in investments designed to
 7 preserve principal consistent with the requirements of ERISA.”
 8         141. Amendment No. 5 amended Article 20 of the Plan Document to
 9 provide the following three distributions to Participants and Beneficiaries:
10               (i)     First, “[A]n initial distribution . . . offered in an amount equal to
11               approximately 75% of all Participants’ Account balances as of the
12               closings;”
13               (ii)    A second distribution “in cash in an amount equal to the
14               remainder of all Participants’ Account balances (exclusive of any
15               amounts held in escrow under the SPA and the amount set aside by
16               the Trustee for Plan and Trust related expenses, such amounts to be
17               determined at the sole discretion of the Trustee) under the Plan;”
18               (iii)   A third distribution that is described only as follows:
19               “As soon as practicable following any distribution made to the
20               Plan from the escrow created under the SPA (whether an annual
21               distribution or the final distribution) the amounts shall be
22               allocated and become available for distribution (exclusive of any
23               amounts set aside by the Trustee for Plan and Trust related
24               expenses, such amounts to be determined at the sole discretion
25               of the Trustee).”
26 No explanation or elucidation was provided as to conditions for the third
27 distribution nor what expenses could be deducted from the second distribution.
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 42
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 43 of 122 Page ID
                                       #:3575


 1         Amendment No. 3 to the Trust Agreement
 2         142. Amendment No. 3 amended Paragraph B of the Trust Agreement to
 3 provide that “the Trustee’s fiduciary authority with respect to the Plan shall be that
 4 of a directed trustee” and direction would be provided by the ESOP Committee,
 5 “except that the Trustee shall continue to act without direction from the ESOP
 6 Committee with respect to matters related to, or claims against, the funds held in
 7 the escrow account created under the [Stock Purchase Agreement].”
 8 Rainbow Disposal Amends its Articles of Incorporation
 9         143. Twenty-one days after the closing, Rainbow Disposal filed Amended
10 and Restated Articles of Incorporation on October 21, 2014. The Restated Articles
11 eliminated the requirement that Rainbow Disposal be employee-owned. The
12 Restated Articles recited that they had been approved by a vote of the shareholders,
13 but does not set forth when that vote occurred. There was no vote by the Rainbow
14 ESOP participants.
15 Defendants’ Disclosures About the Sale of Rainbow Disposal
16         Defendants Announce the Sale to Employee-Participants of the ESOP
17         144. An undated letter signed “GreatBanc Trust Company” addressed to
18 “ESOP Participant” delivered around October 3, 2014 informed Plaintiffs and
19 other ESOP participants that “all of the stock in the ESOP had been sold to
20 Republic Services.” Despite the fact that GreatBanc’s Trustee Agreement was not
21 amended until July 10, 2014 and GreatBanc did not have discretionary authority
22 under the Plan Document to sell the Rainbow stock in the ESOP until at least
23 August 25, 2014, GreatBanc’s letter claimed there was “a lengthy sale process in
24 which the Company sought and received substantial offers from multiple bidders
25 and resulting in the Company being sold to the highest bidder.” According to a
26 telephone conversation by a Rainbow employee with Bruce Shuman in November
27 2014, there were other, higher offers, but Jerry Moffat and Jeff Snow did not show
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 43
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 44 of 122 Page ID
                                       #:3576


 1 those proposals to GreatBanc because they were negotiating future job contracts
 2 along with the sale and put their job welfare ahead of the best deal overall.
 3         145. In the letter delivered around October 3, 2014, GreatBanc advised the
 4 ESOP participants would “receive 75% of [their] closing cash allocation” and that
 5 the “remaining 25% (plus any additional amounts related to the post-closing
 6 adjustments of the Company’s balance sheet on the closing date) will be
 7 distributed to [participants] upon IRS approval of the ESOP’s termination. Any
 8 available holdback amounts will be distributed annually over 3 years, likely
 9 beginning 2015.”
10         146. GreatBanc’s October 3rd letter did not provide ESOP Participants
11 with (a) the sale price of the ESOP’s stock, (b) any assessment of the fair market
12 value of the stock, as assessed by an independent appraiser, (c) any further details
13 of the sale, (d) whether any consideration was provided other than purchase of the
14 Rainbow ESOP stock, (e) with information that the prior ESOP fiduciaries had
15 resigned on October 1, 2014 or (e) the names or contact information (e.g. a
16 telephone number or email) of the new fiduciaries or any contact information of
17 anyone from whom they could ask questions about the status of their ESOP
18 accounts.
19         147. The next formal communication about the sale and its impact on the
20 ESOP and its participants was a letter dated October 17, 2014 from the ESOP
21 Committee signed with an illegible signature by an unidentified and unfamiliar
22 person (now believed to be Jon Black). This October 17, 2014 letter informed
23 Plaintiffs (and presumably all ESOP participants) that “all of the Company stock
24 held in the Trust” in the ESOP had “been sold in cash at a price of $17.66 per
25 share” and that October 1, 2014 was “the transaction close date.”
26         148. The October 17, 2014 letter informed ESOP participants that they
27 would receive the “cash equivalents for stock allocated to” them in three separate
28 payments.

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 44
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 45 of 122 Page ID
                                       #:3577


 1               • The first payment would be the equivalent of $9.97 per share
 2                   (issued in November 2014).
 3               • The second payment would be the equivalent of up to $3.37 per
 4                   share – or a total payment of $13.34 per share (if no amount was
 5                   made available from the escrow), but would be “subject to the
 6                   receipt of [a] determination letter from the IRS expected in 12 to
 7                   18 months, reduced by [an] amount determined by the ESOP’s
 8                   Trustee for ESOP expenses.”
 9               • The “potential” third payment of up to $4.37 per share – or a total
10                   payment of $17.66 per share – that was “subject to closure of
11                   indemnity holdback” and “will be distributed annually over 3
12                   years, likely beginning in 2015 and may be reduced by any
13                   liabilities that are identified during that period and reduced by an
14                   amount determined by the ESOP’s Trustee for ESOP expenses.”
15         149. There was no explanation – at least in terms that could be understood
16 by the ESOP participants – as to the reasons or conditions on which the amount of
17 their payments would depend. The October 17, 2014 letter did not (a) set forth the
18 fair market value of the stock, as assessed by an independent appraiser, (b) provide
19 any details of the sale, or an explanation of other terms and conditions of the sale,
20 (c) explain whether any consideration was provided other than purchase of the
21 Rainbow ESOP stock, (d) disclose that the prior ESOP fiduciaries had resigned on
22 October 1, 2014, or (e) provide the names or contact information (i.e. a telephone
23 number or email) of the new fiduciaries or anyone from whom they could ask
24 questions.
25         150. Despite the October 17, 2014 letter claiming that the sale price was
26 $17.66 per share, it was highly unlikely that the ESOP participants would receive
27 the “maximum” amount (but the ESOP Committee failed to disclose that). As the
28 Form 5310 filed with the IRS on November 26, 2014 reported that the Rainbow

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 45
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 46 of 122 Page ID
                                       #:3578


 1 ESOP had only received $48,815,131.29 in net proceeds to date for 3,673,620
 2 shares, that translated into a share price of only $13.288 per share. As $17.76 per
 3 share would translate into a complete purchase price of $64,876,129.2, that would
 4 mean that the Rainbow ESOP would receive nearly all of the $16,800,000 placed
 5 in escrow. No reasonable and prudent fiduciary would have made that conclusion.
 6         151. The 2012 Form 5500 filed by Rainbow Disposal on April 15, 2014
 7 (the most recent Form 5500 filed before the 2014 sale), reported that the ESOP,
 8 which held 100% of Rainbow stock, had approximately 3,850,473 million shares.
 9 Based on a sale of 3,850,473 shares at a price of $17.66 per share, the October
10 disclosures by the ESOP Committee suggested a total sale price of $67.99 million.
11 There is no explanation about the decrease of 176,853 shares. More importantly, a
12 statement of a maximum payout utilizing the only information available to ESOP
13 participants at that time misleadingly conveyed a high expectation of receiving the
14 entire escrow fund, plus earnings on undistributed monies.
15         Republic Services Announces the Acquisition to the Public & the SEC
16         152. In a press release dated October 1, 2014, Republic Services
17 announced its acquisition of Rainbow Disposal, which it described as “one
18 of Southern California's largest independent solid waste companies.” In the press
19 release, Republic Services represented that the transaction consisted of at least two
20 components (emphasis added):
21               a.     Republic Services acquired “Rainbow's state-of-the-art business
22                      and facilities” including hauling routes in Huntington
23                      Beach, Fountain Valley, Midway City, Westminster, Orange
24                      County, Newport Beach and Irvine as well as a recycling
25                      facility, a transfer station, “a compressed natural gas (CNG)
26                      refueling station, and a vehicle fleet, powered by CNG.”
27               b.     “As part of the transaction, the primary principals at
28                      Rainbow, Jerry Moffatt and Jeff Snow, have joined Republic

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 46
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 47 of 122 Page ID
                                       #:3579


 1                      Services, and will now lead a newly created business unit of the
 2                      Company based at the Huntington Beach campus.”
 3 In the press release, Brian Bales, executive vice president, Business Development
 4 at Republic Services represented that “Rainbow Disposal's highly favorable and
 5 growing market position, long-term franchise agreements and diversified service
 6 offering will make a strong addition to Republic Services.” Thus, Republic
 7 Services described Rainbow Disposal as a company in a good financial position in
 8 a growing market.
 9         153. In a Form 10-Q filed by Republic Services on October 31, 2014 with
10 the Securities & Exchange Commission, Republic Services disclosed the
11 transaction to the SEC and the public as being for $112 million in cash plus other
12 consideration:
13         In October 2014, we acquired all of the shares of Rainbow Disposal
14         Co., Inc. (Rainbow) for $112 million cash and entered into
15         agreements not to compete, along with other restrictive covenants,
16         with key executives. We also assumed capital lease agreements for
17         operational facilities in Southern California. Rainbow's operations in
18         Southern California include hauling routes, a recycling facility, a
19         transfer station, a compressed natural gas (CNG) refueling station, and
20         a CNG-powered vehicle fleet.
21         154. In contrast to the disclosures made to the ESOP Participants, Rainbow
22 Disposal disclosed in its Press Release and Form 10-Q that the October 1, 2014
23 Transaction consisted of (1) a payment of $112 million in cash, not merely $68
24 million, (2) agreements with key executives and (3) assumption of lease
25 agreements.
26         Republic Services Discloses Its Intent to Terminate the Plan
27         155. In late November 2014, a “Notice to Interested Parties” advised that
28 Republic Services would make an application to the IRS for a determination on

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 47
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 48 of 122 Page ID
                                       #:3580


 1 whether the Rainbow ESOP met the qualification requirements of the Internal
 2 Revenue Code to be terminated. This Notice was issued to “all present employees
 3 with accrued benefits under [the Rainbow ESOP] and their collective bargaining
 4 agent, if any, and all former employees with vested benefits under the plan and all
 5 beneficiaries of deceased former employees currently receiving benefits under the
 6 Plan.”
 7          156. The “Notice to Interested Parties” advised that the “interested parties”
 8 could either submit comments directly to the IRS or request that the Department of
 9 Labor submit comments to the IRS. The Notice to Interested Parties advised that in
10 order for the Department of Labor to comment, at least 10 employees had to make
11 a request in writing by no later than December 11, 2014.
12          157. On December 8, 2014, Plaintiffs Hurtado, Ortega, Urquiza, Valadez
13 and 6 other employee-participants in the ESOP submitted a hand-delivered request
14 to the Department of Labor requesting comments by the Department of Labor on
15 the Termination of the Rainbow ESOP. Among other issues, this letter explained
16 that those participants had obtained a copy of Republic Services’ Form 10-Q filed
17 with the Securities & Exchange Commission in October 2014 that disclose that
18 Republic Services had paid $112 million and had also entered into agreements with
19 certain members of Rainbow management.
20          158. After receiving no response from the Department of Labor, Plaintiffs
21 hired counsel to submit comments on their behalf directly to the IRS as advised in
22 the Notice to Interested Parties. On January 9, 2015, Plaintiffs’ then-counsel, Kira
23 Hettinger, sent a letter via overnight delivery, submitting comments to the IRS that
24 the proposed termination did not meet the qualification requirements.
25          159. None of the Plaintiffs nor their counsel received any communication
26 from the Department of Labor or the Internal Revenue Service in response to their
27 letter submitted with respect to the requests submitted on December 8, 2014 or
28 January 9, 2015.

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 48
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 49 of 122 Page ID
                                       #:3581


 1         An Application To Terminate the ESOP is Filed with the IRS
 2         160. On November 26, 2014, counsel for Republic Services and Rainbow
 3 Disposal sent by overnight delivery an Application for Determination for
 4 Terminating Plan (IRS Form 5310) for the Rainbow ESOP to the IRS.
 5         161. The Form 5310 disclosed the following:
 6               •     The Rainbow ESOP was terminated on October 1, 2014 when
 7               Rainbow Disposal was acquired by Republic Services.
 8               •     The Rainbow ESOP was converted from an ESOP to a profit
 9               sharing plan upon its termination.
10               •      The Rainbow ESOP had been amended on October 1, 2014.
11               •     The Plan assets totaled $48,820,647, of which $48,815,131 was
12               in noninterest bearing cash and $5,516 was in interest-bearing cash.
13 As of November 26, 2014, none of the above information had been communicated
14 to the participants in the ESOP.
15         162. Enclosed along with the Form 5310 was a redacted version of the
16 Unanimous Written Consent of the Directors of Rainbow by Defendants Moffat,
17 Snow and Range “effective of October 1, 2014,” which was altered to remove
18 pages 2 and 3 (which referenced, among other items, the Stock Purchase
19 Agreement dated August 26, 2014), and did not indicate that it had been redacted.
20 Nor was the Stock Purchase Agreement, which was an Exhibit to the Unanimous
21 Written Consent, enclosed with the Form 5310. The Unanimous Consent was
22 altered in such a way to prevent a reader from realizing that the Stock Purchase
23 Agreement had been an Exhibit.
24         163. The Form 5310 enclosed the Trust Agreement with Amendments, but
25 did not include the Amendment to the Trustee Engagement Agreement dated July
26 10, 2014.
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 49
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 50 of 122 Page ID
                                       #:3582


 1         Republic Services Files Its Annual Report with the SEC
 2         164. In its 2014 10-K annual report filed with the SEC on February 23,
 3 2015, Republic Services described the terms of its acquisition of Rainbow Disposal
 4 as follows:
 5         In October 2014, we acquired all of the shares of Rainbow Disposal
 6         Co., Inc. (Rainbow) for $112.0 million cash, of which $16.8 million
 7         of the funds were placed into an escrow account pursuant to a
 8         holdback arrangement and classified as restricted cash. We also
 9         assumed a capital lease agreement with a fair value of $25.2 million
10         for operational facilities in Southern California, and entered into
11         agreements not to compete, along with other restrictive covenants,
12         with key executives.
13         165. In its 2014 10-K annual report filed with the SEC on February 23,
14 2015, Republic Services provided the following information:
15         We allocated $53.5 million of the purchase price to property and
16         equipment, $34.8 million to intangible assets, and we assumed $18.9
17         million of liabilities. Approximately $66 million of the remaining
18         purchase price was allocated to goodwill and represents the future
19         economic benefits expected to arise from other assets acquired that
20         could not be individually identified and separately recognized.
21         166. Based on the disclosures in Republic Services’ 10-K, the total
22 consideration paid by Republic Services for Rainbow Disposal (other than
23 agreements with Rainbow executives) appears to be $112 million in cash plus the
24 assumption of $18.9 million in liabilities, or a total of $130.9 million.
25         167. Based on the disclosures in Republic Services’ 10-K, Republic
26 appears to have valued its acquisition of Rainbow Disposal somewhere between
27 $154.3 million to $179.5 million as illustrated below (in millions):
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 50
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 51 of 122 Page ID
                                       #:3583


 1
                   Property & Equip       $53.5           Property & Equip     $53.5
 2
                   Intangible Assets      $34.8           Intangible Assets    $34.8
 3
                   Goodwill               $66.0           Goodwill             $66.0
 4
                                                          Lease                $25.2
 5
                   Total                 $154.3           Total               $179.5
 6
            ESOP Fiduciary Communications to Participants in 2015
 7
            168. After the Notice to Interested Parties in November 2014, the next
 8
      communication by any fiduciary of the Rainbow ESOP to ESOP participants
 9
      concerning the sale or the distribution of proceeds occurred in late November
10
      2015. An unsigned letter from the ESOP Committee dated November 20, 2015
11
      enclosed an undated letter from GreatBanc. The GreatBanc letter disclosed to
12
      ESOP participants for the first time that “[t]he total purchase price was
13
      approximately $112,000,000.” The GreatBanc letter stated that “$16.8 million of
14
      the purchase price” was in an “escrow account [] to account for indemnification
15
      claims and other adjustments.”
16
            169. The November 2015 letter did not explain (a) why the total cash of
17
      the purchase price was $112 million, but the ESOP and its participants would
18
      receive far less, (b) provide any explanation as to the other components of
19
      consideration for the sale (i.e. what the $112 million paid for), (c) provide the fair
20
      market value of the stock, as assessed by an independent appraiser, (b) provide any
21
      details of the sale, or an explanation of other terms and conditions of the sale, (c)
22
      explain, at least not in terms that the average participant could understand, under
23
      what circumstances the ESOP participants might receive all or part of the money in
24
      Escrow, (d) disclose that the prior ESOP Committee members had resigned on
25
      October 1, 2014, or (e) provide the names or contact information (i.e. a telephone
26
      number or email) of the new fiduciaries or anyone from whom they could ask
27
      questions.
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 51
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 52 of 122 Page ID
                                       #:3584


 1         ESOP Fiduciary Communications to Participants in 2016
 2         170. After the November 20, 2015 letter, the next communication by any
 3 fiduciary of the Rainbow ESOP to ESOP participants concerning the sale or the
 4 distribution of proceeds occurred in April 2016. A letter from the ESOP
 5 Committee dated April 11, 2016 announced that the IRS has issued a favorable
 6 determination letter regarding the termination of the Rainbow ESOP. The April 11,
 7 2016 letter advised that there would be letter from “ESOP’s third-party
 8 administrator” advising whether there are “any additional amounts” allocated to
 9 participant accounts “under the ESOP.”
10         171. After the April 11, 2016 letter, the next communication by any
11 fiduciary of the Rainbow ESOP to ESOP participants concerning the sale or the
12 distribution of proceeds occurred in late November 2016. An undated letter from
13 GreatBanc received by Plaintiffs in late November 2016 informed ESOP
14 participants that issues related to the $16.8 million in escrow had been resolved
15 and that the “Rainbow ESOP had received $4,475,000 from the Escrow as its final
16 payment” and noted that this was ‘well ahead of the scheduled October 1, 2017
17 final payment.’” This additional amount translated into approximately $1.16 per
18 share. The letter concluded by suggesting that “the amount remaining in the
19 Rainbow ESOP will be paid [to ESOP participants] in the near future.”
20         ESOP Fiduciary Communications to Participants in 2017
21         172. After the November 2016 letter, the next communication by any
22 fiduciary of the Rainbow ESOP to ESOP participants concerning the sale or the
23 distribution of proceeds occurred in August 2017. An August 14, 2017 letter
24 finally notified participants that they could complete forms to take a distribution.
25 Enclosed with the August 14, 2017 letter was (a) a Summary Plan Description
26 purportedly dated October 2014, (b) a Summary Annual Report for Plan Year
27 ending June 30, 2016 and ending June 30, 2017, and (c) benefit
28 statements/certificates of participation.

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 52
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 53 of 122 Page ID
                                       #:3585


 1         173. The August 14, 2017 letter enclosed a Summary Plan Description
 2 purportedly dated October 2014; however, this “October 2014 SPD” had not
 3 previously been furnished to ESOP participants.
 4         174. The June 30, 2016 Summary Annual Report reported that the Plan had
 5 incurred expenses of $220,983, which consisted of $208,537 in administrative
 6 expenses and $12,446 in benefits paid to participants. The 2015 Form 5500 filed
 7 with the Department of Labor on April 17, 2017 revealed that all administrative
 8 expenses were paid for legal fees and to a mediator. The June 30, 2016 Summary
 9 Annual Report also reported that Plan assets were $15,130,044 at the beginning of
10 the year and $14,933,011 at the end of the year. The June 30, 2016 Summary
11 Annual Report also reported that Plan had income of only $23,950 of which only
12 $17,149 was investment income. As a result, Plan assets decreased by $197,033.
13         175. The June 30, 2017 Summary Annual Report reported that the Plan had
14 incurred administrative expenses of $154,868, plus $14,223,381 in benefits paid to
15 participants. The June 30, 2017 Summary Annual Report also reported that Plan
16 assets were $14,933,011 at the beginning of the year and at $5,048,765 at the end
17 of the year. The June 30, 2017 Summary Annual Report reported that Plan had
18 investment income of only $23,950. The June 30, 2017 Summary Annual Report
19 also reported other income of $4,494,003; while the Report did not explain the
20 source of that income, presumably it was payment from the Escrow Account.
21 The Investment of Plan Assets (& Lack Thereof) Post-Sale
22         176. On October 3, 2014, the New ESOP Committee held a meeting
23 according to the Meeting Minutes. One of the topics discussed was how the assets
24 of the Rainbow ESOP should be invested. The only person that the ESOP
25 Committee consulted on this matter was Bryan Ward from Hewitt EnnisKnupp,
26 (now Aon Hewitt); Mr. Ward is an investment consultant and is not a lawyer. The
27 ESOP Committee determined to have the Plan assets remain invested in Goldman
28 Sachs Treasury obligations for a period of six to nine months. No lawyer attended

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 53
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 54 of 122 Page ID
                                       #:3586


 1 the October 3, 2014 meeting. The minutes of the October 3, 2014 meeting do not
 2 reflect that the ESOP Committee consulted a lawyer or reviewed any of the written
 3 instruments of the Plan. The minutes of the October 3, 2014 meeting do not reflect
 4 that the ESOP Committee considered or discussed whether this investment strategy
 5 would be consistent with their fiduciary obligations under ERISA.
 6         177. No representative of GreatBanc is reported to have attended the
 7 October 3, 2014 meeting of the ESOP Committee.
 8         178. Based on the absence of any further meeting minutes discussing this
 9 issue in any substance and the continued investment in treasury obligations, the
10 ESOP Committee did not reconsider its investment in Goldman Sachs Treasury
11 obligations at any time after October 3, 2014.
12         179. Based on the Form 5500s filed with the Department of Labor, from
13 October 2014 to at least June 30, 2016, the Plan had at least $14.9 million of assets
14 all of which were invested entirely and exclusively in Goldman Sachs Treasury
15 obligations. As a result, the Plan assets had investment income of 0.16% or less per
16 year and a total cumulative return of less than 0.3%.
17 Plaintiffs Attempt to Obtain Documents & Information About the Sale
18         180. On November 6, 2014, Chris Ortega sent a letter to the Rainbow
19 ESOP Plan Administrator requesting that the Plan provide documents pursuant to
20 ERISA §§ 104(b) and 404(a)(1)(A) and 29 U.S.C. §§ 1024(b) and 1104(a)(1)(A).
21 In addition to the Plan Document, the summary plan description, the annual
22 reports, trust agreements and other specific documents enumerated in ERISA §
23 104(b), Mr. Ortega’s letter specifically requested the following documents as
24 documents “under which the plan is established or operated” as provided in ERISA
25 § 104(b) and under 404(a)(1):
26               a.     Any valuation or other document used to determine the price at
27                      which [his] shares were allocated;
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 54
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 55 of 122 Page ID
                                       #:3587


 1               b.    A copy of the most recent valuation of the Rainbow ESOP and
 2                     other documents setting forth how the value of [his] shares
 3                     were determined;
 4               c.    Any direction issued by the Committee pursuant to Section 5(d)
 5                     of the Plan Document to the Trustee to sell the Rainbow stock;
 6               d.    A report relating to the termination of the Plan, including the
 7                     terms on which any Plan assets were sold, including any
 8                     documents sufficient to explain the indemnity holdback,
 9                     potential or additional ESOP expense;
10               e.    Any delegation by the Committee pursuant to Section 17(c) of
11                     the Plan Document to the Trustee as to how to invest Plan
12                     assets;
13               f.    A policy, as required by Section 17(c) of the Plan Document,
14                     for investing the Trust assets;
15               g.    Any rules and policies established by the Committee as were
16                     required by Section 17 of the Plan Document; and
17               h.    Any documents appointing fiduciaries of the Plan or
18                     agreements with any persons serving as fiduciaries.
19 Mr. Ortega also explained that the Ninth Circuit has held ERISA § 404(a)(1)(A)
20 and § 104(b) requires the plan administrator to provide participants with
21 documents that allow the participant to “know exactly where he stands with respect
22 to the plan – what benefits he may be entitled to, what circumstances may preclude
23 him from obtaining benefits, what procedures he must follow to obtain benefits and
24 who are the persons to whom management and investment of his plan funds have
25 been entrusted.” For each of the requests, Mr. Ortega explained the reasons why
26 those documents met this Ninth Circuit standard for disclosure.
27         181. In a letter (without letterhead) dated December 5, 2014, Jon Black
28 responded (without identifying his position or relationship to the ESOP) and

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 55
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 56 of 122 Page ID
                                       #:3588


 1 asserted that “some of the categories of documents” that Mr. Ortega “requested
 2 contain sensitive commercial, non-public information” and, therefore, Mr. Ortega
 3 was required to sign a “Confidentiality and Non-Disclosure Agreement” by
 4 December 9, 2014 in order to receive any of the requested documents. Mr. Black
 5 did not identify which categories of documents were considered “confidential.”
 6 None the documents requested by Mr. Ortega – including the Plan Document, the
 7 summary plan description, the Form 5500– were provided along with the
 8 December 5, 2014 letter.
 9         182. On December 9, 2014, Mr. Ortega sent a letter via email to Jon Black
10 on behalf of the Plan Administrator (a) advising that the assertion that some
11 documents were confidential could not justify production of other documents
12 which were not confidential, (b) explaining and citing case law that documents that
13 were required to be provided pursuant to ERISA § 104(b) could not be withheld
14 based on assertions of confidentiality, (c) requesting that the Plan Administrator
15 identify which documents that the Plan Administrator contends were not subject to
16 disclosure and which documents they would provide subject to a confidentiality
17 agreement, and (d) explaining that the language in the proposed agreement was
18 overly restrictive as it would prevent him from utilizing the documents for the very
19 purpose that he needed them – i.e. to determine whether the sale was appropriate
20 and whether he received the appropriate amount for his shares. Mr. Ortega advised
21 that he would be willing to enter into an appropriate confidentiality agreement, but
22 only after the Plan Administrator specified what documents the Plan Administrator
23 was offering to provide, which documents were claimed to be confidential and
24 explained why the documents were claimed to be confidential.
25         183. A letter dated December 10, 2014 signed by Jon Black on letterhead
26 for the Greenberg Traurig law firm responded to Mr. Ortega’s letters of November
27 6, 2014, November 26, 2014 and December 9, 2014. Despite signing the letter on
28 Greenberg Traurig letterhead, Mr. Black is not a lawyer and is not associated with

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 56
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 57 of 122 Page ID
                                       #:3589


 1 that or any law firm. For the first time on November 10, 2014, Mr. Black suggested
 2 that the documents requested were “ambiguous and unclear.” Mr. Black’s letter did
 3 not identify for which categories of requested documents the Plan Administrator
 4 was producing documents, whether all requested documents in a particular
 5 category were being produced or what documents were being withheld based on
 6 the assertion of confidentiality.
 7         184. On January 20, 2015, counsel for Mr. Ortega responded to the
 8 December 10, 2014 letter. The January 20, 2015 letter (a) explained and cited case
 9 law that documents that were required to be provided pursuant to ERISA § 104(b)
10 could not be withheld based on assertions of confidentiality, (b) explained that Mr.
11 Ortega’s letter contained sufficient specificity under ERISA§§ 104(b) and
12 404(a)(1) and specifically requesting the valuation report that GreatBanc was
13 required to obtain pursuant to the DOL Settlement Agreement, the Stock Purchase
14 Agreement dated August 26, 2014 and the Transaction Documents which are
15 referenced in the October 1, 2014 “Written Consent of the Board of Directors,” and
16 (c) explained and cited caselaw why the requested documents were subject to
17 production pursuant to ERISA§§ 104(b) and 404(a)(1).
18         185. A letter dated February 17, 2015 signed by an attorney, Leslie Klein,
19 on letterhead for the Greenberg Traurig law firm (an actual attorney at that firm)
20 responded to the January 20, 2015 letter from Mr. Ortega’s counsel; however, this
21 letter did not address any of the substantive points in the January 20, 2015 letter.
22 Instead, Mr. Klein’s letter merely listed the documents that had been produced
23 already. Mr. Klein’s letter did not identify whether all requested documents in a
24 particular category were being produced or which documents were being withheld
25 based on the assertion of confidentiality. The only additional document that Mr.
26 Klein offered to have the Plan Administrator produce was the “valuation of the
27 company [i.e. Rainbow] as of June 30, 2014 upon Mr. Ortega’s agreement to a
28 confidentiality agreement in a form acceptable to the Administrator.”

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 57
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 58 of 122 Page ID
                                       #:3590


 1         186. The June 30, 2014 valuation report did not fall into the categories of
 2 valuation reports requested by Mr. Ortega. The June 30, 2014 valuation was not a
 3 valuation report that properly could be used for the October 1, 2014 Transaction
 4 for at least the following reasons: (1) it was an annual valuation of the company
 5 and not for purposes of a transaction and would be limited to the purpose for which
 6 it was prepared; (2) the valuation of Rainbow Disposal for that report would have
 7 been as of June 30, 2014 and not as of October 1, 2014, and (3) the valuation
 8 would not have meet the IRS requirements for a variety of reasons, including
 9 because it was more than 60 days old at the time of the October 1, 2014
10 Transaction.
11         187. An undated letter by GreatBanc sent in late November 2016 around
12 Thanksgiving informed participants that the Rainbow ESOP Trustee and Republic
13 Services reached a settlement agreement over certain claims made by Republic
14 Services against “$16.8 million of the purchase price paid by Republic Services to
15 Rainbow ESOP [that] was paid into an escrow account” in order “to provide for
16 such indemnification claims.” The letter informed participants that “[a]s a result”
17 of the settlement agreement, “the Rainbow ESOP received $4,475,000 from the
18 Escrow as its final payment” and promised “the amounts remaining in the Rainbow
19 ESOP would be paid to [participants] in the near future.”
20         188. After receiving this late November 2016 letter, Plaintiffs Maritza
21 Quintero and Chris Ortega each made requests on January 3, 2017 and January 5,
22 2017 respectively pursuant to ERISA § 104(b) and 404(a)(1) for a copy of the
23 settlement agreement as the amount (i.e. benefits) from a sale is dependent on the
24 amount released from the Escrow and the settlement agreement was therefore a
25 contract or other “instrument under which the plan is operated” and also met the
26 Ninth Circuit standards for required disclosures.
27         189. In a letter dated February 3, 2017, Jon Black responded on behalf of
28 the ESOP Committee to Mr. Ortega’s letter and refused to produce the settlement

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 58
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 59 of 122 Page ID
                                       #:3591


 1 agreement by claiming that the requested document did not need to be produced
 2 pursuant to ERISA § 104(b)(4).
 3         190. In a letter dated January 25, 2017, Jon Black responded on behalf of
 4 the ESOP Committee to Ms. Quintero’s letter and claimed that “the Plan had no
 5 record of [her] status as a beneficiary” of Jose Quintero and in order for her
 6 “request to be considered that she “provide explanation of [her] claimed status as a
 7 beneficiary under the Plan as well as documentation.”
 8         191. On April 4, 2017, Maritza Quintero responded by letter sent by
 9 certified mail and enclosed a copy of a “Beneficiary Designation” form for the
10 Rainbow ESOP signed by her father, Jose Quintero, and his wife, Beatriz Quintero
11 on August 28, 2004 designating Maritza Quintero as one of his primary
12 beneficiaries entitled to receive 33% of his ESOP benefits.
13         192. The certified mail receipt reported that the April 4, 2017 letter was
14 received by Rainbow Disposal on April 17, 2017 and signed for by Michelle Clark,
15 Municipal & Major Accounts Manager, Rainbow Environmental Services, Inc.
16 The Plan Administrator for the Rainbow ESOP has not responded to Maritza
17 Quintero’s request for documents.
18 Plaintiff Ortega Requests Information & Attempts Informal Resolution
19         193. On December 16, 2015, Chris Ortega submitted a claim for benefits
20 pursuant to Section 18 of the Plan Document, on behalf of himself and all other
21 similarly situated Plan participants. In that letter, Mr. Ortega explained that the
22 October 17, 2014 letter from the Rainbow ESOP Committee had explained
23 Rainbow ESOP stock “ha[d] been sold for cash at a price of $17.66 per share” and
24 that he and other participants would “receive cash equivalents for the stock
25 allocated” to the participants. Mr. Ortega explained that as of that date, he had only
26 received the first of the three promised distributions, which amounted to only
27 $9.97 per share and had not received a sufficient explanation as to why a
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 59
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 60 of 122 Page ID
                                       #:3592


 1 substantial part of the proceeds had not been distributed. As a result, Mr. Ortega
 2 raised the following issues:
 3               a.     First, as the Trustee explained more than a year after the
 4         transaction that the sale price was $112 million and not $68 million as
 5         originally represented, whether the correct amount from the sale had been or
 6         would be distributed to the ESOP participants.
 7               b.     Second, whether the Plan had received fair market value in the
 8         sale as determined by an independent appraiser (as required by Section 5(d)
 9         of the Plan Document and also by GreatBanc’s DOL settlement agreement).
10               c.     Third, the Plan appeared to be charging excessive expenses, in
11         violation of section 17(d) of the Plan, which permits only “reasonable
12         expenses.”
13               d.     Finally, the ESOP participants had not been provided with the
14         right to vote on the sale of Rainbow Disposal as required by Section 8 of the
15         Plan Document.
16         194. In a letter dated March 14, 2016 signed by Jon Black on behalf of the
17 Rainbow ESOP Committee, the Committee as Plan Administrator denied Mr.
18 Ortega’s claim for benefits, but refused to respond to the substance of any the
19 issues by repeatedly asserting that Mr. Ortega’s “December 16th letter does not set
20 forth a claim for benefits under the Plan.” The Plan administer did not cite to any
21 Plan provision or address Ortega’s claims addressing Sections 5(d), 8, and 17(d) of
22 the Plan Document. Nonetheless, the Committee advised Mr. Ortega that he may
23 not be entitled to file a lawsuit unless he timely filed an appeal within 60 days of
24 the March 14, 2016 letter.
25         195. On March 30, 2016, Chris Ortega timely appealed the ESOP
26 Committee’s March 14, 2016 decision. As part of his appeal, Mr. Ortega explained
27 that he had “not received a full distribution from the sale of stock in [his] ESOP
28 account,” requested an explanation for the $44 million discrepancy and requested

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 60
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 61 of 122 Page ID
                                       #:3593


 1 that “the Committee reverse the initial denial of [his] claim” and “decide the
 2 underlying issue[s] in [his] December 16, 2015 letter.”
 3         196. In a letter dated May 26, 2016 signed by Jon Black on behalf of the
 4 Rainbow ESOP Committee, the Committee as Plan Administrator denied Mr.
 5 Ortega’s appeal. In its May 26, 2016 letter, the ESOP Committee stated that it
 6 “continue[d] to find that the December 16th letter did not set forth a claim for
 7 benefits under the Plan.” As a result, the Committee declined to address the
 8 underlying issues raised in Mr. Ortega’s December 16, 2015 letter and reiterated in
 9 his March 30, 2016 letter. The May 26, 2016 letter represented that the Committee
10 “ha[d] reviewed” Mr. Ortega’s claim that he had “not received the full sale price
11 for [his] shares” and then represented as follows:
12         • The amount initially deposited into the Plan as proceeds from the
13            sale of shares was $48,815,131.29 representing equity value of the
14            company at the time of the sale.
15         • The proceeds from the sale in the amount of $48,815,131.29
16            divided by the total number of shares in the Plan of 3,673,620.2829
17            equals a per share price of $13.288017685.
18 In a footnote, the Committee claimed for the first time that the $112 million in
19 cash “relates to total enterprise value rather than equity value.” The May 26, 2016
20 letter did not disclose or explain how or when the $48.8 million equity value was
21 determined, or how or when the “$112 million enterprise value” was determined
22 nor was there any explanation of the basis for the $63.2 million difference. The
23 May 26, 2016 letter also did not explain how the enterprise value could be $112
24 million when the total consideration paid by Republic Services (as reported by
25 Republic Services) exceeded $112 million (as there was $112 million in cash plus
26 the assumption of other liabilities) or why Republic Services’ assessed value of
27 Rainbow Disposal was between $154 and $179 million. The May 26, 2016 letter
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 61
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 62 of 122 Page ID
                                       #:3594


 1 concluded by advising Mr. Ortega that he had a right to file a civil action under
 2 ERISA § 502(a).
 3         197. On June 15, 2016, Chris Ortega submitted a request pursuant to 29
 4 C.F.R. § 2560.503-1(h)(2)(iii) and § 2560.503-1(j)(3) for copies of “all documents,
 5 records, and other information relevant to [his] claim for benefits.” Pursuant to 29
 6 C.F.R. § 2560.503-1(m)(8)(i) and (ii), Mr. Ortega requested “any document that
 7 was relied upon in making the benefit determination” as well as any document that
 8 “was submitted, considered, or generated in the course of making the benefit
 9 determination, without regard as to whether such document, record, or other
10 information was relied upon in making the benefit determination.” Specifically,
11 Mr. Ortega advised that “this should include, at minimum, documents on which
12 [the Committee] based the amount that was deposited in the Plan, that this amount
13 constituted the equity value, that the $112 million constituted the enterprise value,
14 and any documents that [the Committee] reviewed, considered, or generated in
15 arriving at the calculations in the course of deciding [his] claim for benefits [or]
16 appeal.”
17         198. A letter dated July 21, 2016 signed by Jon Black on behalf of the
18 Rainbow ESOP Committee as Plan Administrator responded to Mr. Ortega’s June
19 15, 2016 request. The Committee produced precisely 3 pages of additional
20 documents, stamped “C. Ortega 00313-315,” in response to Mr. Ortega’s June 15,
21 2016 request. The Committee did not produce documents explaining the amount
22 that was deposited in the Plan, documents explaining how the purported $68
23 million equity value was calculated or how the purported “$112 million enterprise
24 value” was calculated. The Committee did not produce any notes, emails or
25 communications between the ESOP Committee members, any advice obtained, any
26 analysis by the Committee or any advisors of the issues in Mr. Orega’s December
27 16, 2015 letter or March 30, 2016 letter or minutes of any meeting of the
28 Committee deciding Mr. Ortega’s claim for benefits or his appeal.

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 62
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 63 of 122 Page ID
                                       #:3595


 1         199. Plaintiffs Antonio Hurtado, Jose Quintero, Maritza Quintero, Jorge
 2 Urquiza and Maria Valadez did not submit claims for benefits. Based on the
 3 response by the ESOP Committee to Mr. Ortega, the ESOP Committee would have
 4 responded similarly to the other Plaintiffs if they had raised the same issues.
 5         Amounts Received By Plaintiffs
 6         200. On June 30, 2014, Plaintiff Antonio Hurtado had 28,358.8182 shares
 7 in his Rainbow ESOP account. Utilizing the June 30, 2014 valuation of $16.67 per
 8 share, Mr. Hurtado’s shares were valued at $472,741.50. As of October 17, 2014,
 9 Mr. Hurtado had 28,576.5027 shares in his Rainbow ESOP account. Using the
10 June 30, 2014 valuation price of $16.67 per share, his shares would have been
11 valued at $476,370.30. Using the $17.66 per share price in the ESOP Committee’s
12 October 17, 2014 letter, Mr. Hurtado’s maximum potential value was represented
13 to be $504,661.04. On November 25, 2014, he received $284,907.73 as a first
14 distribution from the sale of his stock. In July 2016, Hurtado received $111,188.15
15 as a second distribution. Based on the ESOP Committee’s letter of August 14,
16 2017, Mr. Hurtado received an additional $35,974.84 as a final payment in October
17 2017 and Mr. Hurtado’s total payments for his 28,576.5027 shares were
18 $432,070.72, or $15.12 per share. This is summarized as follows:
19        Shares as of Oct. 2014                                   28,576.5027
20        Value Using $16.67 share price as of June 30, 2014       $476,370.30
21
          Value Using $17.66 share price in Oct. 17, 2014 letter   $504,661.04
22
          First Payment (Received November 2014)                   $284,907.73
23
          Second Payment (Received July 2016)                      $111,188.15
24
          Final Payment (Received October 2017)                    $35,974.84
25
26        Total Payment                                            $432,070.72

27        Per Share Price Based on Total Payment                   $15.12
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 63
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 64 of 122 Page ID
                                       #:3596


 1 Thus, Mr. Hurtado not only received far less than the maximum potential amount
 2 suggested in the ESOP Committee’s October 17, 2014 letter, but approximately
 3 $44,299.58 less than what his shares were valued as of June 30, 2014.
 4         201. On June 30, 2014, Christopher Ortega had 3,296.0627 shares in his
 5 Rainbow ESOP account. Utilizing the June 30, 2014 valuation of $16.67 per share,
 6 Mr. Ortega’s shares were valued at $54,945.37. As of October 17, 2014, Ortega
 7 had 3,498.4898 shares in his Rainbow ESOP account. Utilizing the June 30, 2014
 8 valuation of $16.67 per share, Mr. Ortega’s shares would have been valued at
 9 $58,319.83. Using the $17.66 per share price in the ESOP Committee’s October
10 17, 2014 letter, Mr. Ortega’s maximum potential value for his shares was
11 represented to be $61,783.33. On November 26, 2014, he received $34,897.94 as a
12 first distribution from the sale of his stock. In July 2016, Ortega received
13 $13,175.79 as a second distribution. Based on the ESOP Committee’s letter of
14 August 14, 2017, Mr. Ortega received an additional $4,362.37 as a final payment
15 in October 2017 and Mr. Ortega’s total payments for his 3,498.4898 shares were
16 $52,418.10, or $14.98 per share. This is summarized as follows:
17        Shares as of Oct. 2014                                      3,498.4898
18        Value Using $16.67 share price as of June 30, 2014          $54,945.37
19        Value Using $17.66 share price in Oct. 17, 2014 letter      $61,783.33
20
          First Payment (Received November 2014)                      $34,897.94
21
          Second Payment (Received July 2016)                         $13,175.79
22
          Final Payment (Received October 2017)                       $4,362.37
23
          Total Payment                                               $52,418.10
24
          Per Share Price Based on Total Payment                      $14.98
25
26 Thus, Mr. Ortega not only received far less than the maximum potential amount
27 suggested in the ESOP Committee’s October 17, 2014 letter, but approximately
28 $2,527.27 less than what his shares were valued as of June 30, 2014.

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 64
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 65 of 122 Page ID
                                       #:3597


 1         202. As of October 17, 2014, Jose Quintero had 17,960.7073 shares in his
 2 Rainbow ESOP account. Using the June 30, 2014 valuation price of $16.67 per
 3 share, his shares would have been valued at $299,404.99. Using the $17.66 per
 4 share price in the ESOP Committee’s October 17, 2014 letter, Mr. Quintero’s
 5 maximum potential value was represented to be $317,186.09. On November 21,
 6 2014, he received $179,068.25 as a first distribution from the sale of his stock. In
 7 July 2016, Plaintiff Quintero received $69,622.04 as a second distribution from the
 8 sale of this stock. Mr. Quintero received an additional $22,618.53 as a final
 9 payment in October 2017. Mr. Quintero’s total payments for his 17,960.7073
10 shares were $271,308.82, or $15.11 per share. This is summarized as follows:
11        Shares as of Oct. 2014                                      17,960.7073
12
          Value Using $16.67 share price as of June 30, 2014          $299,404.99
13
          Value Using $17.66 share price in Oct. 17, 2014 letter      $317,186.09
14
          First Payment (Received November 2014)                      $179,068.25
15
          Second Payment (Received July 2016)                         $69,622.04
16
          Final Payment (Received October 2017)                       $22,618.53
17
          Total Payment                                               $271,308.82
18
          Per Share Price Based on Total Payment                      $15.11
19
20 Thus, Mr. Quintero not only received far less than the maximum potential amount
21 suggested in the ESOP Committee’s October 17, 2014 letter, but he received
22 $28,096.17 less than what his shares were valued as of June 30, 2014.
23         203. On June 30, 2014, Jorge Urquiza had 24,814.7197 shares in his
24 Rainbow ESOP account and his account had a vested balance of $413,661.38.
25 Utilizing the June 30, 2014 valuation of $16.67 per share, Mr. Urquiza’s shares
26 were valued at $472,741.50. As of October 17, 2014, Mr. Urquiza had 25,004.9317
27 shares in his Rainbow ESOP account. Using the June 30, 2014 valuation price of
28 $16.67 per share, his shares would have been valued at $416,832.21. Using the

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 65
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 66 of 122 Page ID
                                       #:3598


 1 $17.66 per share price in the ESOP Committee’s October 17, 2014 letter, Mr.
 2 Urquiza’s maximum potential value was represented to be $441,587.09. On
 3 December 11, 2014, he received $243,110.66 as a first distribution from the sale of
 4 his stock. In July 2016, Mr. Urquiza received $97,273.32 as a second distribution.
 5 Based on the ESOP Committee’s letter of August 14, 2017, Mr. Urquiza received
 6 an additional $31,476.84 as a final payment in October 2017 and Mr. Urquiza’s
 7 total payments for his 25,004.9317 shares were $371,860.82, or $14.87 per share.
 8 This is summarized as follows:
 9
          Shares as of Oct. 2014                                    25,004.9317
10
          Value Using $16.67 share price as of June 30, 2014        $416,832.21
11
          Value Using $17.66 share price in Oct. 17, 2014 letter    $441,587.09
12
          First Payment (Received November 2014)                    $243,110.66
13
          Second Payment (Received July 2016)                       $97,273.32
14
          Final Payment (Received October 2017)                     $31,476.84
15
          Total (including Expected Payment)                        $371,860.82
16
          Per Share Price Based on Total Payment                    $14.87
17
18 Thus, Mr. Urquiza not only received far less than the maximum potential amount
19 suggested in the ESOP Committee’s October 17, 2014 letter, but approximately
20 $44,971.39 less than what his shares were valued as of June 30, 2014.
21       204. As of October 17, 2014, Maria Valadez had 2,336.4928 shares in her
22 Rainbow ESOP account and a balance of $23,294.83. Using the June 30, 2014
23 valuation price of $16.67 per share, her shares would have been valued at
24 $38,949.34. Using the $17.66 per share price in the ESOP Committee’s October
25 17, 2014 letter, Ms. Valadez’ maximum potential value was represented to be
26 $41,262.46. On December 11, 2014, she received $23,294.83 as a first distribution
27 from the sale of her stock. In July 2016, Plaintiff Valadez received $9,034.99 as a
28 second distribution. Based on the ESOP Committee’s letter of August 14, 2017,

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 66
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 67 of 122 Page ID
                                       #:3599


 1 Ms. Valadez received an additional $2,940.30 as a final payment in October 2017.
 2 Ms. Valadez’s total payments for her 2,336.4928 shares were $35,270.12, or
 3 $15.09 per share. This is summarized as follows:
 4         Shares as of Oct. 2014                                    2,336.4928
 5        Value Using $16.67 share price as of June 30, 2014         $38,949.34
 6        Value Using $17.66 share price in Oct. 17, 2014 letter     $41,262.46
 7        First Payment (Received November 2014)                     $23,294.83
 8        Second Payment (Received July 2016)                        $9,034.99
 9        Final Payment (Received October 2017)                      $2,940.30
10        Total Payment                                              $35,270.12
11        Per Share Price Based on Total Payment                     $15.09
12
13 Thus, Ms. Valadez not only received far less than the maximum potential amount
14 suggested in the ESOP Committee’s October 17, 2014 letter, but she received
15 $3,679.22 less than what her shares were valued as of June 30, 2014.
16          205. No fiduciary of the ESOP has explained to any of the Plaintiffs, or to
17 their knowledge any other participant, why participants received different prices
18 per share and why none are receiving an amount at least equivalent to the June 30,
19 2014 valuation upon which the October 1, 2014 Transaction was purportedly
20 based.
21                                      COUNT I
            Breach of Fiduciary Duty Under ERISA § 404(a)(1)(A), (B) & (D),
22
             29 U.S.C. § 1104(a)(1) Against the Prior ESOP Committee Defendants
23                                    & GreatBanc
24          206. Plaintiffs incorporate and re-allege by reference each of the foregoing
25 paragraphs as if fully set forth herein.
26       207. ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires that a fiduciary
27 discharge his or her duties with respect to a plan solely in the interest of the
28 participants and beneficiaries and (A) for the exclusive purpose of (i) providing

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 67
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 68 of 122 Page ID
                                       #:3600


 1 benefits to participants and their beneficiaries; and (ii) defraying reasonable
 2 expenses of administration of the plan, (B) with “care, skill, prudence, and
 3 diligence” and (D) to act in accordance with the documents and instruments
 4 governing the plan insofar as those documents and instruments are consistent with
 5 ERISA.
 6         208. Section 5(d) of the Plan Document, which governs the sale of
 7 Company Stock, provided that the sale of Company stock “must be made at a price
 8 not less than Fair Market Value as of the date of the sale” and that any “decision to
 9 sell Company Stock . . . must comply with the fiduciary duties applicable under
10 Section 404(a)(1) of ERISA.” (emphasis added)
11         209. The duties of loyalty under ERISA § 404(a)(1)(A) and the duty of
12 prudence under ERISA § 404(a)(1)(B) require a fiduciary to undertake an
13 appropriate investigation to determination that the Plan and its participants receive
14 adequate consideration for the assets of the Plan and the participants’ accounts in
15 the Plan.
16         210. Pursuant to ERISA § 3(18), adequate consideration for an asset for
17 which there is no generally recognized market means the fair market value of the
18 asset determined in good faith by the trustee or the named fiduciary pursuant to the
19 terms of the plan and in accordance with the Department of Labor regulations. In
20 order for the trustee or other named fiduciary to make a good faith determination
21 of fair market value relying on an independent appraiser consistent with its duties
22 under ERISA § 404(a)(1)(A) and (B), a fiduciary responsible for engaging in the
23 good faith determination must investigate the expert’s qualifications, provide the
24 expert with complete and accurate information, and make certain that reliance on
25 the expert’s advice is reasonably justified under the circumstances.
26         211. IRC § 401(a)(28)(C) requires that “all valuations of employer
27 securities which are not readily tradable on an established securities market with
28 respect to activities carried on by the plan are by an independent appraiser,” which

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 68
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 69 of 122 Page ID
                                       #:3601


 1 means an appraiser meeting the requirements of the regulations prescribed under
 2 section 170(a)(1). In the context of an ESOP that holds, acquires or sells securities
 3 that is not readily tradeable on an established securities, an ESOP fiduciary often
 4 needs to hire an independent appraiser, but the fiduciary remains responsible for
 5 ensuring that the valuation and the information on which it is based is complete
 6 and up-to-date.
 7         212. Section 2 of the Plan Document defines Fair Market Value as the “fair
 8 market value of Company Stock, as determined by the Trustee . . . based upon a
 9 valuation by an independent appraiser (within the meaning of Section
10 401(a)(28)(C) of the Code.)”
11         213. As part of Defendant GreatBanc’s Agreement with the Department of
12 Labor, GreatBanc was obligated to hire a qualified valuation advisor through a
13 rigorous selection process, oversee the valuation advisor and ensure proper
14 documentation of a valuation report, engage in a thorough analysis of Rainbow
15 Disposal’s financial state to determine the prudence of the ESOP’s sale of
16 Rainbow Disposal’s stock, document its vote for or against the sale, and ensure
17 that any sale of Rainbow Disposal’s stock is for not less than fair market value.
18         214. Pursuant to IRC § 401(a)(28)(C), an independent appraiser must meet
19 the requirements of the regulations of IRC § 170(a)(1). The regulations under IRC
20 § 170 (which apply to IRC § 401 and are incorporated by the terms of the Plan),
21 specifically 26 C.F.R. § 1.170A-13, require that any qualified appraisal must be
22 performed not earlier than 60 days before the applicable date, which as applied
23 here, means not earlier than 60 days before the sale of date of October 1, 2014.
24         215. In discussing the sale of stock held by the Rainbow ESOP and the
25 valuation of that stock, the 2014 Form 5500, which is dated April 18, 2016, only
26 discusses a valuation as of June 30, 2014. Moreover, it is the only valuation report
27 offered to be provided in response to Chris Ortega’s ERISA § 104(b) request for
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 69
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 70 of 122 Page ID
                                       #:3602


 1 documents as dated as of June 30, 2014. Based on these facts, there was no more
 2 recent valuation report performed for the October 1, 2014 sale.
 3         216. The June 30, 2014 valuation was not a valuation report that properly
 4 could be used for the October 1, 2014 Transaction for at least the following
 5 reasons: (1) it was an annual valuation of the company and not for purposes of a
 6 transaction and would be limited to the purpose for which it was prepared; (2) the
 7 valuation of Rainbow Disposal for that report would have been as of June 30, 2014
 8 and not as of October 1, 2014 as required by Section 5(d) of the Plan Document,
 9 (3) this valuation report would not have meet the IRS requirements for a variety of
10 reasons, including because it was more than 60 days old at the time of the October
11 1, 2014 Transaction and therefore was not qualified appraisal within the within the
12 meaning of IRC § 170, nor within the meaning of IRC § 401(a)(28)(C), and
13 therefore not as required by Sections 2 or 5(d) of the Plan Document, and (4) use
14 of an outdated valuation purposes prepared for a non-transactional purposes would
15 not have met the requirements of “adequate consideration” in ERISA § 3(18) or the
16 fiduciary duties. Upon information and belief, neither the Trustee nor the
17 Committee obtained any additional valuation prior to the October 1, 2014
18 Transaction.
19         217. Amendment No. 4 to the Plan Document purported to amend Section
20 5(d) of the Plan to provide the Trustee, Defendant GreatBanc, with “the
21 discretionary authority – without directions from the ESOP Committee, the Board
22 of Directors or any other party – to: (i) sell all or substantially all of the
23 outstanding shares of the Company to a third party in a change of control
24 transaction, and (ii) execute and deliver instruments to effect such a sale” was
25 adopted on August 25, 2014.
26         218. One day later, on August 26, 2014, GreatBanc authorized the sale of
27 all of Rainbow Disposal’s shares to Republic Services, pursuant to a Stock
28 Purchase Agreement dated that same day. The one day that elapsed between the

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 70
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 71 of 122 Page ID
                                       #:3603


 1 grant of authority to GreatBanc to sell Rainbow Disposal’s stock and GreatBanc
 2 authorizing the sale did not provide Defendants GreatBanc with sufficient time to
 3 obtain an assessment of the fair market value of Rainbow Disposal’s stock
 4 consistent with its fiduciary obligations pursuant to ERISA § 404(a)(1)(A) or (B),
 5 its obligations under the terms of the Plan or its obligations under the DOL
 6 Settlement.
 7         219. In order to comply with its fiduciary obligations, GreatBanc was
 8 required to have complied with the Plan document, its Fiduciary Agreement, and to
 9 investigate the independent appraiser’s qualifications, provide the independent
10 appraiser with complete and accurate information, and make certain that reliance
11 on the independent appraiser’s advice was reasonably justified. GreatBanc could
12 not rely on the actions or activities of other persons (even other fiduciaries) to
13 comply with these requirements in order to make a good faith determination that
14 the sale of Rainbow stock was for fair market value. Based on the timing of
15 GreatBanc’s appointment as a discretionary fiduciary and the timing with respect
16 to the negotiation and closing of the transaction and other circumstances alleged in
17 this Complaint, GreatBanc failed to conduct an investigation sufficient to
18 determine if the June 30, 2014 appraisal remained a reliable determination of the
19 fair market value of Rainbow stock in the October 1, 2014 Transaction.
20         220. As Amendment No. 4 did not properly amend the terms of the Plan
21 Document, GreatBanc could only sell the Rainbow stock held by the ESOP
22 pursuant to the direction of the ESOP Committee. Based on purported Amendment
23 No. 4 and the absence of any document showing such direction, the ESOP
24 Committee did not provide any direction to GreatBanc consistent with the Section
25 5(d) the Plan Document to sell the shares in the 2014 Transaction. As such,
26 GreatBanc acted without proper authority in the 2014 Transaction.
27         221. Even if a fiduciary without appropriate authority authorized the sale,
28 and the June 30, 2014 valuation, which was apparently relied upon was not per se

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 71
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 72 of 122 Page ID
                                       #:3604


 1 stale and invalid (and assuming the data, methodologies and assumptions were
 2 correct and appropriate), the June 30, 2014 valuation valued the shares at $16.67
 3 per share, but the Rainbow stock was sold for approximately $15.10 per share, or a
 4 difference of at least $5,767,583. Even if the June 30, 2014 valuation could be
 5 relied upon in the October 1, 2014 Transaction, any loyal and prudent fiduciary
 6 acting consistent with the Plan Document would have concluded that the October
 7 1, 2014 Transaction was not for fair market value within the meaning of the Plan
 8 Document and also did not meet the definition of adequate consideration within the
 9 meaning of ERISA § 3(18).
10         222. Regardless of whether GreatBanc had the authority to sell the shares
11 without direction, the Prior ESOP Committee Defendants were required pursuant
12 to Section 17(c) to review any actions by the Trustee. Had the Prior ESOP
13 Committee Defendants reviewed the actions of the Trustee consistent with Section
14 17(c) of the Plan Document, the ESOP Committee would have determined that
15 GreatBanc was acting without proper direction, was improperly relying on a sale
16 an inappropriate valuation report and was not acting consistent with its duties
17 under ERISA § 404(a)(1). Had the Prior ESOP Committee Defendants properly
18 conducted such a review, they should have taken action to prevent the closing of
19 the October 1, 2014 Transaction.
20         223. As a result of causing or permitting the sale of the Rainbow stock held
21 by the Rainbow ESOP in the October 1, 2014 Transaction, GreatBanc and the Prior
22 ESOP Committee Defendants breached their fiduciary duties under ERISA
23 § 404(a)(1)(A), (B) and (D), 29 U.S.C. § 1104(a)(1)(A), (B) and (D) and caused
24 losses to the Plan and the accounts of the Class Members.
25
26
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 72
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 73 of 122 Page ID
                                       #:3605


 1                                        COUNT II
 2          Breach of Fiduciary Duty Pursuant to ERISA § 404(a)(1)(A), (B) & (D),
        29 U.S.C. § 1104(a)(1)(A), (B) & (D), For Failing to Require a Participant
 3         Vote Against the Prior ESOP Committee Defendants & GreatBanc
 4         224. Plaintiffs incorporate and re-allege by reference each of the foregoing
 5 paragraphs as if fully set forth herein.
 6         225. ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires that a fiduciary
 7 discharge his or her duties with respect to a plan solely in the interest of the
 8 participants and beneficiaries and (A) for the exclusive purpose of (i) providing
 9 benefits to participants and their beneficiaries; (B) with “care, skill, prudence, and
10 diligence” and (D) to act in accordance with the documents and instruments
11 governing the plan insofar as those documents and instruments are consistent with
12 ERISA.
13         226. Pursuant to Section 8 of the Plan Document, “[w]ith respect to any
14 corporate matter which involves the voting of such shares at a shareholder meeting
15 and which constitutes a merger, consolidation, recapitalization, reclassification,
16 liquidation, dissolution, sale of substantially all assets of a trade or business or a
17 similar transaction specified in regulations under Section 409(e)(3) of the [Internal
18 Revenue] Code . . . each Participant (or Beneficiary) will be entitled to give
19 confidential instructions as to the voting of shares of Company Stock then
20 allocated to his Company Stock Account.”
21         227. Section 8 of the Plan Document provides that “each participant (or
22 Beneficiary) shall be provided with the information statement and other materials
23 provided to Company shareholders in connection with each shareholder meeting,
24 together with a form upon which confidential voting directions may be given to the
25 Trustee. The Trustee shall vote shares of allocated Company Stock as directed by
26 Participants (or Beneficiaries).”
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 73
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 74 of 122 Page ID
                                       #:3606


 1         228. Section 8 of the Plan Document mirrors the language of IRC §
 2 409(e)(3) and was required in order for the Rainbow ESOP to be a tax-qualified
 3 plan.
 4         229. As part of the Tax Reform Act of 1986, IRC § 409(e)(3) was modified
 5 to expand the range of instances in which plans must provide pass through voting
 6 rights to participants with shares allocated to their accounts. The Report of the
 7 Senate Finance Committee on the Tax Reform Act of 1986, S. Rep. 99-313, 99th
 8 Cong. 2d Sess. (1986) explained that the change “modifies the voting requirements
 9 applicable to an ESOP” by “mandating that voting rights be passed through to
10 participants with respect to certain enumerated issues” and requires that a plan
11 permit participants to direct the vote under employer securities allocated to the
12 participant accounts, regardless of whether the issue was required (by law or
13 charter) to be decided by more than a majority vote of the outstanding common
14 shares voted.”
15         230. Under the terms of Section 8 of the Plan Document, the acquisition of
16 Rainbow Disposal by Republic Services on October 1, 2014 was a corporate matter
17 that required the vote by the participants of the Rainbow ESOP.
18         231. IRC § 409(e)(3) and therefore Section 8 of the Plan Document also
19 requires that voting rights be passed through to participants in an ESOP when the
20 applicable state corporate law requires matter to be submitted to a shareholder
21 vote.
22         232. As Rainbow Disposal was a California Corporation on October 1,
23 2014, the applicable state law was California. Under the California Corporations
24 Code, including Sections 1001, 1100, 1111 and 1201, the shareholders of the
25 corporation would have been entitled to vote on the transaction. As IRC §
26 409(e)(3) and therefore Section 8 of the Plan Document requires that voting rights
27 be passed through to participants in an ESOP when a shareholder vote is required
28 under the corporate law, the acquisition of Rainbow Disposal by Republic Services

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 74
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 75 of 122 Page ID
                                       #:3607


 1 on October 1, 2014 was a corporate matter that required the vote by the
 2 participants of the Rainbow ESOP.
 3         233. The participants of the Rainbow ESOP were not provided an
 4 opportunity to vote on the transaction whereby Rainbow Disposal was acquired by
 5 Republic Services.
 6         234. Additionally, Article Eight of Rainbow Disposal’s Articles of
 7 Incorporation in effect on October 1, 2014 required that “substantially all of the
 8 outstanding shares of capital stock of the Corporation shall at all times be owned
 9 by: (a) employees of the Corporation (or a subsidiary of the Corporation); (b) any
10 trust, partnership or limited liability company with respect to which an employee
11 of the Corporation (or a subsidiary of the Corporation) is treated as the owner of
12 such shares for federal income tax purposes; (c) the Corporation’s Employee Stock
13 Ownership Plan and Trust; and/or (d) individuals or entities receiving such shares
14 as a benefit distribution pursuant to the provisions of the Corporation’s Employee
15 Stock Ownership Plan and Trust (provided that such individuals or entities must
16 immediately resell such shares to the Corporation).”
17         235. California Corporation Code § 902 required that any amendments to
18 the Articles of Incorporation be approved by both the Board of Directors and also
19 by the outstanding shares, which means by shareholder vote. Prior to October 1,
20 2014, there was no vote by the shareholders or even of the Board of Directors to
21 amend the Articles of Incorporation to modify or eliminate the Eighth Article of
22 Rainbow Disposal’s Article of Incorporation.
23         236. Pursuant to Section 8 of the Plan Document and consistent with the
24 requirements of IRC § 409(e)(3), the voting rights to change the Articles of
25 Incorporation were required to be passed through to the participants of the
26 Rainbow ESOP.
27         237. Defendants GreatBanc and the Prior ESOP Committee Defendants
28 were made aware prior to October 2014 that the Rainbow ESOP participants

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 75
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 76 of 122 Page ID
                                       #:3608


 1 believed that they had the right to vote regarding the proposed sale. The Prior
 2 ESOP Committee Defendants should have been aware of the SPD’s statements
 3 regarding voting rights and the statements regarding the voting rights contained in
 4 the notes for the financial statements in the Form 5500s because the ESOP
 5 Committee Defendants would have been responsible for those documents.
 6 GreatBanc should have been aware of the documents describing participants’ right
 7 to vote and the contents of the Articles of Incorporation requiring employee
 8 ownership.
 9         238. The participants of the Rainbow ESOP were not provided an
10 opportunity to vote on the transaction whereby Rainbow Disposal was acquired by
11 Republic Services.
12         239. By failing to follow the terms of the Plan Documents and allowing the
13 participants of the Rainbow ESOP an opportunity to vote on either the acquisition
14 of Rainbow Disposal by Republic Services on October 1, 2014 or the amendment
15 of the Articles of Incorporation, the Prior Committee Defendants and GreatBanc
16 breached their fiduciary duties under ERISA § 404(a)(1)(A), (B) and (D), 29
17 U.S.C. § 1104(a)(1)(A), (B) and (D).
18         240. Even if a vote by the ESOP participants was not required pursuant to
19 Section 8 of the Plan Document, the Prior Committee Defendants and GreatBanc
20 breached their fiduciaries duties under ERISA § 404(a)(1)(A) and (B), 29 U.S.C.
21 § 1104(a)(1)(A) and (B) because no loyal and prudent fiduciary would have caused
22 or permitted a transaction to occur which would have resulted in Rainbow Disposal
23 being in violation of its Articles of Incorporation and/or where the terms of the
24 SPD as understood by the average participant in the Plan provided a right to vote
25 on transactions such as the October 1, 2014 Transaction.
26
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 76
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 77 of 122 Page ID
                                       #:3609


 1                                      COUNT III
 2                   Violation of ERISA § 102(a), 29 U.S.C. § 1022(a)
                    Against the Pre-October 1, 2014 Plan Administrator.
 3
            241. Plaintiffs incorporate and re-allege by reference each of the foregoing
 4
      paragraphs as if fully set forth herein.
 5
            242. ERISA § 102(a), 29 U.S.C. § 1022(a), requires SPDs to “be written in
 6
      a manner calculated to be understood by the average plan participant” and to “be
 7
      sufficiently accurate and comprehensive to reasonably apprise such participants
 8
      and beneficiaries of their rights and obligations under the plan.”
 9
            243. The DOL Regulations implementing ERISA § 102, 29 C.F.R.
10
      § 2520.102-2(a), reiterate that the SPD “shall be written in a manner calculated to
11
      be understood by the average plan participant and shall be sufficiently
12
      comprehensive to apprise the plan's participants and beneficiaries of their rights
13
      and obligations under the plan.” 29 C.F.R. § 2520.102-2(a) specifies that in order
14
      to fulfill these requirements, the plan administrator must “tak[e] into account such
15
      factors such as the level of comprehension and education of the typical participants
16
      in the plan and the complexity of the terms of the plan. 29 C.F.R. § 2520.102-2(a)
17
      further explains that an SPD “will usually require … the elimination of long,
18
      complex sentence. . .[and] the use of clarifying examples and illustrations” to make
19
      the terms of the SPD understandable to the average participant.
20
            244. The most recent SPD for the Rainbow ESOP prior to the October 1,
21
      2014 sale is dated March 2009. The 2009 SPD identifies Shuman (who has not
22
      been employed at Rainbow Disposal since 2013 and has not been on the
23
      Committee since 2013) and Moffat as the members of the ESOP Committee. The
24
      failure to issue an updated SPD prior to October 2014 violated the requirements of
25
      ERISA § 104(b)(1)(B), 29 U.S.C. § 1024(b)(1)(B).
26
            245. The 2009 SPD provided the following information regarding
27
      participant’s voting rights: “The committee usually decides how shares of
28
      Company Stock held the ESOP will be voted. In certain important corporate
      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 77
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 78 of 122 Page ID
                                       #:3610


 1 matters however, such as a merger or liquidation of the Company, you may have
 2 the right to decide how shares of Company Stock allocated to your Company Stock
 3 Account will be voted.” (emphasis added)
 4         246. The average plan participant in the Rainbow ESOP would have and
 5 did understand that they had the right to vote whether to sell the Rainbow ESOP
 6 shares to Republic Services.
 7         247. Illustrating that this language would be understood by the average
 8 participant in the Rainbow ESOP that they had the right to vote on the sale of
 9 Rainbow ESOP shares to Republic Services is the repeated statement in the Notes
10 to the Financial Statements contained in the Form 5500s filed with the Department
11 of Labor between 2009 and 2014 summarizing participants’ voting rights under the
12 Plan as follows: “Each participant is entitled to exercise voting rights attributable
13 to the shares allocated to his or her account and is notified by the trustee prior to
14 the time that such rights are to be exercised.”
15         248. To the extent that the terms of the Plan Document did not actually
16 provide ESOP participants with the right to vote on the sale of Rainbow Disposal
17 to Republic Services, the Pre-October 1, 2014 Plan Administrator(s) violated their
18 duties under ERISA § 102(a), 29 U.S.C. § 1022(a) by furnishing Plaintiffs and the
19 Class with SPDs that conveyed that they would have the right to vote on certain
20 corporate matters.
21         249. Plaintiffs and the Class were harmed as a result of these violations
22 with respect to the SPD because they were not provided with an opportunity to
23 vote on whether the Rainbow ESOP should sell its shares to Republic Services.
24
25
26
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 78
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 79 of 122 Page ID
                                       #:3611


 1                                   COUNT IV
 2      Breach of Fiduciary Duty Pursuant to ERISA § 404(a)(A)(1)(A) & (B), 29
       U.S.C. § 1104(a)(A)&(B) For Failure to Disclose Information About the Sale
 3      & the Proceeds Against The Prior ESOP Committee Defendants, The New
 4                     ESOP Committee Defendants & GreatBanc
 5         250. Plaintiffs incorporate and re-allege by reference each of the foregoing
 6 paragraphs as if fully set forth herein.
 7         251. ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires that a plan
 8 fiduciary discharge his or her duties with respect to a plan solely in the interest of
 9 the participants and beneficiaries and (A) for the exclusive purpose of (i) providing
10 benefits to participants and their beneficiaries; and …. (B) with “care, skill,
11 prudence, and diligence.”
12         252. An ERISA fiduciary’s duty of loyalty and prudence under ERISA §
13 404(a)(1)(A) and (B) includes a duty to disclose and inform. Those duties not only
14 require that a fiduciary comply the specific disclosure provisions in ERISA, but
15 also require (a) a duty not to misinform, (b) an affirmative duty to inform when the
16 fiduciary knows or should know that silence might be harmful, and (c) a duty to
17 convey complete and accurate information material to the circumstances of the
18 participants and beneficiaries.
19         253. The Ninth Circuit has recognized that a participant in an ERISA plan
20 is entitled to know exactly where he stands with respect to the plan, including the
21 benefits to which he or she may be entitled, the circumstances which may preclude
22 him from obtaining benefits, what procedures he must follow to obtain benefits,
23 and who are the persons to whom the management and investment of his plan
24 funds have been entrusted.
25         254. One of the principles of the common law of trusts incorporated into
26 ERISA is the duty imposed on a trustee and other ERISA fiduciaries to provide an
27 accounting to the participants and beneficiaries.
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 79
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 80 of 122 Page ID
                                       #:3612


 1         255. The Prior ESOP Committee Defendants, the Prior ESOP Committee
 2 Defendants and GreatBanc breached these duties at least with regard to the
 3 following:
 4               a.     The Prior ESOP Committee Defendants, the New ESOP
 5         Committee Defendants and GreatBanc failed to disclose the (a) any
 6         assessment of the fair market value of the Rainbow stock as assessed by an
 7         independent appraiser, (b) details about the consideration paid in the sale,
 8         including the total consideration and the fact that Republic Services had paid
 9         $112 million in cash (until Plaintiffs let them know that they knew based on
10         SEC filings), or that Republic Services had entered into agreements with
11         Rainbow management as part of the sale, (c) the value which Republic
12         Services had placed on the acquisition of Rainbow Disposal.
13               b.     In response to questions from the ESOP participants about their
14         right to vote on a proposed sale of Rainbow, the Prior ESOP Committee
15         Defendants and GreatBanc failed to adequately disclose prior interpretation
16         of the terms of the Plan and failed to disclose that the Articles of
17         Incorporation required employee ownership.
18               c.     The Prior ESOP Committee Defendants, the New ESOP
19         Committee Defendants and GreatBanc failed to disclose the terms of the
20         Stock Purchase Agreement or provide any meaningful, understandable
21         summary of its terms.
22               d.     The Prior ESOP Committee Defendants, the New ESOP
23         Committee Defendants and GreatBanc failed to disclose that the terms of the
24         October 1, 2014 Transaction included agreements with Defendants Moffat
25         and Snow.
26               e.     The New ESOP Committee Defendants and GreatBanc failed to
27         adequately disclose and explain the terms and circumstances surrounding the
28         various payments and holdbacks so that the ESOP participants could

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 80
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 81 of 122 Page ID
                                       #:3613


 1         understand the benefits to which they may be entitled and the circumstances
 2         that may preclude them from obtaining benefits.
 3               f.        The New ESOP Committee Defendants misleadingly claimed
 4         in their October 17, 2014 letter that the stock had been sold for $17.66 per
 5         share – which would have resulted in a total net proceeds to the Rainbow
 6         ESOP based on 3,673,620 shares of $64,876,129,20 – when the total net
 7         proceeds received by the Plan, as disclosed in the 2014 Form 5500 on April
 8         16, 2016 was only $50,829,073, or $13.836 per share or was
 9         $48,815,131.29, or $13.288 per share as reported in the Form 5310 and by
10         the ESOP Committee on May 26, 2016. The New ESOP Committee
11         Defendants knew or was reckless in not knowing that there was no realistic
12         possibility that the ESOP participants would receive $17.66 per share for
13         their shares.
14               g.        The New ESOP Committee Defendants and GreatBanc have
15         failed to provide any explanation why Rainbow ESOP participants have
16         received total payments for their shares that amount to different prices per
17         share for their Rainbow stock.
18               h.        The New ESOP Committee Defendants and GreatBanc failed to
19         disclose to the ESOP participants why the Plan only received $48.8 million,
20         not the $64 million suggested by the October 17, 2014 letter or even the
21         $50.8 million disclosed on the 2014 Form 5500.
22               i.        The New ESOP Committee Defendants and GreatBanc failed to
23         disclose that the Articles of Incorporation of Rainbow Disposal required
24         employee ownership, directly or indirectly, and that amendment of the
25         Articles required shareholder approval and, therefore, participant voting.
26               j.        The ESOP Committee Defendants failed to disclose that the
27         Prior ESOP Committee Defendants had resigned, that there were New ESOP
28         Committee members, the names or contact information for any fiduciary

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 81
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 82 of 122 Page ID
                                       #:3614


 1         who could respond to questions from participants about their benefits so that
 2         the ESOP participants could understand the benefits to which they may be
 3         entitled, and the circumstances that may preclude them from obtaining
 4         benefits.
 5               k.        GreatBanc failed to identify a single person at or contact
 6         information for any person at GreatBanc who could respond to questions
 7         from participants about their benefits and so that the ESOP participants
 8         could understand the benefits to which they may be entitled and the
 9         circumstances that may preclude them from obtaining benefits.
10               l.        The New ESOP Committee Defendants and GreatBanc failed to
11         disclose to the ESOP Participants that the ESOP had been terminated on
12         October 1, 2014 and the Plan had been converted to a profit sharing plan.
13               m.        The New ESOP Committee Defendants failed to disclose that
14         the Plan Document had been amended on October 1, 2014 as part of the
15         terms of the Stock Purchase Agreement or provide a summary of the terms
16         of the changed terms until August 14, 2017. The New ESOP Committee
17         Defendants then misleadingly labeled the SPD distributed in August 2017 as
18         the October 2014 SPD to suggest that it had been furnished to ESOP
19         participants three years earlier.
20               n.        The New ESOP Committee Defendants failed to disclose to
21         ESOP participants until at least August 2017 (a) that the assets of the Plan
22         post-transaction were undiversified and (b) did not disclose until nearly three
23         years after the sale that the assets of the Plan post-transaction were earning
24         so little investment income that plan expenses were diminishing the amount
25         of principal.
26         256. To date, the ESOP participants have not provided sufficient
27 information to allow them to know where they stood with respect to the Plan,
28 including the benefits to which they would receive, how the Plan assets were

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 82
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 83 of 122 Page ID
                                       #:3615


 1 invested, what circumstances would preclude them from obtaining benefits or who
 2 the fiduciaries were, and have not been provided sufficient information to know
 3 whether they have received the correct amount of benefits, or how the assets of the
 4 Plan have been utilized
 5         257. Where a fiduciary has breached its duty to account to the participants
 6 and beneficiaries of the trust, the participants and beneficiaries (and in fact, “any
 7 person financially interested in the trust administration”) is entitled to bring a suit
 8 to compel the trustee and other fiduciaries of the Plan to provide such financial
 9 information.
10         258. To the extent that ERISA participants or beneficiaries are required to
11 be harmed to obtain such an accounting, Plaintiffs and the Class have been harmed
12 because they have been dissuaded from taking action to protect their rights and
13 benefits, they have been unable to ascertain whether they have received the correct
14 amount of benefits, they have been unable to determine whether the proceeds from
15 the sale have been properly distributed and/or whether the assets of the Plan as a
16 result of the sale have been misappropriated.
17                                      COUNT V
                      Prohibited Transactions in Violation of ERISA
18
                      § 406(b)(1) & (3), 29 U.S.C. § 1106(b)(1) & (3)
19                        Against Defendants Moffatt and Snow
20         259. Plaintiffs incorporate and re-allege by reference each of the foregoing
21 paragraphs as if fully set forth herein.
22         260. ERISA § 406(b)(1), 29 U.S.C. § 1106(b)(1) provides that “a fiduciary
23 with respect to a plan shall not deal with the assets of the plan in his own interest
24 or for his own account.”
25         261. ERISA § 406(b)(3), 29 U.S.C. § 1106(b)(3) provides that “a fiduciary
26 with respect to a plan shall not receive any consideration for his own personal
27 account from any party dealing with such plan in connection with a transaction
28 involving the assets of the plan.”

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 83
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 84 of 122 Page ID
                                       #:3616


 1         262. Defendant Moffat was a fiduciary of the Plan as a member of the
 2 ESOP Committee prior to October 1, 2014. Defendant Moffatt and Snow were
 3 fiduciaries of the Plan as members of the Board of Directors of Rainbow, which
 4 had oversight over the ESOP Committee and the Trustee, and because they acted
 5 on behalf of the Plan in negotiating the terms of the sale of Rainbow stock owned
 6 by the Plan.
 7         263. In its SEC Form 10-Q, but not in communications with participants of
 8 the Rainbow ESOP, Republic Services disclosed that as part of the October 1, 2014
 9 sale of Rainbow Disposal to Republic Services, Republic Services entered into
10 “agreements not to compete along with restrictive covenants, with key executives.”
11         264. As described in an October 1, 2014 Press Release, “[a]s part of the
12 transaction, the primary principals at Rainbow Disposal, Jerry Moffatt and Jeff
13 Snow, have joined Republic Services, and will now lead a newly created business
14 unit of the Company based at the Huntington Beach campus.”
15         265. Based on the information in the SEC Form 10-Q and the Press
16 Release, Defendants Moffatt and Snow, negotiated and entered into agreements as
17 part of the sale of Rainbow Disposal that ensured their continued employment or
18 payments after the sale of Rainbow Disposal to Republic Services.
19         266. By negotiating the terms of the sale of the assets of the Rainbow
20 ESOP to include agreements that provided benefits, including continued
21 employment for themselves, Defendants Moffatt and Snow dealt with the assets of
22 the Plan in their own interest in violation of ERISA § 406(b)(1).
23         267. As a party to or beneficiary of agreements that provided consideration
24 to themselves from Republic Services directly or indirectly through Rainbow
25 Disposal, Defendants Moffat and Snow received consideration for their own
26 account from a party dealing with the Rainbow ESOP in connection with a
27 transaction involving the assets of the Plan in violation of ERISA § 406(b)(3).
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 84
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 85 of 122 Page ID
                                       #:3617


 1                                     COUNT VI
 2                   Prohibited Transactions In Violation of ERISA
                        § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D)
 3                  Against Defendants GreatBanc, Moffatt and Snow
 4         268. Plaintiffs incorporate and re-allege by reference each of the foregoing
 5 paragraphs as if fully set forth herein.
 6         269. ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D) provides that “a
 7 fiduciary with respect to a plan shall not cause the plan to engage in a transaction,
 8 if he knows or should know that such transaction constitutes a direct or indirect . . .
 9 transfer to, or use by or for the benefit of, a party in interest, of any assets of the
10 plan and a party in interest.”
11         270. ERISA § 3(14)(A), 29 U.S.C. § 1002(14)(A) defines a “party in
12 interest” to include “any fiduciary . . . of such employee benefit plan” as well as
13 “an employer any of whose employees are covered by such plan.” As fiduciaries of
14 the ESOP in 2014 before the October 1, 2014 Transaction, Defendant Moffatt was
15 a party in interest pursuant to ERISA § 3(14) (A).
16         271. ERISA § 3(14)(H), 29 U.S.C. § 1002(14)(H) defines a “party in
17 interest” to include “an employee, officer, director (or an individual having powers
18 or responsibilities similar to those of officers or directors) of a person described in
19 subparagraph” (C), among other subparagraphs. Subparagraph (C) refers to ERISA
20 § 3(14)(C), 29 U.S.C. § 1002(C), which defines a party in interest to include “an
21 employer any of whose employees are covered by such plan.” Rainbow Disposal
22 was a party in interest pursuant ERISA § 3(14)(C). As officers and directors of
23 Rainbow, Defendants Moffat and Snow were parties in interest pursuant to ERISA
24 § 3(14)(H).
25         272. In its SEC Form 10-Q and SEC Form 10-K, but not in
26 communications with participants of the Rainbow ESOP, Republic Services
27 disclosed that as part of the October 1, 2014 sale of Rainbow Disposal to Republic
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 85
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 86 of 122 Page ID
                                       #:3618


 1 Services, Republic Services entered into “agreements not to compete along with
 2 restrictive covenants, with key executives.”
 3         273. As described in an October 1, 2014 Press Release, “[a]s part of the
 4 transaction, the primary principals at Rainbow Disposal, Jerry Moffatt and Jeff
 5 Snow, have joined Republic Services, and will now lead a newly created business
 6 unit of the Company based at the Huntington Beach campus.”
 7         274. Based on the information in the SEC Form 10-Q, Form 10-K and the
 8 Press Release, Defendants Moffatt and Snow, negotiated and entered into
 9 agreements as part of the sale of Rainbow Disposal that ensured their continued
10 employment or payments after sale of Rainbow Disposal to Republic Services.
11         275. Any difference between what Republic Services paid or would have
12 paid or what was received by Rainbow ESOP participants, that would have
13 increased the amount that the funds received by the Rainbow ESOP participants
14 from the sale of the assets of the Plan if Defendants Moffat and Snow not received
15 the benefits of these agreements that ensure their continued employment
16 constitutes a direct or indirect transfer to, use by or for the benefit of a party
17 interest of the assets of the Rainbow ESOP and two parties in interest, Defendants
18 Moffat and Snow, within the meaning of ERISA § 406(a)(1)(D), 29 U.S.C. §
19 1106(a)(1)(D).
20         276. As the language of Amendment No. 4 purportedly modified Section
21 5(d) of the Plan Document to provide the Trustee with the discretionary authority
22 to sell the shares of Rainbow held by the Rainbow ESOP, Defendant GreatBanc
23 knew or should have known as of October 1, 2014 that (a) Moffatt and Snow met
24 the definition of a party-in-interest with respect to the Plan, (b) the October 1, 2014
25 Transaction involved the use of Plan assets, (c) these agreements, which were part
26 of the October 1, 2014 Transaction, benefited Moffatt and Snow and (d) GreatBanc
27 was a fiduciary who caused the Rainbow ESOP to engage in the October 1, 2014
28 Transaction. By causing the Rainbow ESOP to engage in a transaction which

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 86
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 87 of 122 Page ID
                                       #:3619


 1 included such agreements, Defendant GreatBanc caused the plan to engage in a
 2 prohibited transaction in violation of ERISA § 406(a)(1)(D), 29 U.S.C. §
 3 1106(a)(1)(D).
 4         277. By negotiating the terms of the sale of the assets of the Rainbow
 5 ESOP to include agreements that provided benefits at time when the Committee
 6 had discretionary authority to act before the purported enactment of Amendment
 7 No. 4 (by providing direction to GreatBanc), Defendant Moffat also caused the
 8 plan to engage in a prohibited transaction in violation of ERISA § 406(a)(1)(D), 29
 9 U.S.C. § 1106(a)(1)(D).
10         278. As parties in interest, Defendants Moffat and Snow are liable for the
11 violations of ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D) pursuant to ERISA
12 § 502(a)(3), 29 U.S.C. § 1132(a)(3).
13                                     COUNT VII
                      Prohibited Transactions in Violation of ERISA
14
                      § 406(b)(1) & (3), 29 U.S.C. § 1106(b)(1) & (3)
15                              Against Defendant Range
16         279. Plaintiffs incorporate and re-allege by reference each of the foregoing
17 paragraphs as if fully set forth herein.
18         280. ERISA § 406(b)(1), 29 U.S.C. § 1106(b)(1) provides that “a fiduciary
19 with respect to a plan shall not deal with the assets of the plan in his own interest
20 or for his own account.”
21         281. ERISA § 406(b)(3), 29 U.S.C. § 1106(b)(3) provides that “a fiduciary
22 with respect to a plan shall not receive any consideration for his own personal
23 account from any party dealing with such plan in connection with a transaction
24 involving the assets of the plan.”
25         282. Defendant Range was a fiduciary of the Plan as a member of the
26 Board of Directors of Rainbow, which had oversight over the ESOP Committee
27 and the Trustee and because he acted on behalf of the Plan in negotiating the terms
28 of the sale of Rainbow stock owned by the Plan.

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 87
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 88 of 122 Page ID
                                       #:3620


 1         283. In an announcement dated January 8, 2015, which appears on its
 2 website at https://www.stoutadvisory.com/news/srr-served-exclusive-financial-
 3 advisor-rainbow-environmental-services, Gregory Range’s firm, Stout, announced
 4 that “Stout served as exclusive financial advisor to Rainbow in connection with the
 5 sale of the company” and that “Gregory Range, Managing Director and head of
 6 Stout’s Los Angeles office,” along with Jeffrey Shippy, Director, “led the
 7 execution of the transaction.” This information was not disclosed directly to the
 8 ESOP Participants.
 9         284. Stout markets itself as a “middle market investment banking firm” and
10 charges clients for its financial advisory and investment banking services. Based
11 on Stout’s business of charging clients for its financial services, Stout charged and
12 was paid for its services in connection with the October 1, 2014 Transaction.
13         285. As the Managing Director and Founder of Stout’s Los Angeles Office,
14 Defendant Range received consideration connected with the payment of those
15 services, and as a result, Defendant Range dealt with the assets of the Plan in his
16 own interest in violation of ERISA § 406(b)(1), 29 U.S.C. § 1106(b)(1) and
17 received consideration for his own account from a party dealing with the Rainbow
18 ESOP in connection with a transaction involving the assets of the Plan in violation
19 of ERISA § 406(b)(3), 29 U.S.C. § 1106(b)(3).
20                                  COUNT VIII
21    Breach of Fiduciary Duty Pursuant to ERISA § 404(a)(1)(A) & (B), 29 U.S.C.
             § 1104(a)(1)(A)&(B) For Failure to Manage a Chose in Action
22             Against Prior ESOP Committee Defendants & GreatBanc
23         286. Plaintiffs incorporate and re-allege by reference each of the foregoing
24 paragraphs as if fully set forth herein.
25         287. ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires that a plan
26 fiduciary discharge his or her duties with respect to a plan solely in the interest of
27 the participants and beneficiaries and (A) for the exclusive purpose of (i) providing
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 88
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 89 of 122 Page ID
                                       #:3621


 1 benefits to participants and their beneficiaries; and …. (B) with “care, skill,
 2 prudence, and diligence.”
 3         288. Pursuant to Paragraph A of the Trust Agreement, GreatBanc was
 4 required to hold all assets of the Plan in Trust. Pursuant to Paragraph C of the Trust
 5 Agreement, GreatBanc’s authority and power included the following:
 6                (8)   “sue, defend, compromise, arbitrate or settle any suit or legal
 7                proceeding or any claim due it on which it may be liable;”
 8                (10) “employ agents, legal counsel, independent appraisers,
 9                actuaries, accountants or other persons … for such purposes as the
10                Trustee considers desirable; and”
11                (11) “perform all acts which the Trustee shall deem necessary or
12                appropriate and exercise all powers and authority under this
13                Agreement.”
14         289. Pursuant to Section 17(c) of the Plan Document, the ESOP Committee
15 also had “all powers necessary to enable it to administer the Plan and Trust
16 Agreement in accordance with their provisions, including without limitation the
17 following:”
18                (6)   engaging any administrative, legal, accounting, clerical or other
19                services that it may deem appropriate; and
20                (9)   reviewing the performance of the Trustee with respect to the
21                Trustee’s administrative duties, responsibilities and obligations under
22                the Plan and Trust Agreement.
23         290. Among the assets of an employee benefit plan under ERISA is a
24 “chose in action” – the right to bring an action to recover a debt, money or a thing
25 – including to institute a lawsuit for a breach of fiduciary duties or other violations.
26         291. ERISA fiduciaries are prohibited from engaging in transactions under
27 ERISA § 406(a) or 406(b) unless there is an exception or an exemption. In a 100%
28 ESOP owned company, a misuse of company assets arises to a misuse of Plan

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 89
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 90 of 122 Page ID
                                       #:3622


 1 assets because the Plan’s value is directly related to the company’s value such that
 2 a misuse in company funds negatively affects the company’s value and in turn the
 3 ESOP’s value. As a result, one of the assets of the Plan was a claim against Moffat
 4 and Shuman for engaging in prohibited transactions and associated breaches of
 5 fiduciary duty by engaging in the transactions such as Southeastern Renewables
 6 and West Florida Recycling for their own benefit.
 7         292. Additionally, the California Corporate Code voids self-dealing
 8 transactions and, under California corporate law, makes it a violation of the
 9 fiduciary duty of officers or directors to give away or appropriate to themselves
10 corporate assets, including corporate opportunities. As a result, one of the assets of
11 the Plan, as the sole shareholder, was a claim against Moffat and Shuman for
12 engaging in breaches of their corporate fiduciary duty by engaging in the
13 transactions such as Southeastern Renewables and West Florida Recycling for their
14 own benefit.
15         293. Moffatt and Shuman breached their corporate fiduciary duties and
16 violated ERISA by utilizing the assets of Rainbow Disposal to invest in
17 Southeastern Renewables and West Florida Recycling and arranging for
18 themselves to have a personal ownership interest in transactions in which their
19 only contribution for ownership interest was to contribute the expertise and skills
20 for which Rainbow Disposal was already compensating them. Without the prospect
21 for personal enrichment from Southeastern Renewables and West Florida
22 Recycling, Moffat and Shuman would not have caused Rainbow Disposal to invest
23 in these companies. As a result of the investments in Southeastern Renewables and
24 West Florida Recycling, Rainbow Disposal incurred significant losses.
25         294. As explained in Note 2 to Rainbow ESOP’s June 30, 2013 Financial
26 Statement attached to the Form 5500, “[s]ignificant changes in the Company’s
27 operating results will impact the value of the common stock and, accordingly, the
28 Plan is subject to the same risks as the Company’s operations and related

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 90
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 91 of 122 Page ID
                                       #:3623


 1 concentrations. . . A reduction in the Company’s cash flow . . . impact[s] the ability
 2 of the Company to provide cash to the Plan for the redemption of stock from
 3 participants.”
 4         295. The value of Rainbow stock decreased by 35 percent between 2011
 5 and 2012 and then an additional 10 percent from 2012 to 2013. This decline
 6 coincided with and was primarily caused by Rainbow Disposal’s investment in
 7 non-core businesses such as West Florida Recycling and Southeastern Renewables.
 8         296. Defendant Moffat was aware of these self-dealing transactions
 9 because he was a party to them. Any other Prior ESOP Committee Defendants and
10 GreatBanc should have been aware of these self-dealing transactions because
11 information about these transactions were available through a investigation of
12 publicly available records (such as those obtained by Plaintiff’s counsel) and were
13 the cause of Rainbow Disposal’s financial difficulties and restrictions placed on
14 Rainbow Disposal by its lenders. Any prudent and loyal investigation conducted
15 prior to the date of the October 1, 2014 Transaction would have revealed these
16 self-dealing transactions. Likewise, any due diligence investigation conducted by
17 Republic Services would have revealed these self-dealing transactions.
18         297. As fiduciaries of the Rainbow ESOP, the ESOP Committee and the
19 Trustee had the ability to bring actions on behalf of the Plan pursuant to ERISA §
20 502(a)(2) and ERISA § 502(a)(3) including in its capacity as shareholder against
21 self-dealing corporate officers and directors.
22         298. As the sole shareholder of Rainbow, the ESOP through its fiduciaries
23 could have taken action or exercised its authority to remove and replace the self-
24 dealing Board members, the entire Board or require the Board to take action on
25 behalf of Rainbow Disposal to pursue any claims under California corporate law.
26         299. Neither the Prior ESOP Committee Defendants nor GreatBanc took
27 any action, including any legal action or exercise another authority under the Plan
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 91
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 92 of 122 Page ID
                                       #:3624


 1 Document or the Trust Agreement with respect to these claims and properly
 2 manage this chose in action.
 3         300. Had either the Prior ESOP Committee Defendants or GreatBanc filed
 4 an action or properly raised these claims prior to the October 1, 2014 sale, under
 5 California law, claims of self-dealing and breaches of fiduciary duty must be
 6 considered by an appraiser in considering the fair value of a shareholder’s stock.
 7 By either pursuing these claims or raising them so they would have required to be
 8 considered by an appraiser in considering the fair value of stock of Rainbow
 9 Disposal, it would have increased the value of Rainbow Disposal or the price in the
10 sale.
11         301. By failing to take action or properly manage this chose in action, the
12 Prior ESOP Committee Defendants and Defendant GreatBanc violated ERISA §§
13 404(a)(1)(A), (B), and (D), 29 U.S.C. §§ 1104(a)(1)(A), (B) and (D). As a result of
14 the breaches, the Plan suffered a loss and the ESOP participants who are members
15 of the Class correspondingly suffered losses to their particular accounts.
16                                     COUNT IX
17    Failure to Provide Documents Upon Request Pursuant to ERISA § 104(b)(4),
       29 U.S.C. § 1024(b)(4) & ERISA § 404(a)(1)(A), 29 U.S.C. § 1104(a)(1)(A)
18    Against the Post-Transaction Plan Administrator of the Rainbow ESOP and
19                   ERISA § 404(a)(1)(A) 29 U.S.C. § 1104(a)(1)(A)
                     Against the New ESOP Committee Defendants
20                     By Plaintiffs Ortega and Maritza Quintero.
21         302. Plaintiffs incorporate and re-allege by reference each of the foregoing
22 paragraphs as if fully set forth herein.
23         303. ERISA § 104(b)(4), 29 U.SC. § 1024(b)(4), provides that the
24 administrator of an employee benefit plan “shall, upon written request of any
25 participant or beneficiary, furnish a copy” of certain enumerated documents as well
26 as “other instruments under which the plan is established or operated” to the
27 requesting participant or beneficiary within 30 days of the Request.
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 92
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 93 of 122 Page ID
                                       #:3625


 1         304. In the Ninth Circuit, the documents that a plan administrator must
 2 provide pursuant to ERISA § 104(b)(4) are those that allow the participant to
 3 “know[ ] exactly where he stands with respect to the plan—what benefits he may
 4 be entitled to, what circumstances may preclude him from obtaining benefits, what
 5 procedures he must follow to obtain benefits, and who are the persons to whom the
 6 management and investment of his plan funds have been entrusted.”
 7         305. The Ninth Circuit has also recognized that a fiduciary’s duty under
 8 ERISA § 404(a)(1)(A) to disclose is not limited to those specified in the statute,
 9 but extends to additional disclosures to the extent that they relate to the provision
10 of benefits or the defrayment of expenses.
11         306. Plaintiff Chris Ortega sent a letter to the Rainbow ESOP Plan
12 Administrator requesting that the Plan provide specified documents pursuant to
13 ERISA §§ 104(b) and 404(a)(1)(A), 29 U.S.C. §§ 1024(b) and 1104(a)(1)(A), on
14 November 6, 2014. The only response to Mr. Ortega’s November 6, 2014 letter
15 was from Jon Black on behalf of the New ESOP Committee. The New ESOP
16 Committee (or its members) were either the Plan Administrator or falsely
17 represented themselves to be the Plan Administrator. To the extent that the New
18 ESOP Committee was not the Plan Administrator, the Plan Administrator never
19 responded.
20         307. The Plan Administrator did not provide all of the documents requested
21 pursuant to Mr. Ortega’s November 6, 2014 letter within 30 days as required by
22 ERISA §§ 104(b) and 404(a)(1)(A), 29 U.S.C. §§ 1024(b) and 1104(a)(1)(A),
23         308. On January 3, 2017, Maritza Quintero sent a letter to the Rainbow
24 ESOP Plan Administrator requesting that the Plan provide a copy of the settlement
25 agreement between the Rainbow Trustee and Republic Services pursuant to ERISA
26 §§ 104(b) and 404(a)(1)(A), 29 U.S.C. §§ 1024(b) and 1104(a)(1)(A). As the
27 amount of benefits that participants and beneficiaries is entitled to receive is
28 dependent on the amount released from the Escrow account, which is based on the

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 93
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 94 of 122 Page ID
                                       #:3626


 1 Settlement Agreement, the Settlement Agreement is a contract or other instrument
 2 under which the plan is operated” and required to be disclosed pursuant to ERISA
 3 §§ 104(b) and 404(a)(1)(A), 29 U.S.C. §§ 1024(b) and 1104(a)(1)(A).
 4         309. The only response to Ms. Quintero’s January 3, 2017 letter was from
 5 Jon Black on behalf of the New ESOP Committee. The New ESOP Committee (or
 6 its members) were either the Plan Administrator or falsely represented themselves
 7 to be the Plan Administrator. To the extent that the New ESOP Committee was not
 8 the Plan Administrator, the Plan Administrator never responded.
 9         310. The Plan Administrator failed to produce the document(s) requested
10 pursuant to Ms. Quintero’s January 3, 2017 letter within 30 days as required by
11 ERISA §§ 104(b) and 404(a)(1)(A), 29 U.S.C. §§ 1024(b) and 1104(a)(1)(A). The
12 Plan Administrator also failed to produce the document(s) requested pursuant to
13 Ms. Quintero’s January 3, 2017 letter within 30 days after she provided them with
14 documentation proving that she was a beneficiary under the Plan.
15         311. On January 5, 2017, Chris Ortega sent a letter to the Rainbow ESOP
16 Plan Administrator requesting that the Plan provide a copy of the settlement
17 agreement between the Rainbow Trustee and Republic Services pursuant to ERISA
18 §§ 104(b) and 404(a)(1)(A), 29 U.S.C. §§ 1024(b) and 1104(a)(1)(A). As the
19 amount of benefits that participants and beneficiaries is entitled to receive is
20 dependent on the amount released from the Escrow account, which is based on the
21 settlement agreement, the settlement agreement is a “contract or other instrument
22 under which the plan is operated” and required to be disclosed pursuant to ERISA
23 §§ 104(b) and 404(a)(1)(A), 29 U.S.C. §§ 1024(b) and 1104(a)(1)(A).
24         312. The only response to Mr. Ortega’s January 5, 2017 letter was from
25 Jon Black on behalf of the New ESOP Committee. The New ESOP Committee (or
26 its members) were either the Plan Administrator or falsely represented themselves
27 to be the Plan Administrator. To the extent that the New ESOP Committee was not
28 the Plan Administrator, the Plan Administrator never responded.

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 94
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 95 of 122 Page ID
                                       #:3627


 1         313. The Plan Administrator failed to produce the document(s) requested
 2 pursuant to Mr. Ortega’s January 5, 2017 letter within 30 days as required by
 3 ERISA §§ 104(b) and 404(a)(1)(A), 29 U.S.C. §§ 1024(b) and 1104(a)(1)(A).
 4         314. Alternatively, to the extent that the New ESOP Committee was not the
 5 Plan Administrator of the Rainbow ESOP under the terms of the Plan on and after
 6 October 1, 2014, the New ESOP Committee Defendants and/or Jon Black on
 7 behalf of the ESOP Committee falsely represented or mistakenly believed that the
 8 ESOP Committee was the Plan Administrator and Plaintiffs Ortega and Quintero
 9 relied on those representations in the SPD, the Form 5500s and the letters from Jon
10 Black in seeking production of documents.
11         315. Pursuant to ERISA § 502(a)(1)(A) a participant may sue for the relief
12 provided in ERISA § 502(c). Pursuant to ERISA § 502(c), 29 U.S.C. § 1132(c),
13 “[a]ny administrator . . . who fails or refuses to comply with a request for any
14 information which such administrator is required by [ERISA] to furnish” by
15 mailing the requested material to “the requesting participant . . . within 30 days
16 after such request” may be liable for up to $110 per day in civil penalties. As a
17 result of the failure to produce the requested documents, the Post-Transaction Plan
18 Administrator is liable for the penalties available under ERISA § 502(c).
19         316. Regardless of whether the New ESOP Committee Defendants (or
20 some subset of those Defendants) are determined to be the Plan Administrator
21 under the terms of the Plan (or the reformed terms of the Plan), the New ESOP
22 Committee Defendants and/or Jon Black breached their fiduciary duties to
23 Plaintiffs Ortega and Quintero pursuant to ERISA § 404(a)(1)(A), 29 U.S.C. §
24 1104(a)(1)(A) and should be liable via surcharge to the equivalent of the penalty
25 under ERISA § 502(c).
26
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 95
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 96 of 122 Page ID
                                       #:3628


 1                                      COUNT X
 2      Breach of Fiduciary Duty Under ERISA § 404(a)(1)(A), (B), (C) & (D), 29
       U.S.C. § 1104(a)(1) For Failing to Properly Invest Plan Assets After October
 3        1, 2014 Against the New ESOP Committee Defendants and GreatBanc
 4         317. ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires that a plan
 5 fiduciary discharge his or her duties with respect to a plan solely in the interest of
 6 the participants and beneficiaries and (A) for the exclusive purpose of (i) providing
 7 benefits to participants and their beneficiaries; and (B) with “care, skill, prudence,
 8 and diligence,” and (C) by diversifying the investments of the plan so as to
 9 minimize the risk of large losses, unless under the circumstances it is clearly
10 prudent not to do so; and (D) to act in accordance with the documents and
11 instruments governing the plan insofar as those documents and instruments are
12 consistent with ERISA.
13         318. Section 5(a) of the Plan Document (including after October 1, 2014)
14 provides that the “Trustee shall invest any Trust Assets that are not invested in
15 Company Stock in such prudent investments as the Committee deems to be
16 desirable for the Trust, or the Trust Assets may be held temporarily in cash.”
17         319. Section B(2) of the Trust Agreement (including after October 1, 2014)
18 permitted the Trustee to invest Trust Assets in bank deposit accounts, in “other
19 securities or investment funds desirable for the Trust,” and in other investment
20 funds, but only allowed Trust Assets to “be held temporarily in cash.” Prior to
21 October 1, 2014, Section B(2) required the Trustee to make such investments “as
22 directed by the [ESOP] Committee. Paragraph A of Amendment No. 3 of the Trust
23 Agreement eliminated only “the Committee direction and responsibility portions of
24 paragraphs B(2) and (3).” As a result of Amendment No. 3 of the Trust Agreement,
25 GreatBanc had discretionary responsibility with respect to the assets of the Trust
26 on and after October 1, 2014.
27         320. According to the 2014 Form 5500 filed with the Department of Labor
28 dated April 18, 2016 and the 2015 Form 5500 filed with the Department of Labor

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 96
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 97 of 122 Page ID
                                       #:3629


 1 dated April 17, 2017, all of the Plan’s assets, approximately $14.9 million, was
 2 invested entirely in short-term treasury obligations since the sale. Investment in
 3 short-term treasure obligations are commonly referred to as “cash or cash
 4 equivalents.” E.g., https://www.investopedia.com/terms/c/cashequivalents.asp;
 5 https://www.accountingcoach.com/blog/item-in-cash-and-cash-equivalents.
 6         321. By definition, investment of 100% of the Plan assets in a single type
 7 of asset, even in cash-equivalents such as treasury obligations, is undiversified.
 8         322. Based on the October 17, 2014 letter from the New ESOP Committee
 9 that was sent to all ESOP participants, the Committee estimated that these funds
10 would not be distributed for at least 12 to 18 months. By contrast, the New ESOP
11 Committee Defendants told their financial advisor at the October 3, 2014 meeting
12 that the assets would be distributed in six to nine months.
13         323. A letter from GreatBanc Trust Company received by participants in
14 late November 2016 acknowledged that it had originally estimated final payment
15 on October 1, 2017.
16         324. Based on the estimated payment dates, both GreatBanc and the New
17 ESOP Committee Defendants were aware that there was no need for all of these
18 funds to be invested in short term investments. To the extent that GreatBanc or the
19 New ESOP Committee believed that the Plan Assets should be invested in liquid
20 investments, numerous other liquid, prudently management investments would
21 have served that goal.
22         325. The process by which the ESOP Committee made this determination
23 consisted of a single meeting in which the ESOP Committee asked a single
24 investment consultant whether investing in treasury obligations was “appropriate”
25 given “the intent” and a time period of “six to ninth months.” There is no
26 indication of how the investment consultant or the ESOP Committee evaluated
27 “appropriateness.” Neither the consultant nor the ESOP Committee appeared to
28 consult the written instrument of the Plan or the Trust Agreement to determine if

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 97
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 98 of 122 Page ID
                                       #:3630


 1 this investment strategy was consistent with those documents. No lawyer attended
 2 the October 3, 2014 meeting where this issue was decided, and the ESOP
 3 Committee did not appear to consult any lawyer or anyone else to determine if this
 4 investment strategy would be consistent with the Plan or the ESOP Committee’s
 5 fiduciary duties under ERISA.
 6         326. Based on GreatBanc’s assertion that it was a directed trustee and that
 7 it was simply entitled to follow the direction of the ESOP Committee, GreatBanc
 8 simply followed the directions of the ESOP Committee. Had GreatBanc reviewed
 9 the amended Trust Agreement, GreatBanc would have discovered that it was no
10 longer a directed trustee with respect to the investment of these assets under the
11 Trust Agreement and, therefore, it could not properly follow the direction of the
12 ESOP Committee without conducting its own evaluation of the investment.
13         327. No prudent or loyal fiduciary would have invested 100% of the assets
14 of the Plan in short term treasury obligations over 12 to 18 months (or even over 6
15 to 9 months) or longer. As this period of time was not temporary, nor was the
16 expected period of time temporary, investing 100% of the Plan’s assets in short
17 term treasury obligations also was inconsistent with the terms of the Plan.
18         328. Had either the ESOP Committee or GreatBanc reviewed the Plan
19 Document or the Trust Agreement, they would have determined that the Plan did
20 not permit investment in cash-equivalents for more than a temporary period. Had
21 the ESOP Committee Defendants or GreatBanc engaged in a prudent investigation
22 of its fiduciary duties, it would have realized that ERISA did not permit an ERISA-
23 covered plan to be invested 100% in a single asset.
24         329. Even if the New ESOP Committee Defendants or GreatBanc had
25 reasonably concluded that 6 months was a temporary period within the meaning of
26 the Plan and a 100% investment in cash was prudent for that period of time, once
27 the six month time period had been exceeded, a loyal and prudent fiduciary would
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 98
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 99 of 122 Page ID
                                       #:3631


 1 have re-evaluated the investment as the investment time period had exceeded
 2 initial expectations and the circumstances had changed.
 3         330. To the extent that Section 5(a) of the Plan after October 1, 2014 is
 4 construed to expressly provide that the Trustee is subject to the direction of the
 5 Committee and does not have discretion to invest the Plan assets without direction,
 6 GreatBanc knew or should have known that the Committee’s direction to invest
 7 100% of the assets in a single investment was inconsistent with the terms of the
 8 Plan and the Trust, which allowed investments in cash only temporarily and was
 9 also contrary to ERISA, including ERISA § 404(a)(1)(A), (B) and (C), 29 U.S.C. §
10 1104(a)(1)(A), (B) and (C).
11         331. To the extent that the language of Section 5(d) as amended by
12 Amendment No. 5 was construed to suggest that the Plan’s assets should not be
13 diversified, a prudent fiduciary would have disregarded that instruction in favor of
14 diversification as the Supreme Court had expressly held on June 25, 2014 in Fifth
15 Third Bancorp v. Dudenhoeffer, 134 S. Ct 2459 (2014) that ERISA § 404(a)(1)(D),
16 29 U.S.C. § 1104(a)(1)(D) “makes clear that the duty of prudence trumps the
17 instructions of a plan document,” even an instruction in the written instrument to
18 invest exclusively in a particular investment.
19         332. If merely 60% of these Plan assets (i.e. $9 million) had been invested
20 in an S&P 500 index fund between October 1, 2014 and July 7, 2017, those assets
21 would have returned 32.11% or $2.89 million dollars (calculations performed
22 using https://dqydj.com/sp-500-return-calculator/). If the other 40% of these Plan
23 assets were investment in AAA corporate bonds, those assets would have returned
24 12.138% or $728,280 (calculations performed using https://dqydj.com/investment-
25 grade-corporate-bond-total-return-calculator-aaa-aa-a/). A prudent, but very
26 conservative alternative investment of these Plan assets would have yielded at least
27 $3.618 million. By contrast, the Plan only earned $17,149 in interest from July 1,
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 99
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 100 of 122 Page ID
                                        #:3632


 1 2015 through June 30, 2016 and $18,723 in interest from July 1, 2016 through June
 2 30, 2017.
 3          333. By failing to prudently invest and diversify the assets of the Plan after
 4 October 1, 2014, the New Committee Defendants and GreatBanc breached their
 5 fiduciary duties under ERISA § 404(a)(1)(A), (B), (C) and (D), 29 U.S.C.
 6 § 1104(a)(1)(A), (B), (C) and (D).
 7                                    COUNT XI
 8                       Breach of Duty to Monitor Pursuant to
                ERISA § 404(a)(1)(A) & (B), 29 U.S.C. § 1104(a)(1)(A) & (B)
 9
            334. Plaintiffs incorporate and re-allege by reference each of the foregoing
10
      paragraphs as if fully set forth herein.
11
            335. Pursuant to Section 17(c)(9) of the Plan Document, the ESOP
12
      Committee had the authority and responsibility to “review[] the performance of the
13
      Trustee with respect to the Trustees’ administrative duties, responsibilities and
14
      obligations under the Plan and Trust Agreement.” Pursuant to that authority, the
15
      ESOP Committee had a duty to monitor the Trustee’s conduct and to take
16
      appropriate action if those fiduciaries were not adequately protecting the interests
17
      of the ESOP participants.
18
            336. Pursuant to Section 2 of the Plan Document, the Board of Directors of
19
      Rainbow appointed the Trustee and the ESOP Committee. Pursuant to that
20
      authority, the Rainbow Board had a duty to monitor the Trustee’s conduct and the
21
      ESOP Committee members’ conduct, and to take appropriate action if those
22
      fiduciaries were not adequately protecting the interests of the ESOP participants,
23
      including removing the fiduciaries and/or correcting any breaches.
24
25
26
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 100
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 101 of 122 Page ID
                                        #:3633


 1          A.      Against the Prior ESOP Committee Defendants and the Prior
 2                  Director Defendants
 3          337. The Prior Committee Defendants and the Prior Board of Directors
 4 (Moffatt, Snow and Range) knew or in the exercise of reasonable diligence should
 5 have known that GreatBanc as Trustee had
 6                  a.   breached its fiduciary duties as set forth in Count I, including
 7          because each of the Prior ESOP Committee Defendants and Prior Director
 8          Defendants (i) had knowledge of the terms of the sale and/or participated in
 9          negotiating the terms of the sale, (ii) had access to the valuation as of June
10          30, 2014, had access to updated financial information, would have known
11          that a valuation on June 30, 2014 would not have reflected the price on
12          October 1, 2014, was not performed for purposes of a transaction and thus
13          could not be relied upon, (iii) had a fiduciary obligation to be familiar with
14          the terms of the plan and to ensure that the sale conformed with the terms of
15          the Plan and that the sale did not conform with the terms of the Plan, and (iv)
16          knew that the October 1, 2014 sale price did not reflect even the price per
17          share in the June 30, 2014 valuation (assuming that valuation could have
18          been relied upon to engage in the sale);
19                  b.   failed to determine whether the sale was consistent with the
20          terms of the Plan and the Articles of Incorporation as set forth in Count II
21          and/or the SPD as set forth in Counts II and III including because each of the
22          Prior ESOP Committee Defendants and Prior Director Defendants had
23          access to the terms of the Plan and the corporate documents and knew that
24          the terms of the Plan and the Articles of Incorporation were not complied
25          with;
26                  c.   failed to make proper disclosures as set forth in Count IV
27          because each of the Prior ESOP Committee Defendants and Prior Director
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 101
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 102 of 122 Page ID
                                        #:3634


 1          Defendants either knew of or through a proper review would have
 2          discovered these improper disclosures;
 3                d.     caused or permitted the Plan to engage in prohibited
 4          transactions as set forth in Count VI, and also knew that Defendants Moffatt,
 5          Snow, and Range had engaged in prohibited transactions in connection with
 6          the October 1, 2014 Transaction but GreatBanc nonetheless closed the
 7          October 1, 2014 Transaction and GreatBanc took no steps to protect the plan
 8          participants or otherwise remedy the violations;
 9                e.    failed to properly manage a chose in action as set forth in Count
10          VIII because each of the Prior ESOP Committee Defendants and Prior
11          Director Defendants either knew of or through a proper review would have
12          discovered their improper disclosures.
13          338. Despite knowing of the facts about these breaches by GreatBanc, the
14 Prior ESOP Committee Defendants and Prior Director Defendants took no steps to
15 protect the ESOP participants from these breaches, including but not limited to
16 stopping or delaying the October 1, 2014 Transaction, removing GreatBanc as
17 Trustee and/or remedying these breaches.
18          339. By failing to properly monitor and/or take appropriate action against
19 the Trustee, the Prior ESOP Committee Defendants and Prior Director Defendants
20 (Moffatt, Snow and Range) breached their fiduciary duties under ERISA §
21 404(a)(1)(A) & (B), 29 U.S.C. § 1104(a)(1)(A) &(B).
22          340. The Prior Director Defendants (Moffatt, Snow and Range) knew or in
23 the exercise of reasonable diligence should have known that the Prior ESOP
24 Committee Defendants had
25                a.    breached their fiduciary duties as set forth in Count I in
26          ensuring that the ESOP received adequate consideration in the sale for the
27          same reasons as set forth above with respect to GreatBanc;
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 102
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 103 of 122 Page ID
                                        #:3635


 1                b.     failed to determine whether the sale was consistent with the
 2          terms of the Plan and the Articles of Incorporation as set forth in Count II
 3          and/or the SPD as set forth in Counts II and III because each of the members
 4          of the Prior Board of Directors had access to the terms of the Plan and the
 5          corporate documents and knew that the terms of the Plan and the Articles of
 6          Incorporation were not complied with;
 7                c.     as the Plan Administrator or on behalf of the Plan
 8          Administrator, failed to properly disclose the terms of the Plan consistent
 9          with ERISA § 102, 29 U.S.C. § 1022 or enforce the terms of the Plan
10          consistent with the way that they had been disclosed in the SPD as set forth
11          in Count III, because each of the members of the Prior Board of Directors
12          had access to the SPD and the Form 5500 and should have known that a
13          number of the participants had expressed the view that they were entitled to
14          a vote;
15                d.     failed to make proper disclosures as set forth in Count IV
16          because each of the members of the Prior Board of Directors either knew of
17          or through a proper review would have discovered these disclosures;
18                e.     engaged in prohibited transactions as set forth in Counts V and
19          VI because each of the members of the Prior Board of Directors either
20          engaged in these prohibited transactions or through a proper review would
21          have discovered these prohibited transactions;
22                f.     knew that GreatBanc was aware of the prohibited transactions
23          by them (Defendants Moffatt, Snow, and Range) in connection with the
24          October 1, 2014 Transaction but GreatBanc nonetheless closed the 2014
25          Transaction and took no steps to protect the plan participants or otherwise
26          remedy the violations;
27                g.     failed to properly manage a chose in action as set forth in Count
28          VIII because the members of the Prior Board of Directors either engaged in

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 103
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 104 of 122 Page ID
                                        #:3636


 1          these prohibited transactions (e.g. Moffatt) or through a proper review would
 2          have discovered these prohibited transactions (e.g. Snow and Range).
 3          341. Despite knowing of the facts about these breaches by the Prior ESOP
 4 Committee Defendants, the Prior Director Defendants took no steps to protect the
 5 ESOP participants from these breaches, including but not limited to stopping or
 6 delaying the October 1, 2014 Transaction, removing the ESOP Committee as
 7 fiduciaries and/or remedying these breaches.
 8          342. By failing to properly monitor and/or take appropriate action against
 9 the Prior ESOP Committee Defendants, the Prior Director Defendants (Moffatt,
10 Snow and Range) breached their fiduciary duties under ERISA § 404(a)(1)(A) &
11 (B), 29 U.S.C. § 1104(a)(1)(A) &(B).
12          B.    Against the New ESOP Committee Defendants
13          343. The New Committee Defendants knew or in the exercise of
14 reasonable diligence if they had properly reviewed the actions of GreatBanc,
15 should have known that GreatBanc as Trustee had
16                a.      failed to make proper disclosures on or after October 1, 2014 as
17          set forth in Count IV because each of the members of the New ESOP
18          Committee or the New Board of Directors either knew of or through a
19          proper review would have discovered these improper disclosures by simply
20          obtaining the disclosures and should have determined that they were
21          inadequate;
22                b.      failed to properly manage a chose in action on or after October
23          1, 2014 as set forth in Count VIII because each of the members of the New
24          ESOP Committee or the New Board of Directors either knew of or through a
25          proper review would have discovered that Great Banc could have sued the
26          Prior ESOP Committee Defendants and Prior Director Defendants for breach
27          of their ERISA fiduciary duties and/or prohibited transactions if not for their
28          corporate fiduciary duties;

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 104
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 105 of 122 Page ID
                                        #:3637


 1                 c.     failed to properly invest the assets of the Plan as set forth in
 2          Count X because the members of the New ESOP Committee participated in
 3          the decision about how to invest the assets of the Plan as alleged in Count X
 4          and the members of the New Board of Directors either knew of or through a
 5          proper review would have discovered these breaches as set forth in Count X.
 6          344. Despite knowing of the facts about these breaches by GreatBanc or
 7 failing to discover them by undertaking a proper review of GreatBanc’s actions,
 8 the New ESOP Committee Defendants took no steps to protect the ESOP
 9 participants from these breaches, including by removing GreatBanc as Trustee
10 and/or remedying these breaches.
11          345. By failing to properly monitor and/or take appropriate action against
12 the Trustee, the New ESOP Committee Defendants breached their fiduciary duties
13 under ERISA § 404(a)(1)(A) & (B), 29 U.S.C. § 1104(a)(1)(A) &(B).
14                                    COUNT XII
15          Co-Fiduciary Liability Pursuant to ERISA § 405, 29 U.S.C. § 1105
            346. Plaintiffs incorporate and re-allege by reference each of the foregoing
16
      paragraphs as if fully set forth herein.
17
            347. ERISA § 405, 29 U.S.C. § 1105, makes a fiduciary of a Plan liable for
18
      another fiduciary of the same plan’s breach when (1) “he participates knowingly
19
      in, or knowingly undertakes to conceal, an act or omission of such other fiduciary,
20
      knowing such act or omission of such other fiduciary is a breach;” (2) “by his
21
      failure to comply with section 404(a)(1) in the administration of his specific
22
      responsibilities which give rise to his status as a fiduciary, he has enabled such
23
      other fiduciary to commit a breach;” or (3) “he has knowledge of a breach by such
24
      other fiduciary, unless he makes reasonable efforts under the circumstances to
25
      remedy the breach.”
26
            Prior ESOP Committee Defendants & Prior Director Defendants
27
            348. The Prior ESOP Committee Defendants violated ERISA § 405(a)(1)-
28
      (3) when they knowingly participated in each other’s violations when they acted as
      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 105
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 106 of 122 Page ID
                                        #:3638


 1 a Committee because (1) they each participated knowingly in the actions taken as a
 2 Committee and knew or were reckless in not knowing it was a breach, (2) failed to
 3 fulfill their duties as members of the Committee set forth in the Plan Document,
 4 and (3) had knowledge of those breaches and made no apparent efforts to remedy
 5 the breach. As such, each of the Prior ESOP Committee Defendants is liable for
 6 the breaches of the other members of the Committee pursuant to ERISA §
 7 405(a)(1), (2) and (3), 29 U.S.C. § 1105(a)(1), (2) and (3).
 8          349. The Prior ESOP Committee Defendants and the Prior Director
 9 Defendants violated ERISA § 405(a)(1), (2) and/or (3) because they knew of the
10 underlying facts, had an obligation pursuant to the Plan to review the following
11 breaches and either failed to fulfill those duties or had knowledge of the breaches
12 and failed to make any efforts to remedy the breaches as follows:
13                a.     The Prior ESOP Committee Defendants and the Prior Director
14          Defendants knew or should have known consistent with their responsibilities
15          that GreatBanc breached its fiduciary duties as set forth in Count I, including
16          because each of them (i) had knowledge of the terms of the sale and/or
17          participated in negotiating the terms of the sale, (ii) had access to the
18          valuation as of June 30, 2014, had access to updated financial information,
19          would have known that a valuation on June 30, 2014 would not have
20          reflected the price on October 1, 2014, was not performed for purposes of a
21          transaction and thus could not be relied upon, (iii) had a fiduciary obligation
22          to be familiar with the terms of the plan and to ensure that the sale
23          conformed with the terms of the Plan and that the sale did not conform with
24          the terms of the Plan, (iv) knew that GreatBanc did not have an independent
25          appraiser’s assessment of the fair market value of the ESOP’s stock as of the
26          date of sale and failed to take steps to ensure that the sale was for no less
27          than fair market value; and (v) the October 1, 2014 sale price did not reflect
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 106
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 107 of 122 Page ID
                                        #:3639


 1          even the price per share in the June 30, 2014 valuation (assuming that
 2          valuation could have been relied upon to engage in the sale);
 3                b.     The Prior ESOP Committee Defendants and the Prior Director
 4          Defendants knew or should have known consistent with their responsibilities
 5          that GreatBanc or the Prior ESOP Committee Defendants failed to determine
 6          whether the sale was consistent with the terms of the Plan and the Articles of
 7          Incorporation as set forth in Count II including because each of them had
 8          access to the terms of the Plan and the corporate documents and knew that
 9          the terms of the Plan and the Articles of Incorporation were not complied
10          with including because at a meeting in which both the Trustee and they were
11          present, the Rainbow ESOP participants inquired about their right to vote on
12          the sale to Rainbow Disposal and each of them were aware that the ESOP
13          participants were not provided with the opportunity to vote their shares of
14          stock for or against the sale to Republic Services;
15                c.     The Prior ESOP Committee Defendants and the Prior Director
16          Defendants knew or should have known consistent with their responsibilities
17          that GreatBanc failed to make proper disclosures as set forth in Count IV
18          because each of the Prior Committee Members and the Prior Director
19          Defendants either knew of or through a proper review would have
20          discovered these improper disclosures; and
21                d.     The Prior ESOP Committee Defendants and the Prior Director
22          Defendants knew or should have known consistent with their responsibilities
23          that GreatBanc and the Prior ESOP Committee Defendants had failed to
24          properly manage a chose in action against Moffat and Shuman as set forth in
25          Count VIII because each of them either knew of or through a proper review
26          would have discovered those breaches;
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 107
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 108 of 122 Page ID
                                        #:3640


 1          350. As such, the Prior ESOP Committee Defendants and the Prior
 2 Director Defendants are liable for these breaches pursuant to ERISA § 405(a)(1),
 3 (2) and (3), 29 U.S.C. § 1105(a)(1), (2) and (3).
 4          351. The Prior Director Defendants violated ERISA § 405(a)(1)-(3) when
 5 they knowingly participated in each other’s violations when they acted as a Board
 6 as set forth in Count IX because (1) they each participated knowingly in the actions
 7 taken as a Board and knew or were reckless in not knowing it was a breach, (2)
 8 failed to fulfill their duties as members of the Board, and (3) had knowledge of
 9 those breaches and made no apparent efforts to remedy the breach. As such, each
10 of the Prior Director Defendants is liable for the breaches of the other Prior
11 Director Defendants pursuant to ERISA § 405(a)(1), (2) and (3), 29 U.S.C. §
12 1105(a)(1), (2) and (3).
13          GreatBanc
14          352. GreatBanc violated ERISA 405(a)(1)-(3) when it participated in the
15 respective prohibited transactions alleged in Counts V, VI and VII because (1)
16 GreatBanc knew of all the facts that these prohibited transactions were part of or in
17 connection with the October 1, 2014 Transaction and that these individuals were
18 fiduciaries, (2) failed to fulfill its duties as Trustee set forth in the Plan Document
19 and Trustee Agreement by engaging in the October 1, 2014 Transaction despite
20 knowledge of these prohibited transactions, which would have been possible but
21 for GreatBanc causing or permitting the Transaction to close, and (3) had
22 knowledge of those breaches and made no apparent efforts to remedy the breaches
23 and violations. As such, GreatBanc is liable for the breaches and violations of,
24 Moffatt, Snow and Range as to each of those prohibited transactions set forth in
25 Counts V, VI and VII pursuant to ERISA § 405(a)(1), (2) and (3), 29 U.S.C. §
26 1105(a)(1), (2) and (3).
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 108
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 109 of 122 Page ID
                                        #:3641


 1          New ESOP Committee Defendants
 2          353. The New ESOP Committee Defendants violated ERISA § 405(a)(1)-
 3 (3) when they knowingly participated in each other’s violations when they acted as
 4 a Committee because (1) they each participated knowingly in the actions taken as a
 5 Committee and knew or were reckless in not knowing it was a breach, (2) failed to
 6 fulfill their duties as members of the Committee set forth in the Plan Document,
 7 and (3) had knowledge of those breaches and made no apparent efforts to remedy
 8 the breach. As such, each of the New ESOP Committee Defendants is liable for the
 9 breaches of the other members of the Committee pursuant to ERISA § 405(a)(1),
10 (2) and (3), 29 U.S.C. § 1105(a)(1), (2) and (3).
11          354. The New ESOP Committee Defendants violated ERISA § 405(a)(1)
12 and/or (3) with respect to the Plan Administrator regarding Count IX because they
13 knew of the underlying facts because the ESOP Committee acted on behalf of the
14 Plan Administrator in responding to requests for documents as set forth in Count
15 IX, and had knowledge of the breaches and failed to make any efforts to remedy
16 the breaches.
17          355. The New ESOP Committee Defendants violated ERISA § 405(a)(3),
18 with respect to the Prior ESOP Committee Defendants and GreatBanc’s pre-
19 October 1, 2014 breaches because they had knowledge of the breaches and failed
20 to make any efforts to remedy the breaches as follows:
21                a.     The New ESOP Committee Defendants knew that GreatBanc
22          and the Prior ESOP Committee Defendants breached their fiduciary duties
23          as set forth in Count I, including because each of the New Committee
24          Members (i) had knowledge of the terms of the sale, (ii) had access to the
25          valuation as of June 30, 2014, had access to updated financial information,
26          would have known that a valuation on June 30, 2014 did not have reflect the
27          price on October 1, 2014, was not performed for purposes of a transaction
28          and thus could not be relied upon, (iii) had a fiduciary obligation to be

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 109
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 110 of 122 Page ID
                                        #:3642


 1          familiar with the terms of the plan and to ensure that the sale conformed
 2          with the terms of the Plan and that the sale did not conform with the terms of
 3          the Plan, (iv) knew that GreatBanc did not have an independent appraiser’s
 4          assessment of the fair market value of the ESOP’s stock as of the date of sale
 5          and failed to take steps to ensure that the sale was for no less than fair
 6          market value; (v) the October 1, 2014 sale price did not reflect even the price
 7          per share in the June 30, 2014 valuation (assuming that valuation could have
 8          been relied upon to engage in the sale); and (vi) they knew the price that
 9          Republic Services paid in the October 1, 2014 Transaction and how
10          Republic Services had valued Rainbow Disposal in the Transaction.
11                b.     The New ESOP Committee Defendants knew of the prohibited
12          transactions engaged in by Defendants Moffat and Snow as set forth in
13          Counts V and VI because those arrangements had to have been negotiated
14          with Republic Services and would have known of the prohibited transaction
15          by Range as set forth in Count VII, at least after the closing of the October 1,
16          2014 Transaction; and
17                c.     The New ESOP Committee Defendants would have known as
18          part of Republic Services’ due diligence that GreatBanc had failed to
19          properly manage a chose in action against Moffat and Shuman as set forth in
20          Count VIII because each of the New ESOP Committee Members either
21          knew of or through a proper review would have discovered this information
22          through either Republic Services’ due diligence or a prudent investigation.
23          356. The New ESOP Committee Defendants violated ERISA § 405(a)(1),
24 (2) and/or (3) with respect to GreatBanc’s post-October 1, 2014 breaches they
25 knew of the underlying facts, or had an obligation pursuant to Section 17(c)(9) to
26 review the following breaches of the Trustee and either failed to fulfill those duties
27 or had knowledge of the breaches and failed to make any efforts to remedy the
28 breaches as follows:

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 110
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 111 of 122 Page ID
                                        #:3643


 1                a.     The New ESOP Committee Defendants knew or would have
 2          known that the disclosures to ESOP Participants regarding the October 2014
 3          were inadequate as set forth in Count IV because (1) the New ESOP
 4          Committee Defendants participated knowingly in at least some of the
 5          disclosures by transmitting the disclosures and knew or were reckless in not
 6          knowing it was a breach, (2) they had an obligation pursuant to ERISA §
 7          404(a)(1)(A) and the Plan Document to ensure complete and accurate
 8          information was being transmitted to participants and pursuant to Section
 9          17(c)(9) of the Plan Document to review the actions of the Trustee, or (3)
10          had knowledge that the communications were not complete and accurate or
11          were misleading because they had knowledge of the full truth and failed to
12          make any efforts to remedy the breaches; and
13                b.     The ESOP Committee Defendants knew that the assets of the
14          Plan following the October 1, 2014 Transaction were not properly invested
15          as set forth in Count X because (1) this issue was discussed if not decided at
16          the October 3, 2014 meeting of the ESOP Committee, (2) the ESOP
17          Committee had an obligation to review the assets of the Plan and the actions
18          of the Trustee, (3) knew that there were no other substantive meetings of the
19          Committee, and (4) as the ESOP Committee signed the Form 5500s after
20          October 1, 2014 Transaction as the Plan Administrator and the Form 5500s
21          disclosed the investments of the Plan.
22                                   COUNT XIII
23         Knowing Participation in Breaches of Fiduciary Duties & Prohibited
           Transactions Pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3)
24                       Against Defendant Republic Services
25          357. Plaintiffs incorporate and re-allege by reference each of the foregoing
26 paragraphs as if fully set forth herein.
27          358. Defendant Republic Services knew about the existence of the
28 Rainbow ESOP as the Stock Purchase Agreement expressly provided that the Plan

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 111
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 112 of 122 Page ID
                                        #:3644


 1 would be terminated after the sale and because Republic Services was purchasing
 2 all of the Rainbow shares from the Rainbow ESOP.
 3          359. Defendant Republic Services also knew that Defendants Moffat,
 4 Snow, and Range were fiduciaries of the ESOP as a result of either their
 5 membership on the ESOP Committee and/or membership on the Board of
 6 Directors of Rainbow. Defendant Republic Services also knew that GreatBanc was
 7 the trustee of the Rainbow ESOP.
 8          360. As a party to the October 1, 2014 Transaction, Defendant Republic
 9 Services knew the terms of the transaction.
10          361. In its SEC Form 10-K, including its Form 10-K for 2014, Defendant
11 Republic Services explains that it undertakes “due diligence investigations of
12 acquisition candidates” and that Republic Services attempts to “minimize [its]
13 exposure” to “undisclosed liabilities.”
14          362. As a publicly-traded company, Defendant Republic Services would
15 have conducted a significant due diligence investigation even prior to the time that
16 it made an offer to purchase Rainbow Disposal and certainly prior to the time that
17 it entered into a Stock Purchase Agreement on August 26, 2014. As the July 10,
18 2014 Amendment to the Trustee Engagement Agreement references a proposed
19 sale to Defendant Republic Services, discussions of a sale of Rainbow Disposal
20 with Republic Services more probably than not occurred at least as early as June
21 2014. Between August 26, 2014 and October 1, 2014, Defendant Republic
22 Services certainly would have continued to engage in due diligence prior to closing
23 of the transaction on October 1, 2014.
24          363. As part of its due diligence investigation, Defendant Republic
25 Services would have (a) made an assessment of the fair market value of Rainbow
26 Disposal, (b) obtained a copy of the ESOP-related documents including the written
27 instrument of the Plan and the SPD, (c) obtained the Articles of Incorporation and
28 other documents publicly filed with the California Secretary of State, (d) examined

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 112
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 113 of 122 Page ID
                                        #:3645


 1 documents about Rainbow business ventures, including publicly available
 2 documents, which would have revealed Rainbow Disposal’s corporate officers and
 3 directors, including Moffat, had engaged in breaches of their corporate fiduciary
 4 duty, which had caused losses to Rainbow Disposal, and (e) that Range, Snow and
 5 Moffatt were fiduciaries of the ESOP and were receiving consideration as part of
 6 the October 1, 2014 Transaction.
 7          364. As a result of its due diligence as part of the transaction, Defendant
 8 Republic Services knew or was reckless in not knowing at least of the following
 9 breaches of fiduciary duty and prohibited transactions in the October 1, 2014
10 Transaction and at the time of the October 1, 2014 Transaction:
11                a.     The sale was not for adequate consideration within the meaning
12          of ERISA § 3(18);
13                b.     The fiduciaries of the Rainbow ESOP had not held a vote by
14          the ESOP participants on the sale consistent with the terms of the Plan
15          Document;
16                c.     Rainbow Disposal’s Articles of Incorporation required
17          employee ownership, the Articles of Incorporation could not be changed
18          without shareholder vote, and the fiduciaries of the Rainbow ESOP had not
19          held a vote by the ESOP participants;
20                d.     Moffat, Snow and Range had engaged in the transactions which
21          constitute prohibited transactions under ERISA § 406, 29 U.S.C. § 1106
22          alleged above; and
23                e.     The corporate officers and directors, including Moffat, had
24          engaged in breaches of their corporate fiduciary duty, which had caused
25          losses to Rainbow Disposal, negatively affecting the value of Rainbow
26          Disposal and its stock and these breaches had not been remedied.
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 113
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 114 of 122 Page ID
                                        #:3646


 1          365. Despite knowledge of these breaches and violations, Defendant
 2 Republic Services proceeded to close the transaction to purchase Rainbow
 3 Disposal on October 1, 2014.
 4          366. As the New ESOP Committee Defendants are or were executives of
 5 Republic Services the knowledge of any such executives is imputed to Defendant
 6 Republic Services. As a result, the knowledge of the New ESOP Committee
 7 Defendants with respect to the fiduciary breaches alleged herein is also imputed to
 8 Republic Services.
 9          367. By knowingly participating in these breaches and violations,
10 Defendant Republic Services is subject to appropriate equitable relief including
11 disgorgement of any profits, having a constructive trust placed on any proceeds
12 received (or which are traceable thereto), having the sale rescinded, requiring all or
13 part of stock to be restored to the Rainbow ESOP accounts or be subject other
14 appropriate equitable relief.
15                                    COUNT XIV
16          Violation of ERISA § 410 & Breach of Fiduciary Under ERISA
          §§ 404(a)(1)(A) and (B), 29 U.S.C. § 1110 & §§ 1104(a)(1)(A) and (B)
17     Against GreatBanc, the Prior ESOP Committee Defendants, the New ESOP
18              Committee Defendants, & the Prior Director Defendants
            368. Plaintiffs incorporate and re-allege by reference each of the foregoing
19
      paragraphs as if fully set forth herein.
20
            369. ERISA § 410(a), 29 U.S.C. § 1110(a), provides in relevant part (with
21
      exceptions not applicable here) that “any provision in an agreement or instrument
22
      which purports to relieve a fiduciary from responsibility or liability for any
23
      responsibility, obligation, or duty under this part [ERISA Part IV] shall be void as
24
      against public policy.” As Part IV of ERISA includes ERISA §§ 404, 405, and
25
      406, 29 U.S.C. §§ 1104, 1105 and 1106, any provision that attempts to relieve a
26
      fiduciary of liability is void pursuant to ERISA § 410(a), unless there is an
27
      exception or exemption. No such exception or exemption is applicable here.
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 114
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 115 of 122 Page ID
                                        #:3647


 1          370. The DOL Regulations promulgated under ERISA § 410, 29 C.F.R.
 2 § 2509.75-4, renders “void any arrangement for indemnification of a fiduciary of
 3 an employee benefit plan by the plan” because it would have “the same result as an
 4 exculpatory clause, in that it would, in effect, relieve the fiduciary of responsibility
 5 and liability to the plan by abrogating the plan’s right to recovery from the
 6 fiduciary for breaches of fiduciary obligations.”
 7          371. For a 100% ESOP-owned company, a provision requiring indemnity
 8 by the ESOP-owned company is treated as an indemnity provision by the Plan
 9 because it effectively requires ESOP participants to pay for the costs of the
10 breaching fiduciaries’ liability.
11          372. Section 17(g) of the Plan Document purports to have the Company,
12 which is defined as Rainbow Disposal, “indemnify each member of the Committee
13 (to extent permitted by law) against any personal liability or expense, including
14 reasonable attorneys’ fees resulting from his service on the Committee, except
15 such liability or expense as may result from his own willful misconduct.”
16          373. To the extent that Section 17(g) of the Plan Document attempts to
17 relieve the ESOP Committee Defendants from their responsibility or liability for
18 their breaches of fiduciary duties under ERISA and either have Rainbow Disposal
19 (to the extent it becomes an ESOP-owned company as a result of this Litigation) or
20 require the Rainbow ESOP (or its participants directly or indirectly) be responsible
21 for their liability or breaches Section 17(g) is void as against public policy.
22          374. Section 14 of the October 7, 2002 “Successor Trustee Engagement
23 Agreement” between GreatBanc and Rainbow Disposal purports to disclaim any
24 responsibility by GreatBanc to pay for “any loss, cost, expense, or other damage,
25 including attorneys’ fees suffered by any of the Indemnitees [defined as GreatBanc
26 and its officers, directors, employees, and agents] resulting from or incurred with
27 respect to any legal proceedings related in any way to the performance of services
28 by any one or more of the Indemnitees.” Section 15(b) of Successor Trustee

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 115
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 116 of 122 Page ID
                                        #:3648


 1 Engagement Agreement purports to require Rainbow Disposal to “reimburse the
 2 Indemnitees for all reasonable costs that they incur in connection with any
 3 Proceeding.” Section 17 of the Successor Trustee Engagement Agreement states,
 4 “[i]f a court of competent jurisdiction shall hold that any payment or award of
 5 indemnification pursuant to the terms of this Agreement shall be unavailable to any
 6 one or more of the Indemnitees from the Company for any reason other than their
 7 gross negligence or willful misconduct, the Company then shall reimburse the
 8 affected Indemnitees, as required by Section 14, but taking into account the basis
 9 for the denial of full indemnification by the court.” Thus, the Successor Trustee
10 Engagement Agreement only excludes indemnification for GreatBanc’s “gross
11 negligence or willful misconduct” but purports to require indemnification by
12 Rainbow Disposal for GreatBanc’s lack of prudence, failure to diversify the assets
13 of the Trust, failure to follow Plan documents, causing the Plan to engage in
14 prohibited transactions and other violations of ERISA as well as potentially its lack
15 of loyalty so long as none of them were determined to be “grossly negligent” or
16 willful.
17          375. To the extent that Sections 14, 15, and 17 of the Successor Trustee
18 Engagement Agreement attempts to relieve the ESOP Committee Defendants from
19 their responsibility or liability for their breaches of fiduciary duties under ERISA
20 and either have Rainbow Disposal (to the extent it again becomes an ESOP-owned
21 company as a result of this Litigation) or the Rainbow ESOP (or its participants
22 and beneficiaries directly or indirectly) be responsible for their liability or breaches
23 Sections 14, 15, and 17 are void as against public policy.
24          376. To the extent that any fiduciaries of the Plan would agree to such an
25 indemnity provision that is against public policy under ERISA § 410 (i.e. by
26 accepting its benefits), that fiduciary breached his or her fiduciary duties under
27 ERISA by failing to discharge their duties with respect to the Plan solely in the
28 interest of the participants and beneficiaries (A) for the exclusive purpose of

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 116
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 117 of 122 Page ID
                                        #:3649


 1 providing benefits to participants and beneficiaries and (B) with the care, skill,
 2 prudence and diligence under the circumstances then prevailing that a prudent
 3 person acting in a like capacity and familiar with such matters would use in the
 4 conduct of an enterprise of like character and aims, in violation of ERISA
 5 §§ 404(a)(1)(A) and (B), 29 U.S.C. §§ 1104(a)(1)(A) and (B).
 6                             ENTITLEMENT TO RELIEF
 7          377. By virtue of the violations set forth in the foregoing paragraphs,
 8 Plaintiff and the Class are entitled to sue each of the Defendants who are
 9 fiduciaries pursuant to ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2), for relief on
10 behalf of the Plan as provided in ERISA § 409, 29 U.S.C. § 1109, including for
11 recovery of any losses to the Plan, the recovery of any profits resulting from the
12 breaches of fiduciary duty, and such other equitable or remedial relief as the Court
13 may deem appropriate.
14          378. By virtue of the violations set forth in the foregoing paragraphs,
15 Plaintiff and the Class are entitled pursuant to ERISA § 502(a)(3), 29 U.S.C. §
16 1132(a)(3), to sue any of the Defendants for any appropriate equitable relief to
17 redress the wrongs described above.
18                                 PRAYER FOR RELIEF
19          Wherefore, Plaintiffs, on behalf of themselves and the Class, pray that
20 judgment be entered against Defendants on all claims, and request that the Court
21 order or award the following relief:
22         A.     Declare that each of the above fiduciaries breached his, her or its
23 fiduciary duties under ERISA.
24         B.     Require each fiduciary found to have breached his/her/its fiduciary
25 duties to the Plans to jointly and severally restore all losses to the Plans that resulted
26 from the breaches of fiduciary duty, or by virtue of liability pursuant to ERISA §
27 405, to disgorge any profits.
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 117
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 118 of 122 Page ID
                                        #:3650


 1         C.     Declare that Plaintiffs and the Class were and are entitled to vote on
 2 whether the Rainbow ESOP should be sold to Republic Services either under the
 3 terms of the Plan or by reforming the terms of the Plan consistent with the SPD
 4 (and other disclosures) and requiring such a vote to be take place.
 5         D.     Require that the Trustee and the New ESOP Committee Defendants
 6 and the Prior ESOP Committee Defendants be required to provide an accounting of
 7 the proceeds of the sale of Rainbow Disposal to Republic Services and of the
 8 distribution of the assets of the Plan.
 9         E.     Declare any transaction that constitutes a prohibited transaction void
10 and (1) require any fiduciary or party-in-interest who engaged in a prohibited
11 transaction to disgorge any profits made, (2) declare a constructive trust over the
12 proceeds of any such transaction, or (3) provide any other appropriate equitable
13 relief, whichever is in the best interest of the Rainbow ESOP.
14         F.     Order reinstatement of the ESOP and/or reinstatement or restoration
15 of all or part of the stock (or alternatively other consideration recovered) in Class
16 Members’ accounts and require that all the proceeds from the sale and the proceeds
17 of any recovery for the Rainbow ESOP in this litigation be allocated to the accounts
18 of participants in the Rainbow ESOP (other than any Defendants) in proportion to
19 the injury that they suffered as a result of the breach of fiduciary duty, prohibited
20 transactions or other violations of ERISA.
21         G.     Require the forfeiture of any interest in the Rainbow ESOP of any
22 fiduciary alleged to have breached his fiduciary duty to the Plan to the extent
23 necessary to make whole the innocent participants of the Rainbow ESOP who were
24 participants at the time of the October 1, 2014 Transaction.
25         H.     Order the removal any of the breaching fiduciaries from their position
26 as fiduciaries for the Rainbow ESOP and enjoin any of the breaching fiduciaries
27 from acting as fiduciaries for any plan that covers any Rainbow employees or any
28 members of the Class.

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 118
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 119 of 122 Page ID
                                        #:3651


 1         I.     Appoint an Independent Fiduciary to manage the Rainbow ESOP to
 2 the extent necessary and the costs of such Independent Fiduciary to be paid for by
 3 any Defendants found to have breached their fiduciary duties or otherwise violated
 4 ERISA.
 5         J.     Order (i) a constructive trust be placed on the proceeds received by
 6 Republic Service in the sale, (ii) disgorgement of profits made by the Republic
 7 Services, (iii) rescission of the sale of stock by Republic Services or any portion of
 8 the 2014 Transaction that the Court finds appropriate to the extent feasible, and/or
 9 (iv) any other appropriate equitable relief against Republic Services, whichever is in
10 the best interest of the Rainbow ESOP.
11         K.     Order pursuant to ERISA § 206(d)(4) that any amount to be paid to
12 the ESOP accounts of the Class can be satisfied by using or transferring any
13 breaching fiduciary’s ESOP account in the Plan (or the proceeds of that account) to
14 the extent of that fiduciary’s liability.
15         L.     Declare that any indemnification agreement between Defendants and
16 the Rainbow ESOP or Rainbow Disposal that violates ERISA § 410, 29 U.S.C. §
17 1110 as null and void.
18         M.     Award Plaintiffs Christopher Ortega and Maritza Quintero statutory
19 penalties in the amount of $110 per day, per violation, for the failure to provide
20 each of the requested documents that the Post-Transaction Plan Administrator failed
21 to provide or to the extent appropriate a surcharge against the New ESOP
22 Committee Defendants in an equivalent amount.
23         N.     Require Defendants to pay attorney’s fees and the costs of this action
24 pursuant to ERISA §502(g)(1), 29 U.S.C. § 1132(g)(1) and/or ordering the payment
25 of reasonable fees and expenses of this action to Plaintiffs’ Counsel on the basis of
26 the common benefit and/or common fund doctrine (and/or other applicable law) out
27 of any money or benefit recovered for the Class and Subclasses in this action.
28         O.     Award pre-judgment and post-judgment interest.

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 119
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 120 of 122 Page ID
                                        #:3652


 1         P.     Award any such other relief that the Court determines that Plaintiffs
 2 and the Class are entitled pursuant to ERISA §502(a), 29 U.S.C. § 1132(a) and
 3 pursuant to Rule 54(c) of the Federal Rules of Civil Procedure or otherwise.
 4 Dated: February 6, 2019                  Respectfully submitted,
 5
 6
 7                                          R. Joseph Barton Cal Bar No. 212340
                                            Admitted to C.D. Cal.
 8                                          BLOCK & LEVITON LLP
 9                                          1735 20th Street, N.W.
                                            Washington, D.C. 20009
10                                          Tel: (202) 734-7046
11                                          Fax: (617) 507-6020
                                            Email: jbarton@blockesq.com
12
13                                          Joseph Creitz Cal Bar No. 169552
                                            Admitted to C.D. Cal.
14                                          CREITZ & SEREBIN LLP
15                                          100 Pine St., Suite 1250
                                            San Francisco, CA 94111
16                                          Tel: 415/466-3090
17                                          Fax: (415) 513-4475
                                            Email:joe@creitzserebin.com
18
19                                          Vincent Cheng Cal Bar No. 230827
                                            BLOCK & LEVITON LLP
20                                          610 16th St., Ste. 214-216
21                                          Oakland, CA 94612
                                            Telephone: (415) 968-8999
22                                          Email: vincent@blockesq.com
23
                                            Attorneys for Plaintiffs
24
25
26
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 120
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 121 of 122 Page ID
                                        #:3653


 1                             CERTIFICATE OF SERVICE
 2          I, Ming Siegel, hereby certify that on February 6, 2019, a copy of the
 3 foregoing SECOND AMENDED COMPLAINT was served on the following
 4 counsel of record by the CM/ECF system:
 5
 6
                                                       Ming Siegel
 7
 8     Christopher W. Smith                      Dylan Rudolph
       Jason Levin                               TRUCKER HUSS APC
 9     STEPTOE & JOHNSON LLP                     One Embarcadero Center, 12th Floor
10     633 West Fifth Street, 7th Floor          San Francisco, CA 94111
       Los Angeles, CA 90071                     Telephone: (415) 788-3111
11     Telephone: (213) 439-9433                 Email: drudolph@truckerhuss.com
12     Email: csmith@steptoe.com
       Email: jlevin@steptoe.com                 Joseph Faucher
13                                               Brian D. Murray
14     Andrew J. Sloniewsky                      TRUCKER HUSS APC
       Eric G. Serron                            15821 Ventura Blvd., Suite 510
15     Linda C. Bailey                           Encino, CA 91436
16     Osvaldo Vazquez                           Telephone: (213) 537-1020
       Paul J. Ondrasik, Jr.                     Email: jfaucher@truckerhuss.com
17     Sara R. Pikofsky                          Email: bmurray@truckerhuss.com
18     STEPTOE & JOHNSON LLP
       1330 Connecticut Avenue NW                Attorneys for Defendant GreatBanc
19     Washington, DC 20036                      Trust Company
20     Telephone: (202) 429-3907
       Email: asloniewsky@steptoe.com            Timothy J Toohey
21     Email: eserron@steptoe.com                GREENBERG GLUSKER FIELD
22     Email: lbailey@steptoe.com                CLAMAN AND MACHTINGER
       Email: ovazquez@steptoe.com               LLP
23     Email: pondrasik@steptoe.com              1099 Avenue of the Stars, 21st Floor
24     Email: spikofsky@steptoe.com              Los Angeles, CA 90067
                                                 Telephone: (310) 553-3610
25  Attorneys for Defendants Rainbow             Email:
26 Disposal Co., Inc. Employee Stock             ttoohey@greenbergglusker.com
    Ownership Plan Committee, Jon Black,
27 Catharine Ellingsen, Bill Eggleston,  Attorney for Defendant Gerald
28 Republic Services, Inc. and Rainbow   Moffatt
    Disposal Co., Inc.
   HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
   OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 121
     Case 8:17-cv-01605-JLS-DFM Document 153 Filed 02/06/19 Page 122 of 122 Page ID
                                        #:3654


 1     Joshua Pollack                         Larry Walraven
 2     David R. Scheidemantle                 Nicole Wurscher
       LATHROP GAGE LLP                       Brian Selvan
 3     1888 Century Park East, Suite 1000     WALRAVEN AND WESTERFELD
 4     Los Angeles, CA 90067                  LLP
       Telephone: (310) 789-4662              20 Enterprise Suite 310
 5     Email: jpollack@lathropgage.com        Aliso Viejo, CA 92656
 6     Email:                                 Telephone: (949) 215-1990
       dscheidemantle@lathropgage.com         Email: law@walravenlaw.com
 7                                            Email: new@walravenlaw.com
 8     Attorney for Defendant Gregory Range   Email: bselvan@walravenlaw.com
 9                                            Attorneys for Defendant Jeff Snow
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      HURTADO, et al. v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK
      OWNERSHIP PLAN COMMITTEE et al., AMENDED COMPLAINT - 122
